

Exhibit 10.1


 
Second Amended and Restated Credit Agreement


Dated as of
 
April 10, 2008


among


St. Mary Land & Exploration Company,
as Borrower,


Wachovia Bank, National Association,
as Administrative Agent,


 
Wells Fargo Bank, N.A.,
As Syndication Agent,
 
BNP Paribas,
Comerica Bank,
and
JPMorgan Chase Bank, N.A.,
As Co-Documentation Agents,
 


and


The Lenders Party Hereto
 
with
 
Wachovia Capital Markets, LLC
As Joint Lead Arranger and
Sole Bookrunner
 
and
Wells Fargo Bank, N.A.,
As Joint Lead Arranger
 
$500,000,000 Senior Secured
Revolving Credit Facility
 


 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
                                                                                                                                                                             

    Page 
RECITALS
 
1
     
ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS
1
Section 1.01
Terms Defined Above
1
Section 1.02
Certain Defined Terms
1
Section 1.03
Types of Loans and Borrowings
20
Section 1.04
Terms Generally
20
Section 1.05
Accounting Terms and Determinations; GAAP
20
     
ARTICLE II THE CREDITS
21
Section 2.01
Commitments
21
Section 2.02
Loans and Borrowings
21
Section 2.03
Requests for Borrowings
22
Section 2.04
Interest Elections
23
Section 2.05
Funding of Borrowings
24
Section 2.06
Termination, Reduction and Increase of Aggregate Commitment
25
Section 2.07
Borrowing Base
27
Section 2.08
Letters of Credit
29
     
ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES
   
34
Section 3.01
Repayment of Loans
34
Section 3.02
Interest
34
Section 3.03
Alternate Rate of Interest
35
Section 3.04
Prepayments
35
Section 3.05
Fees
37
     
ARTICLE IV PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS
38
Section 4.01
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
38
Section 4.02
Presumption of Payment by the Borrower
39
Section 4.03
Certain Deductions by the Administrative Agent
39
Section 4.04
Disposition of Proceeds
40
     
ARTICLE V INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY
   
40
Section 5.01
Increased Costs
40
Section 5.02
Break Funding Payments
41
Section 5.03
Taxes
42
Section 5.04
Designation of Different Lending Office
43
Section 5.05
Illegality
43
Section 5.06
Replacement of Lenders
43
     
ARTICLE VI CONDITIONS PRECEDENT
44
Section 6.01
Effective Date
44
Section 6.02
Each Credit Event
45
     
ARTICLE VII REPRESENTATIONS AND WARRANTIES
46
Section 7.01
Organization; Powers
46
Section 7.02
Authority; Enforceability
46
Section 7.03
Approvals; No Conflicts
47
Section 7.04
Financial Condition; No Material Adverse Change
47
Section 7.05
Litigation
48
Section 7.06
Environmental Matters
48
Section 7.07
Compliance with the Laws and Agreements; No Defaults
49
Section 7.08
Investment Company Act
49
Section 7.09
Public Utility Holding Company Act
49
Section 7.10
Taxes
50
Section 7.11
ERISA
50
Section 7.12
Disclosure; No Material Misstatements
51
Section 7.13
Insurance
51
Section 7.14
Restrictions on Liens
52
Section 7.15
Subsidiaries
52
Section 7.16
Location of Business and Offices
52
Section 7.17
Properties, Titles, Etc
52
Section 7.18
Maintenance of Properties
53
Section 7.19
Gas Imbalances, Prepayments
54
Section 7.20
Marketing of Production
54
Section 7.21
Swap Agreements
54
Section 7.22
Use of Loans and Letters of Credit
54
Section 7.23
Solvency
55
Section 7.24
Material Agreements
55
     
ARTICLE VIII AFFIRMATIVE COVENANTS
55
Section 8.01
Financial Statements; Ratings Change; Other Information
55
Section 8.02
Notices of Material Events
58
Section 8.03
Existence; Conduct of Business
58
Section 8.04
Payment of Obligations
58
Section 8.05
Performance of Obligations under Loan Documents
59
Section 8.06
Operations and Maintenance of Properties
59
Section 8.07
Insurance
60
Section 8.08
Books and Records; Inspection Rights
60
Section 8.09
Compliance with Laws
60
Section 8.10
Environmental Matters
60
Section 8.11
Further Assurances
61
Section 8.12
Reserve Reports
62
Section 8.13
Title Information
63
Section 8.14
Additional Collateral; Additional Guarantors
64
Section 8.15
ERISA Compliance
64
Section 8.16
Performance of Material Agreements
65
     
ARTICLE IX NEGATIVE COVENANTS
65
Section 9.01
Financial Covenants
65
Section 9.02
Debt
65
Section 9.03
Liens
66
Section 9.04
Dividends, Distributions and Redemptions
67
Section 9.05
Investments, Loans and Advances
67
Section 9.06
Designation of Material Subsidiaries
69
Section 9.07
Nature of Business; International Operations
69
Section 9.08
Limitation on Leases
69
Section 9.09
Proceeds of Notes
69
Section 9.10
ERISA Compliance
69
Section 9.11
Sale or Discount of Receivables
71
Section 9.12
Mergers, Etc
71
Section 9.13
Sale of Properties
71
Section 9.14
Environmental Matters
72
Section 9.15
Transactions with Affiliates
72
Section 9.16
Subsidiaries
72
Section 9.17
Negative Pledge Agreements; Dividend Restrictions
72
Section 9.18
Gas Imbalances, Take-or-Pay or Other Prepayments
72
Section 9.19
Swap Agreements
73
Section 9.20
Preservation of Material Agreements
73
Section 9.21
Release of Liens
73
     
ARTICLE X EVENTS OF DEFAULT; REMEDIES
74
Section 10.01
Events of Default
74
Section 10.02
Remedies
76
     
ARTICLE XI THE ADMINISTRATIVE AGENT
77
Section 11.01
Appointment; Powers
77
Section 11.02
Duties and Obligations of Administrative Agent
77
Section 11.03
Action by Administrative Agent
77
Section 11.04
Reliance by Administrative Agent
78
Section 11.05
Subagents
78
Section 11.06
Resignation or Removal of Administrative Agent
79
Section 11.07
Administrative Agent as Lenders
79
Section 11.08
No Reliance
79
Section 11.09
Authority of Administrative Agent to Release Collateral and Liens
80
Section 11.10
Syndication Agent and Co-Documentation Agents
80
     
ARTICLE XII MISCELLANEOUS
80
Section 12.01
Notices
80
Section 12.02
Waivers; Amendments
81
Section 12.03
Expenses, Indemnity; Damage Waiver
82
Section 12.04
Successors and Assigns
85
Section 12.05
Survival; Revival; Reinstatement
88
Section 12.06
Counterparts; Integration; Effectiveness
88
Section 12.07
Severability
89
Section 12.08
Right of Setoff
89
Section 12.09
GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS
89
Section 12.10
Headings
91
Section 12.11
Confidentiality
91
Section 12.12
Interest Rate Limitation
92
Section 12.13
EXCULPATION PROVISIONS
92
Section 12.14
Existing Credit Agreement
93
Section 12.15
USA Patriot Act Notice
94



    Annex I
List of Commitments
    Annex II
Existing Letters of Credit
   
    Exhibit A
Form of Note
    Exhibit B
Form of Compliance Certificate
    Exhibit C
Security Instruments
    Exhibit D
Form of Assignment and Assumption
    Exhibit E
Form of Commitment Increase Certificate
    Exhibit F
Form of Additional Lender Certificate
    Exhibit G
Reaffirmation Agreement
   
    Schedule 7.05
Litigation
    Schedule 7.15
Subsidiaries and Partnerships; Non-Material Subsidiaries
    Schedule 7.19
Gas Imbalances
    Schedule 7.20
Marketing Contracts
    Schedule 7.21
Swap Agreements
    Schedule 7.24
Material Agreements
    Schedule 9.05(a)
Investments
    Schedule 9.05(h)
Existing Investments (Non-Oil and Gas)



 
 

--------------------------------------------------------------------------------

 


THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 10, 2008, is
by and among ST. MARY LAND & EXPLORATION COMPANY, a corporation duly formed and
existing under the laws of the State of Delaware (the “Borrower”); each of the
Lenders from time to time party hereto; WACHOVIA BANK, NATIONAL ASSOCIATION (in
its individual capacity, “Wachovia”), as administrative agent for the Lenders
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”); WELLS FARGO BANK, N.A., as Syndication Agent; and BNP
PARIBAS, COMERICA BANK, and JPMORGAN CHASE BANK, N.A., as Co-Documentation
Agents.
 
The parties hereto agree as follows:
 
RECITALS
 
A.           The Borrower, the Administrative Agent, the lenders from time to
time party thereto and the other agents and parties referred to therein entered
into that certain Credit Agreement dated as of January 27, 2003 (the “Original
Credit Agreement”), which was amended and restated by that certain Amended and
Restated Credit Agreement dated as of April 7, 2005 among the Borrower, the
Administrative Agent, the lenders party thereto and the other agents and parties
referred to therein, as amended by that certain First Amendment to Amended and
Restated Credit Agreement dated as of March 19, 2007 (the “First Amendment”, and
such Amended and Restated Credit Agreement, as amended by the First Amendment,
the “Existing Credit Agreement”).
 
B.           The Borrower, the Administrative Agent, the Lenders (as defined
below) and the other agents and parties hereto desire to amend and restate the
Existing Credit Agreement, such restatement to supplement and replace the
Existing Credit Agreement without affecting the requirements thereof with
respect to periods occurring, or measured by dates, prior to the effective date
of such amendment and restatement.
 
C.           In consideration of the mutual covenants and agreements herein
contained and of the loans, extensions of credit and commitments hereinafter
referred to, the parties hereto agree as follows, in doing so amending and
restating in its entirety the Existing Credit Agreement effective as of the
Effective Date without affecting the requirements of the Existing Credit
Agreement existing, or measured by dates or periods, prior to the Effective
Date, as more fully set forth herein.
 
ARTICLE I
 
Definitions and Accounting Matters
 


Section 1.01 Terms Defined Above.  As used in this Second Amended and Restated
Credit Agreement, each term defined above has the meaning indicated above.
 
Section 1.02 Certain Defined Terms.  As used in this Second Amended and Restated
Credit Agreement, the following terms have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Additional Lender” has the meaning assigned to such term in Section 2.06(c)(i).
 
 “Additional Lender Certificate” has the meaning assigned to such term in
Section 2.06(c)(ii)F).
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affected Loans” has the meaning assigned such term in Section 5.05.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Aggregate Commitment” at any time means the aggregate amount of the Commitments
of all the Lenders, as reduced, increased or terminated from time to time
pursuant to the terms hereof; provided that the Aggregate Commitment shall not
at any time exceed the Maximum Credit Amount; and provided further that, the
initial Aggregate Commitment hereunder is $500,000,000 for the period from and
including the Effective Date to but excluding the date such amount is reduced,
increased or terminated pursuant to the terms hereof.
 
“Aggregate Revolving Credit Exposures” at any time means the aggregate amount of
the Revolving Credit Exposures of all of the Lenders.
 
“Agreement” means this Second Amended and Restated Credit Agreement, as the same
may from time to time be amended, modified, supplemented or restated.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day or (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.
 
“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to any commitment fees payable hereunder, as
the case may be, the rate per annum set forth in the Borrowing Base Utilization
Grid below based upon the Borrowing Base Utilization Percentage then in effect:


Borrowing Base Utilization Grid
Borrowing Base
<50%
≥50% <75%
≥75% <90%
≥90%
Utilization Percentage        
Eurodollar Loans
 1.00%
 1.25%
 1.50%
 1.75%
ABR Loans
 0.000%
 0.000%
 0.250%
 0.500%
Commitment Fee Rate
 0.250%
 0.300%
 0.375%
 0.375%



Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change, provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a),
then until such time as the Reserve Report is delivered the “Applicable Margin”
means the rate per annum set forth on the grid when the Borrowing Base
Utilization Percentage is at its highest level.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment as such percentage
is set forth on Annex I.
 
“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender and
(b) any other Person whose long term senior unsecured debt rating is BBB+/Baa1
by S&P or Moody’s (or their equivalent) or higher.
 
“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
 
“Approved Petroleum Engineers” means (a) Netherland, Sewell & Associates, Inc.,
(b) Ryder Scott Company Petroleum Consultants, L.P. and (c) any other
independent petroleum engineers reasonably acceptable to the Administrative
Agent.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit D or any other form approved by the Administrative Agent.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.
 
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
 
“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 8.13(c), Section 9.12(a), Section 9.13 or Section 9.21.
 
“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the Aggregate Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or Houston, Texas are
authorized or required by law to remain closed; and if such day relates to a
Borrowing or continuation of, a payment or prepayment of principal of or
interest on, or a conversion of or into, or the Interest Period for, a
Eurodollar Loan or a notice by the Borrower with respect to any such Borrowing
or continuation, payment, prepayment, conversion or Interest Period, any day
which is also a day on which dealings in dollar deposits are carried out in the
London interbank market.
 
“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.
 
“Casualty Event” means any uninsured loss, uninsured casualty or other uninsured
damage to, or any nationalization, taking under power of eminent domain or by
condemnation or similar proceeding of, any Property of the Borrower or any of
its Material Subsidiaries having a fair market value in excess of $5,000,000.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 30% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower, (b) occupation of a majority
of the seats (other than vacant seats) on the board of directors of the Borrower
by Persons who were neither (i) nominated by the board of directors of the
Borrower nor (ii) appointed by directors so nominated or (c) the acquisition of
direct or indirect Control of the Borrower by any Person or group.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 5.01(b)), by any lending office of such Lender or by
such Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
 
“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
modified from time to time pursuant to Section 2.06 and (b) modified from time
to time pursuant to assignments by or to such Lender pursuant to Section
12.04(b).  The amount representing each Lender’s Commitment shall at any time be
the lesser of such Lender’s Applicable Percentage of the Aggregate
Commitment.  The amount of each Lender’s initial Commitment is set forth
opposite such Lender’s name on Annex I under the caption “Commitment.”
 
“Commitment Fee Rate” has the meaning set forth in the definition of “Applicable
Margin”.
 
“Commitment Increase Certificate” has the meaning assigned to such term in
Section 2.06(c)(ii)E).
 
“Consolidated Net Income” means with respect to the Borrower and the
Consolidated Subsidiaries, for any period, the aggregate of the net income (or
loss) of the Borrower and the Consolidated Subsidiaries after allowances for
taxes for such period determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (a) the net income of any Person in
which the Borrower or any Consolidated Subsidiary has an interest (which
interest does not cause the net income of such other Person to be consolidated
with the net income of the Borrower and the Consolidated Subsidiaries in
accordance with GAAP), except to the extent of the amount of dividends or
distributions actually paid in cash during such period by such other Person to
the Borrower or to a Consolidated Subsidiary, as the case may be; (b) the net
income (but not loss) during such period of any Consolidated Subsidiary to the
extent that the declaration or payment of dividends or similar distributions or
transfers or loans by that Consolidated Subsidiary is not at the time permitted
by operation of the terms of its charter or any agreement, instrument or
Governmental Requirement applicable to such Consolidated Subsidiary or is
otherwise restricted or prohibited, in each case determined in accordance with
GAAP; (c) any non-cash gains or losses during such period; (d) any gains or
losses attributable to writeups or writedowns of assets, including impairments
of oil and gas properties; (e) mark-to-market adjustments related to the
utilization of derivative instruments; and (f) changes in the liability
associated with the future payments of amounts under the Net Profits Interest
Bonus Plan.
 
“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable, accrued expenses, liabilities or other obligations of such
Person to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Debt (as defined in the other clauses of this definition) of others
secured by a Lien on any Property of such Person, whether or not such Debt is
assumed by such Person; (g) all Debt (as defined in the other clauses of this
definition) of others guaranteed by such Person or in which such Person
otherwise assures a creditor against loss of the Debt (howsoever such assurance
shall be made) to the extent of the lesser of the amount of such Debt and the
maximum stated amount of such guarantee or assurance against loss; (h) all
obligations or undertakings of such Person to maintain or cause to be maintained
the financial position or covenants of others or to purchase the Debt or
Property of others; (i) obligations to deliver commodities, goods or services,
including, without limitation, Hydrocarbons, in consideration of one or more
advance payments, other than gas balancing arrangements in the ordinary course
of business; (j) obligations to pay for goods or services whether or not such
goods or services are actually received or utilized by such Person; (k) any Debt
of a partnership for which such Person is liable either by agreement, by
operation of law or by a Governmental Requirement but only to the extent of such
liability; (l) Disqualified Capital Stock; and (m) the undischarged balance of
any production payment created by such Person or for the creation of which such
Person directly or indirectly received payment.  The Debt of any Person shall
include all obligations of such Person of the character described above to the
extent such Person remains legally liable in respect thereof notwithstanding
that any such obligation is not included as a liability of such Person under
GAAP; provided, however, the contingent obligations of Borrower or any
Subsidiary of Borrower pursuant to any purchase and sale agreement, stock
purchase agreement, merger agreement or similar agreement shall not constitute
“Debt” within this definition so long as none of same contains an obligation to
pay money over time.  It is hereby understood and agreed that in calculating the
amount of Debt in respect of borrowed money, the effect of Financial Accounting
Standards Board Statement No. 133 shall be disregarded.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“EBITDA” means, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: interest, taxes, depreciation,
depletion, amortization, noncash impairment charges and other noncash charges,
minus all noncash income added to Consolidated Net Income.  Noncash charges
include mark-to-market adjustments related to the utilization of derivative
instruments and changes in the liability associated with the future payments of
amounts under the Net Profits Interest Bonus Plan.
 
“Effective Date” means the date on which the conditions specified in Section
6.01 are satisfied (or waived in accordance with Section 12.02).
 
“Engineering Reports” has the meaning assigned such term in Section 2.07(c)(i).
 
“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment or the preservation or reclamation of
natural resources, in effect in any and all jurisdictions in which the Borrower
or any Subsidiary is conducting or at any time has conducted business, or where
any Property of the Borrower or any Subsidiary is located, including without
limitation, the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean Air
Act, as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Act, as amended, and other
environmental conservation or protection Governmental Requirements.  The term
“oil” shall have the meaning specified in OPA, the terms “hazardous substance”
and “release” (or “threatened release”) have the meanings specified in CERCLA,
the terms “solid waste” and “disposal” (or “disposed”) have the meanings
specified in RCRA and the term “oil and gas waste” shall have the meaning
specified in Section 91.1011 of the Texas Natural Resources Code (“Section
91.1011”); provided, however, that (a) in the event any of OPA, CERCLA, RCRA or
Section 91.1011 is amended so as to broaden the meaning of any term defined
thereby, such broader meaning shall apply subsequent to the effective date of
such amendment and (b) to the extent the laws of the state or other jurisdiction
in which any Property of the Borrower or any Subsidiary is located establish a
meaning for “oil,” “hazardous substance,” “release,” “solid waste,” “disposal”
or “oil and gas waste” which is broader than that specified in either OPA,
CERCLA, RCRA or Section 91.1011, such broader meaning shall apply.
 
“Equity Interests” means shares of capital stock, partnership interests, joint
venture interest or interests in comparable entities, membership interests in a
limited liability company, beneficial interests in a trust or other equity
ownership interests in a Person, and any warrants, options or other rights
entitling the holder thereof to purchase or acquire any such Equity Interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.
 
“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.
 
“ERISA Event” means (a) a “Reportable Event” described in section 4043 of ERISA
and the regulations issued thereunder, (b) the withdrawal of the Borrower, a
Subsidiary or any ERISA Affiliate from a Plan during a plan year in which it was
a “substantial employer” as defined in section 4001(a)(2) of ERISA, (c) the
filing of a notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under section 4041 of ERISA, (d) the institution of
proceedings to terminate a Plan by the PBGC or (e) any other event or condition
which might constitute grounds under section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned such term in Section 10.01.
 
“Excepted Liens” means:  (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties each of which
is in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) contractual Liens which arise
in the ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements, overriding royalty agreements, marketing
agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Borrower or any Subsidiary or materially impair the
value of such Property subject thereto; (e) Liens arising solely by virtue of
any statutory or common law provision relating to banker’s liens, rights of
set-off or similar rights and remedies and burdening only deposit accounts or
other funds maintained with a creditor depository institution, provided that no
such deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board and no such deposit account is intended by
Borrower or any of its Subsidiaries to provide collateral to the depository
institution; (f) easements, restrictions, servitudes, permits, conditions,
covenants, exceptions or reservations in any Property of the Borrower or any
Subsidiary for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, coal or
other minerals or timber, and other like purposes, or for the joint or common
use of real estate, rights of way, facilities and equipment, which in the
aggregate do not materially impair the use of such Property for the purposes of
which such Property is held by the Borrower or any Subsidiary or materially
impair the value of such Property subject thereto; (g) Liens on cash or
securities pledged to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business; (h)
Liens on existing and future cash, U.S. government securities, and letters of
credit securing or supporting Swap Agreements permitted pursuant to Section
9.19; and (i) judgment and attachment Liens not giving rise to an Event of
Default, provided that any appropriate legal proceedings which may have been
duly initiated for the review of such judgment shall not have been finally
terminated or the period within which such proceeding may be initiated shall not
have expired and no action to enforce such Lien has been commenced; provided,
further that Liens described in clauses (a) through (e) shall remain “Excepted
Liens” only for so long as no action to enforce such Lien has been commenced and
no intention to subordinate the first priority Lien granted in favor of the
Administrative Agent and the Lenders is to be hereby implied or expressed by the
permitted existence of such Excepted Liens.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America or such other jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which the
Borrower or any Guarantor is located and (c) in the case of a Foreign Lender,
any withholding tax that is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party to this Agreement (or designates a
new lending office) or is attributable to such Foreign Lender’s failure to
comply with Section 5.03(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts with respect to such
withholding tax pursuant to Section 5.03(a) or Section 5.03(c).
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
 
“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Borrower, any Material Subsidiary, any of their Properties, any Agent, the
Issuing Bank or any Lender.
 
“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.
 
“Guarantors” means the Material Subsidiaries, and each other Subsidiary that
guarantees the Indebtedness pursuant to Section 8.14(b).
 
“Guaranty Agreement” means an agreement executed by the Guarantors in
substantially the form of Exhibit D-2 to the Existing Credit Agreement, as the
same may be amended, modified or supplemented from time to time.
 
“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws of the State of Texas which are presently in effect or,
to the extent allowed by law, under such applicable laws which may hereafter be
in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.
 
“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
 
“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.
 
“Indebtedness” means any and all amounts owing or to be owing by the Borrower or
any Guarantor: (a) to the Administrative Agent, the Issuing Bank or any Lender
under any Loan Document; (b) to any Lender or any Affiliate of a Lender under
any present or future Swap Agreements entered into between the Borrower or any
Guarantor and any Lender or any Affiliate of a Lender, including, without
limitation, the Swap Agreements entered into with a Lender or an Affiliate of a
Lender and listed on attached Schedule 7.21, and (c) all renewals, extensions
and/or rearrangements of any of the above.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Information Memorandum” means the Confidential Information Memorandum dated
February, 2005, relating to the Borrower and the Transactions.
 
“Initial Reserve Report” means (a) the report of the Borrower, which includes
reserve estimates as prepared by Ryder Scott Company, L.P. and Netherland,
Sewell Associates, Inc., dated as of December 31, 2007, with respect to the
value of the Oil and Gas Properties of the Borrower and its Material
Subsidiaries as of December 31, 2007, and (b) the report of the Manager of
Reservoir Engineering of the Borrower dated as of December 31, 2007, with
respect to the value of the Oil and Gas Properties of the Borrower and its
Material Subsidiaries as of December 31, 2007.  
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each calendar month and (b) with respect to any Eurodollar Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period.
 
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
 
“Interim Redetermination” has the meaning assigned such term in Section 2.07(b).
 
“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).
 
“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or other extension of credit to,
any other Person (including the purchase of Property from another Person subject
to an understanding or agreement, contingent or otherwise, to resell such
Property to such Person, but excluding any such advance, loan or extension of
credit having a term not exceeding ninety (90) days representing the purchase
price of inventory or supplies sold by such Person in the ordinary course of
business) or (c) the entering into of any guarantee (excluding performance
guarantees) of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Debt or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person.
 
“Issuing Bank” means Wachovia, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Section
2.08(j).  The Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.
 
“LC Commitment” at any time means $50,000,000.
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
 
“Lenders” means the Persons listed on Annex I, any Person that shall have become
a party hereto pursuant to an Assignment and Assumption, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption, and any Person that shall have become a party hereto pursuant to
Section 2.06(c).
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
and the outstanding letters of credit issued under the Original Credit Agreement
or the Existing Credit Agreement, more particularly described on attached Annex
II.
 
“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuing
Bank relating to any Letter of Credit.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
 
“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties.  The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Borrower and its Subsidiaries shall be deemed to
be the owner of any Property which it has acquired or holds subject to a
conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.
 
“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit and the Security Instruments.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least sixty-six and two-thirds percent (66-2/3%)
of the Aggregate Commitments; and at any time while any Loans or LC Exposure is
outstanding, Lenders holding at least sixty-six and two-thirds percent (66-2/3%)
of the outstanding aggregate principal amount of the Loans or participation
interests in Letters of Credit (without regard to any sale by a Lender of a
participation in any Loan under Section 12.04(c)).
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and the Subsidiaries taken as a whole, (b) the ability of the Borrower,
any Subsidiary or any Guarantor to perform any of its obligations under any Loan
Document or (c) the rights and remedies of or benefits available to the
Administrative Agent, the Issuing Bank or any Lender under any Loan Document.
 
“Material Agreements” means each agreement (whether one or more) described or
referred to on Schedule 7.24.
 
“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of any one or more of
the Borrower and its Subsidiaries in an aggregate principal amount exceeding
$15,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.
 
“Material Subsidiary” means a Subsidiary of Borrower that owns a Substantial
Portion of the Property of Borrower and its Subsidiaries.
 
“Maturity Date” means April 7, 2010.
 
“Maximum Credit Amount” means at any time an amount equal to the lesser of (a)
the then effective Borrowing Base and (b) $500,000,000.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.
 
“Mortgaged Property” means any Property owned by the Borrower or any Material
Subsidiary which is subject to the Liens existing and to exist under the terms
of the Security Instruments.
 
“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
section 3(37) or 4001 (a)(3) of ERISA.
 
“New Borrowing Base Notice” has the meaning assigned such term in Section
2.07(d).
 
“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.
 
“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.
 
“Participant” has the meaning set forth in Section 12.04(c)(i).
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
“Permitted Refinancing Debt” means Debt (for purposes of this definition, “new
Debt”) incurred in exchange for, or proceeds of which are used to refinance, all
of any other Debt (the “Refinanced Debt”); provided that (a) such new Debt is in
an aggregate principal amount not in excess of the sum of (i) the aggregate
principal amount then outstanding of the Refinanced Debt (or, if the Refinanced
Debt is exchanged or acquired for an amount less than the principal amount
thereof to be due and payable upon a declaration of acceleration thereof, such
lesser amount) and (ii) an amount necessary to pay any fees and expenses,
including premiums, related to such exchange or refinancing; (b) such new Debt
has a stated maturity no earlier than the stated maturity of the Refinanced Debt
and an average life no shorter than the average life of the Refinanced Debt;
(c) such new Debt does not have a stated interest rate in excess of the stated
interest rate of the Refinanced Debt; (d) such new Debt does not contain any
covenants which are more onerous to the Borrower and its Subsidiaries than those
imposed by the Refinanced Debt and (e) such new Debt (and any guarantees
thereof) is subordinated in right of payment to the Indebtedness (or, if
applicable, the Guaranty Agreement) to at least the same extent as the
Refinanced Debt and is otherwise subordinated on terms substantially reasonably
satisfactory to the Administrative Agent.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six calendar years preceding the date hereof, sponsored, maintained
or contributed to by the Borrower or a Subsidiary or an ERISA Affiliate.
 
“Pledge - Borrower” means that certain Pledge and Security Agreement from the
Borrower in favor of the Administrative Agent, pledging to the Administrative
Agent as security for the Indebtedness all equity interests held by the Borrower
in the Material Subsidiaries, in substantially the form of Exhibit D-3 to the
Existing Credit Agreement, as the same may be amended, modified or supplemented
from time to time.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wachovia as its prime rate in effect at its principal office in
Charlotte, North Carolina; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being
effective.  Such rate is set by Wachovia as a general reference rate of
interest, taking into account such factors as Wachovia may deem appropriate; it
being understood that many of Wachovia’s commercial or other loans are priced in
relation to such rate, that it is not necessarily the lowest or best rate
actually charged to any customer and that Wachovia may make various commercial
or other loans at rates of interest having no relationship to such rate.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.
 
“Proposed Borrowing Base” has the meaning assigned to such term in Section
2.07(c)(i).
 
“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).
 
“Reaffirmation Agreement” means that certain Reaffirmation Agreement dated as of
April 10, 2008, by the Borrower in favor of the Administrative Agent, in
substantially the form of Exhibit G.
 
“Redemption” means the repurchase, redemption, prepayment, repayment or
defeasance (or the segregation of funds with respect to any of the foregoing) of
the Material Indebtedness; provided, however, the term Redemption shall not
include early termination of a Swap Agreement due to an ISDA “Termination Event”
to the extent the amount due at termination exceeds $15,000,000.  “Redeem” has
the correlative meaning thereto.
 
“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).
 
“Refinanced Debt” has the meaning assigned such term in the definition of
“Permitted Refinancing Debt”.
 
“Register” has the meaning assigned such term in Section 12.04(b)(iv).
 
“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Remedial Work” has the meaning assigned such term in Section 8.10(a).
 
“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each December 31st or June
30th (or such other date in the event of an Interim Redetermination) the oil and
gas reserves attributable to the Oil and Gas Properties of the Borrower and the
Material Subsidiaries, together with a projection of the rate of production and
future net income, taxes, operating expenses and capital expenditures with
respect thereto as of such date, based upon the pricing assumptions consistent
with SEC reporting requirements at the time.
 
“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person.  Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower, or any payment (whether in cash, securities or other Property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in the Borrower or any option, warrant or other right to
acquire any such Equity Interests in the Borrower.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.
 
“Scheduled Redetermination” has the meaning assigned such term in Section
2.07(b).
 
“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).
 
“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.
 
“Security Instruments” means any Guaranty Agreement, the Pledge – Borrower, the
Reaffirmation Agreement and all assignments, mortgages, deeds of trust,
amendments and supplements to mortgages and deeds of trust, and all other
agreements, instruments or certificates described or referred to in Exhibit C,
and any and all other agreements, instruments or certificates now or hereafter
executed and delivered by the Borrower or any other Person (other than Swap
Agreements with the Lenders or any Affiliate of a Lender or participation or
similar agreements between any Lender and any other lender or creditor with
respect to any Indebtedness pursuant to this Agreement) in connection with, or
as security for the payment or performance of the Indebtedness, the Notes, this
Agreement, or reimbursement obligations under the Letters of Credit, as such
agreements may be amended, modified, supplemented or restated from time to time.
 
“Senior Convertible Notes” means those certain senior convertible notes issued
and sold by the Borrower in accordance with and pursuant to the terms and
provisions of the Senior Convertible Notes indenture, in the aggregate principal
amount of $287,500,000, due on or about April 1, 2027.  For purposes of this
Agreement, the Senior Convertible Notes shall not be deemed a Swap Agreement
subject to the prohibitions of Section 9.19.
 
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation
D.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
 
“Subsidiary” means: (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, manager or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by the Borrower or one or more of its
Subsidiaries and (b) any partnership of which the Borrower or any of its
Subsidiaries is a general partner.  Unless otherwise indicated herein, each
reference to the term “Subsidiary” shall mean a Subsidiary of the Borrower.
 
“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of the consolidated
assets of the Borrower and its Subsidiaries or property which is responsible for
more than 10% of the consolidated net sales or of the consolidated net income of
the Borrower and its Subsidiaries, in each case, as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries at the
beginning of the twelve-month period ending with the month in which such
determination is made (or if financial statements have not been delivered
hereunder for that month which begins the twelve-month period, then the
financial statements delivered hereunder for the quarter ending immediately
prior to that month).
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
 
“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.
 
“Total Debt” means, at any date, all Debt of the Borrower and the Consolidated
Subsidiaries on a consolidated basis, exclusive of all accounts payable, accrued
expenses, liabilities or other obligations to pay the deferred purchase price of
Property or services to the extent any of same was included in Debt of the
Borrower and the Consolidated Subsidiaries on a consolidated basis.
 
“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement, and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder, and the grant of Liens by the
Borrower on Mortgaged Properties and other Properties pursuant to the Security
Instruments and (b) each Material Subsidiary, the execution, delivery and
performance by such Material Subsidiary of each Loan Document to which it is a
party, the guaranteeing of the Indebtedness and the other obligations under the
Guaranty Agreement by such Material Subsidiary and such Material Subsidiary’s
grant of the security interests and provision of collateral thereunder, and the
grant of Liens by such Material Subsidiary on Mortgaged Properties and other
Properties pursuant to the Security Instruments.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.
 
“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly-Owned Subsidiaries.
 
Section 1.03 Types of Loans and Borrowings.  For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).
 
Section 1.04 Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to the restrictions contained herein),
(c) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof and (d) all references herein to Articles, Sections,
Annexes, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Annexes, Exhibits and Schedules to, this Agreement.
 
Section 1.05 Accounting Terms and Determinations; GAAP.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Financial Statements except for changes in which Borrower’s independent
certified public accountants concur and which are disclosed to Administrative
Agent on the next date on which financial statements are required to be
delivered to the Lenders pursuant to Section 8.01(a); provided that, unless the
Borrower and the Majority Lenders shall otherwise agree in writing, no such
change shall modify or affect the manner in which compliance with the covenants
contained herein is computed such that all such computations shall be conducted
utilizing financial information presented consistently with prior periods.
                
ARTICLE II
 
The Credits
 
Section 2.01 Commitments.  Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower during the Availability Period
in an aggregate principal amount that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Commitment or (b) the
Aggregate Revolving Credit Exposures exceeding the Aggregate Commitments then in
effect.  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, repay and reborrow the Loans.
 
Section 2.02 Loans and Borrowings.
 
(a) Borrowings; Several Obligations.  Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
 
(b) Types of Loans.  Subject to Section 3.03, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith.  Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.
 
(c) Minimum Amounts; Limitation on Number of Borrowings.  At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$3,000,000.  At the time that each ABR Borrowing is made, such Borrowing shall
be in an aggregate amount that is an integral multiple of $500,000 and not less
than $1,000,000; provided that an ABR Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.08(f).  Borrowings of more than one Type may be outstanding at the
same time; provided that there shall not at any time be more than a total of six
(6) Eurodollar Borrowings outstanding.  Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.
 
(d) Notes.  The Loans made by each Lender shall be evidenced by a single
promissory note of the Borrower in substantially the form of Exhibit A, dated,
in the case of (i) any Lender party hereto as of the date of this Agreement, as
of the date of this Agreement, (ii) any Lender that becomes a party hereto
pursuant to an Assignment and Assumption, as of the effective date of the
assignment and assumption, or (iii) any Lender that becomes a party hereto in
connection with an increase in the Aggregate Commitment pursuant to Section
2.06(c), as of the effective date of such increase, payable to the order of such
Lender in a principal amount equal to its Commitment as in effect on such date,
and otherwise duly completed.  In the event that any Lender’s Commitment
increases or decreases for any reason (whether pursuant to Section 2.06, Section
12.04(b) or otherwise), the Borrower shall deliver or cause to be delivered on
the effective date of such increase or decrease, a new Note payable to the order
of such Lender in a principal amount equal to its Commitment after giving effect
to such increase or decrease, and otherwise duly completed.  The date, amount,
Type, interest rate and, if applicable, Interest Period of each Loan made by
each Lender, and all payments made on account of the principal thereof, shall be
recorded by such Lender on its books for its Note, and, prior to any transfer,
may be endorsed by such Lender on a schedule attached to such Note or any
continuation thereof or on any separate record maintained by such
Lender.  Failure to make any such notation or to attach a schedule shall not
affect any Lender’s or the Borrower’s rights or obligations in respect of such
Loans or affect the validity of such transfer by any Lender of its Note.  
 
Section 2.03 Requests for Borrowings.  To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 1:00 p.m., Charlotte, North
Carolina time, three Business Days before the date of the proposed Borrowing or
(b) in the case of a ABR Borrowing, not later than 1:00 p.m., Charlotte, North
Carolina time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Borrowing to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.08(f) may be given not later
than 11:00 a.m., Charlotte, North Carolina time, on the date of the proposed
Borrowing.  Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
 
(i) the aggregate amount of the requested Borrowing;
 
(ii) the date of such Borrowing, which shall be a Business Day in the United
States;
 
(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
 
(v) the amount of the then effective Borrowing Base, the current Aggregate
Revolving Credit Exposures (without regard to the requested Borrowing) and the
pro forma Aggregate Revolving Credit Exposures (giving effect to the requested
Borrowing); and
 
(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the Aggregate Revolving Credit Exposures to exceed the
Aggregate Commitments then in effect.
 
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
 
Section 2.04 Interest Elections.
 
(a) Conversion and Continuance.  Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section
2.04.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.
 
(b) Interest Election Requests.  To make an election pursuant to this Section
2.04, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under Section
2.03 if the Borrower were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower.
 
(c) Information in Interest Election Requests.  Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
 
(d) If any such Interest Election Request requests a Eurodollar Borrowing but
does not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(e) Notice to Lenders by the Administrative Agent.  Promptly following receipt
of an Interest Election Request, the Administrative Agent shall advise each
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.
 
(f) Effect of Failure to Deliver Timely Interest Election Request and Events of
Default on Interest Election.  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing:  (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.
 
Section 2.05 Funding of Borrowings.
 
(a) Funding by Lenders.  Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 2:00 p.m. Charlotte, North Carolina time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in Charlotte,
North Carolina and designated by the Borrower in the applicable Borrowing
Request; provided that ABR Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.08(f) shall be remitted by the
Administrative Agent to the Issuing Bank.
 
(b) Presumption of Funding by the Lenders.  Unless the Administrative Agent
shall have received written notice from a Lender prior to the proposed date of
any Borrowing that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans; provided, however, such
demands shall be made first upon the applicable Lender and then upon the
Borrower.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
 
Section 2.06 Termination, Reduction and Increase of Aggregate Commitment.
 
(a) Scheduled Termination of Commitments.  Unless previously terminated, the
Commitments shall terminate on the Maturity Date.  If at any time the Maximum
Credit Amount or the Borrowing Base is terminated or reduced to zero, then the
Commitments shall terminate on the effective date of such termination or
reduction.
 
(b) Optional Termination and Reduction of Aggregate Commitment.
 
(i) The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Commitment; provided that A. each reduction of the Aggregate
Commitment shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and B. the Borrower shall not terminate or reduce the
Aggregate Commitment if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 3.04(c), the Aggregate Revolving Credit
Exposures would exceed the Aggregate Commitments.
 
(ii) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Commitment under Section 2.06(b)(i) at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section 2.06(b)(ii) shall be irrevocable.  Any termination or reduction
of the Aggregate Commitment shall be permanent and may not be reinstated except
pursuant to Section 2.06(c).  Each reduction of the Aggregate Commitment shall
be made ratably among the Lenders in accordance with each Lender’s Applicable
Percentage.
 
(c) Optional Increase in Aggregate Commitment.
 
(i) Subject to the conditions set forth in Section 2.06(c)(ii), the Borrower may
increase the Aggregate Commitment then in effect by increasing the Commitment of
a Lender or by causing a Person acceptable to the Administrative Agent that at
such time is not a Lender to become a Lender (an “Additional Lender”).
 
(ii) Any increase in the Aggregate Commitment shall be subject to the following
additional conditions:
 
A. such increase shall not be less than $10,000,000 unless the Administrative
Agent otherwise consents;
 
B. no Default shall have occurred and be continuing at the effective date of
such increase;
 
C. on the effective date of such increase, no Eurodollar Borrowings shall be
outstanding (or if any Eurodollar Borrowings are outstanding, then the effective
date of such increase shall be the last day of the Interest Period in respect of
such Eurodollar Borrowings);
 
D. each Lender shall have had the option to increase its Commitment by its
Applicable Percentage of the amount of such increase; provided that, no Lender’s
Commitment may be increased without the consent of such Lender;
 
E. if the Borrower elects to increase the Aggregate Commitment by increasing the
Commitment of a Lender, the Borrower and such Lender shall execute and deliver
to the Administrative Agent a certificate substantially in the form of Exhibit E
(a “Commitment Increase Certificate”), and further, in the event a new Note is
required to reflect the increased Commitment of such Lender, then in that case,
the Borrower shall deliver a new Note (after presentation of same to Borrower by
the Administrative Agent) payable to the order of such Lender in a principal
amount equal to its Commitment after giving effect to such increase, and
otherwise duly completed, together with a processing and recordation fee of
$3,500 payable by the Borrower to the Administrative Agent and the reimbursement
by the Borrower of the reasonable legal fees of counsel to the Administrative
Agent;
 
F. If the Borrower elects to increase the Aggregate Commitment by causing an
Additional Lender to become a party to this Agreement, then the Borrower and
such Additional Lender shall execute and deliver to the Administrative Agent a
certificate substantially in the form of Exhibit F (an “Additional Lender
Certificate”), together with an Administrative Questionnaire and a processing
and recordation fee of $3,500 payable by such Additional Lender and the
reimbursement by the Borrower of the reasonable legal fees of counsel to the
Administrative Agent, and the Borrower shall deliver a Note (after presentation
of same to Borrower by the Administrative Agent) payable to the order of such
Additional Lender in a principal amount equal to its Commitment, and otherwise
duly completed.
 
(iii) Subject to acceptance and recording thereof pursuant to Section
2.06(c)(iv), from and after the effective date specified in the Commitment
Increase Certificate or the Additional Lender Certificate (or if any Eurodollar
Borrowings are outstanding, then the last day of the Interest Period in respect
of such Eurodollar Borrowings):  A. the amount of the Aggregate Commitment shall
be increased as set forth therein, and B. in the case of an Additional Lender
Certificate, any Additional Lender party thereto shall be a party to this
Agreement and the other Loan Documents and have the rights and obligations of a
Lender under this Agreement and the other Loan Documents.  In addition, the
Lender or the Additional Lender, as applicable, shall purchase a pro rata
portion of the Aggregate Revolving Credit Exposures of each of the other Lenders
(and such Lenders hereby agree to sell and to take all such further action to
effectuate such sale) such that each Lender (including any Additional Lender, if
applicable) shall hold its Applicable Percentage of the Aggregate Revolving
Credit Exposures after giving effect to the increase in the Aggregate
Commitment;
 
(iv) Upon its receipt of a duly completed Commitment Increase Certificate or an
Additional Lender Certificate, executed by the Borrower and the Lender or the
Borrower and the Additional Lender party thereto, as applicable, the processing
and recording fee referred to in Section 2.06(c)(ii), the Administrative
Questionnaire referred to in Section 2.06(c)(ii), if applicable, and the written
consent of the Administrative Agent to such increase required by Section
2.06(c)(i), the Administrative Agent shall accept such Commitment Increase
Certificate or Additional Lender Certificate and record the information
contained therein in the Register required to be maintained by the
Administrative Agent pursuant to Section 12.04(b)(iv).  No increase in the
Aggregate Commitment shall be effective for purposes of this Agreement unless it
has been recorded in the Register as provided in this Section 2.06(c)(iv); and
 
G.           After giving effect to an increase in the Aggregate Commitment, the
Aggregate Commitment shall not exceed the Maximum Credit Amount.
 
Section 2.07 Borrowing Base.
 
(a) Initial Borrowing Base.  For the period from and including the Effective
Date to but excluding the first Redetermination Date, the amount of the
Borrowing Base shall be $1,400,000,000.  Notwithstanding the foregoing, the
Borrowing Base shall be subject to further adjustments from time to time
pursuant to this Section 2.07 and Section 8.13(c), Section 9.12(a), Section 9.13
and Section 9.21.
 
(b) Scheduled and Interim Redeterminations.  Subject to Section 2.07(d), the
Borrowing Base shall be redetermined (a “Scheduled Redetermination”) no later
than April 1 and October 1 of each year, commencing October 1, 2008.  In
addition, the Borrower may, by notifying the Administrative Agent thereof, and
the Administrative Agent may, at the direction of the Majority Lenders, by
notifying the Borrower thereof, one time during any 12-month period, elect to
cause the Borrowing Base to be redetermined between Scheduled Redeterminations
(an “Interim Redetermination”) in accordance with this Section 2.07.
 
(c) Scheduled and Interim  Redetermination Procedure.
 
(i) Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows:  Upon receipt by the Administrative Agent of A. the
Reserve Report and the certificate required to be delivered by the Borrower to
the Administrative Agent, in the case of a Scheduled Redetermination, pursuant
to Section 8.12(a) and (c), and, in the case of an Interim Redetermination,
pursuant to Section 8.12(b) and (c), and B. such other reports, data and
supplemental information, including, without limitation, the information
provided pursuant to Section 8.12(c), as may, from time to time, be reasonably
requested by the Majority Lenders (the Reserve Report, such certificate and such
other reports, data and supplemental information being the “Engineering
Reports”), the Administrative Agent shall evaluate the information contained in
the Engineering Reports and shall, in good faith, propose a new Borrowing Base
(the “Proposed Borrowing Base”) based upon such information and such other
information (including, without limitation, the status of title information with
respect to the Oil and Gas Properties as described in the Engineering Reports
and the existence of any other Debt) as the Administrative Agent deems
appropriate and consistent with its normal oil and gas lending criteria as it
exists at the particular time.
 
(ii) The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):
 
A. in the case of a Scheduled Redetermination 1. if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.12(a) and (c) in a timely and complete manner,
then on or before March 15th and September 15th of such year following the date
of delivery or 2. if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to Section
8.12(a) and (c) in a timely and complete manner, then promptly after the
Administrative Agent has received complete Engineering Reports from the Borrower
and has had a reasonable opportunity to determine the Proposed Borrowing Base in
accordance with Section 2.07(c)(i); and
 
B. in the case of an Interim Redetermination, promptly, and in any event, within
fifteen (15) days after the Administrative Agent has received the required
Engineering Reports.
 
(iii) Any Proposed Borrowing Base that would increase the Borrowing Base then in
effect must be approved or deemed to have been approved by all of the Lenders as
provided in this Section 2.07(c)(iii); and any Proposed Borrowing Base that
would decrease or maintain the Borrowing Base then in effect must be approved or
be deemed to have been approved by the Majority Lenders as provided in this
Section 2.07(c)(iii).  Upon receipt of the Proposed Borrowing Base Notice, each
Lender shall have fifteen (15) days to agree with the Proposed Borrowing Base or
disagree with the Proposed Borrowing Base by proposing an alternate Borrowing
Base.  If at the end of such fifteen (15) days, any Lender has not communicated
its approval or disapproval in writing to the Administrative Agent, such silence
shall be deemed to be an approval of the Proposed Borrowing Base.  If, at the
end of such 15-day period, all of the Lenders, in the case of a Proposed
Borrowing Base that would increase the Borrowing Base then in effect, or the
Majority Lenders, in the case of a Proposed Borrowing Base that would decrease
or maintain the Borrowing Base then in effect, have approved or deemed to have
approved, as aforesaid, then the Proposed Borrowing Base shall become the new
Borrowing Base, effective on the date specified in Section 2.07(d).  If,
however, at the end of such 15-day period, all of the Lenders or the Majority
Lenders, as applicable, have not approved or deemed to have approved, as
aforesaid, then for purposes of this Section 2.07, the Administrative Agent
shall poll the Lenders to ascertain the highest Borrowing Base then acceptable
(aa) to the Majority Lenders, if such amount would decrease the Borrowing Base
then in effect, or (bb) to all of the Lenders, if such amount would increase the
Borrowing Base then in effect, which amount shall become the new Borrowing Base,
effective on the date specified in Section 2.07(d).
 
(iv) If any Lender refuses to approve a Proposed Borrowing Base pursuant to
Section 2.07(c)(iii), the Borrower shall have the right to cause the Commitment
of such dissenting Lender to be replaced pursuant to Section 5.06.
 
(d) Effectiveness of a Redetermined Borrowing Base.  After a redetermined
Borrowing Base is approved or is deemed to have been approved by all of the
Lenders or Majority Lenders, as applicable, pursuant to Section 2.07(c)(iii),
the Administrative Agent shall notify the Borrower and the Lenders of the amount
of the redetermined Borrowing Base (the “New Borrowing Base Notice”), and such
amount shall become the new Borrowing Base, effective and applicable to the
Borrower, the Agents, the Issuing Bank and the Lenders:
 
A. in the case of a Scheduled Redetermination, 1. if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.12(a) and (c) in a timely and complete manner,
then no later than April 1 or October 1, as applicable, following such notice,
or 2. if the Administrative Agent shall not have received the Engineering
Reports required to be delivered by the Borrower pursuant to Section 8.12(a) and
(c) in a timely and complete manner, then on the Business Day next succeeding
delivery of such notice; and
 
B. in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such notice.
 
C. Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 8.13(c), Section 9.12(a) or
Section 9.13, whichever occurs first.  Notwithstanding the foregoing, no
Scheduled Redetermination or Interim Redetermination shall become effective
until the New Borrowing Base Notice related thereto is received by the Borrower.
 
Section 2.08 Letters of Credit.
 
(a) General.  Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own account or for the
account of any of its Material Subsidiaries, in a form reasonably acceptable to
the Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
 
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (not less than three (3) Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice:
 
(i) requesting the issuance of a Letter of Credit or identifying the Letter of
Credit to be amended, renewed or extended;
 
(ii) specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);
 
(iii) specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.08(d));
 
(iv) specifying the amount of such Letter of Credit;
 
(v) specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and
 
(vi) specifying the amount of the then effective Borrowing Base, the current
Aggregate Revolving Credit Exposures (without regard to the requested Letter of
Credit or the requested amendment, renewal or extension of an outstanding Letter
of Credit) and the pro forma Aggregate Revolving Credit Exposures (giving effect
to the requested Letter of Credit or the requested amendment, renewal or
extension of an outstanding Letter of Credit).
 
Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (i) the LC
Exposure shall not exceed the LC Commitment and (ii) the Aggregate Revolving
Credit Exposures shall not exceed the Aggregate Commitments.
 
(c) If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit.
 
(d) Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.
 
(e) Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the Borrower on
the date due as provided in Section 2.08(f), or of any reimbursement payment
required to be refunded to the Borrower for any reason.  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this Section 2.08(e) in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
 
(f) Reimbursement.  If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, Charlotte, North Carolina time, on the date that such
LC Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 12:00 noon, Charlotte, North Carolina time, on such date,
or, if such notice has not been received by the Borrower prior to such time on
such date, then not later than 12:00 noon Charlotte, North Carolina time, on (i)
the Business Day that the Borrower receives such notice, if such notice is
received prior to 12:00 noon, Charlotte, North Carolina time, on the day of
receipt, or (ii) the Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that if such LC Disbursement is not less than
$1,000,000, the Borrower may, subject to the conditions to Borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with a ABR Borrowing in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing.  If the Borrower makes such a request (and if the
Borrower fails to make such a request and has not made the relevant
reimbursement, it shall be deemed to have made such a request), the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof.  Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in Section
2.05 with respect to Loans made by such Lender (and Section 2.05 shall apply,
mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this Section
2.08(f), the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this Section
2.08(f) to reimburse the Issuing Bank, then to such Lenders and the Issuing Bank
as their interests may appear.
 
(g) Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(f) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein, (ii)
any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or any Letter of Credit
Agreement, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.08(g), constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower’s obligations hereunder.  Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Bank; provided that the foregoing shall not be construed to excuse the Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised all requisite care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
 
(h) Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
 
(i) Interim Interest.  If the Issuing Bank shall make any LC Disbursement, then,
until the Borrower shall have reimbursed the Issuing Bank for such LC
Disbursement (either with its own funds or a Borrowing under Section 2.08(f)),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Loans.  Interest accrued pursuant to this Section 2.08(i) shall be for
the account of the Issuing Bank, except that interest accrued on and after the
date of payment by any Lender pursuant to Section 2.08(f) to reimburse the
Issuing Bank shall be for the account of such Lender to the extent of such
payment.
 
(j) Replacement of the Issuing Bank.  The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank.  At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 3.05(b).  From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.
 
(k) Cash Collateralization.  If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Majority Lenders demanding the deposit of cash collateral pursuant to this
Section 2.08(k), or (ii) the Borrower is required to pay to the Administrative
Agent the excess attributable to an LC Exposure in connection with any
prepayment pursuant to Section 3.04(c), then the Borrower shall deposit, in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to, in the case of
an Event of Default, the LC Exposure, and in the case of a payment required by
Section 3.04(c), the amount of such excess as provided in Section 3.04(c), as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower or any Material Subsidiary described in Section 10.01(h)
or Section 10.01(i).  The Borrower hereby grants to the Administrative Agent,
for the benefit of the Issuing Bank and the Lenders, an exclusive first priority
and continuing perfected security interest in and Lien on such account and all
cash, checks, drafts, certificates and instruments, if any, from time to time
deposited or held in such account, all deposits or wire transfers made thereto,
any and all investments purchased with funds deposited in such account, all
interest, dividends, cash, instruments, financial assets and other Property from
time to time received, receivable or otherwise payable in respect of, or in
exchange for, any or all of the foregoing, and all proceeds, products,
accessions, rents, profits, income and benefits therefrom, and any substitutions
and replacements therefor.  The Borrower’s obligation to deposit amounts
pursuant to this Section 2.08(k) shall be absolute and unconditional, without
regard to whether any beneficiary of any such Letter of Credit has attempted to
draw down all or a portion of such amount under the terms of a Letter of Credit,
and, to the fullest extent permitted by applicable law, shall not be subject to
any defense or be affected by a right of set-off, counterclaim or recoupment
which the Borrower or any of its Subsidiaries may now or hereafter have against
any such beneficiary, the Issuing Bank, the Administrative Agent, the Lenders or
any other Person for any reason whatsoever.  Such deposit shall be held as
collateral securing the payment and performance of the Borrower’s and the
Guarantor’s obligations under this Agreement and the other Loan Documents.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the written request and instruction of the Borrower but at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated, be applied to satisfy other obligations of the Borrower
and the Guarantors under this Agreement or the other Loan Documents.  If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, and the Borrower is not
otherwise required to pay to the Administrative Agent the excess attributable to
an LC Exposure in connection with any prepayment pursuant to Section 3.04(c),
then such amount (to the extent not applied as aforesaid) shall be returned to
the Borrower within three Business Days after all Events of Default have been
cured or waived.
 
ARTICLE III
 
Payments of Principal and Interest; Prepayments; Fees
 
Section 3.01 Repayment of Loans.  The Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Loan on the Termination Date.
 
Section 3.02 Interest.
 
(a) ABR Loans.  The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.
 
(b) Eurodollar Loans.  The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.
 
(c) Post-Default Rate.  Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower or any
Guarantor hereunder or under any other Loan Document is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to two percent (2%) plus the rate applicable to ABR Loans as provided in Section
3.02(a), but in no event to exceed the Highest Lawful Rate.
 
(d) Interest Payment Dates.  Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than an optional prepayment of an ABR Loan prior to the Termination Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
 
(e) Interest Rate Computations.  All interest hereunder shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last
day).  The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.
 
Section 3.03 Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest Period;
or
 
(b) the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
 
Section 3.04 Prepayments.
 
(a) Optional Prepayments.  The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b).
 
(b) Notice and Terms of Optional Prepayment.  The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 1:00 p.m. Charlotte, North Carolina time, three Business Days before the
date of prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not
later than 1:00 p.m. Charlotte, North Carolina time, one Business Day before the
date of prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid.  Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02.  Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 3.02.
 
(c) Mandatory Prepayments.
 
(i) If, after giving effect to any termination or reduction of the Aggregate
Commitment pursuant to Section 2.06(b), the Aggregate Revolving Credit Exposures
exceeds the Aggregate Commitments, then the Borrower shall A. prepay the
Borrowings in an aggregate principal amount equal to such excess, or add to the
Mortgaged Property, Oil and Gas Properties, having value, as determined by the
Administrative Agent and the Majority Lenders, equal to or greater than such
excess, or a combination thereof and B. if any excess remains after prepaying
all of the Borrowings as a result of an LC Exposure, pay to the Administrative
Agent on behalf of the Lenders an amount equal to such excess to be held as cash
collateral as provided in Section 2.08(k).  The Borrower will be obligated to
make such prepayment, provide such collateral and/or deposit of cash collateral
within ninety (90) days following such termination or reduction of the Aggregate
Commitment; provided that all payments required to be made pursuant to this
Section 3.04(c)(i) must be made on or prior to the Termination Date.
 
(ii) Upon any redetermination of or adjustment to the amount of the Borrowing
Base in accordance with Section 2.07 or Section 8.13(c), if the Aggregate
Revolving Credit Exposures exceeds the redetermined or adjusted Borrowing Base,
then the Borrower shall A. prepay the Borrowings in an aggregate principal
amount equal to such excess, or add to the Mortgaged Property, Oil and Gas
Properties, having value, as determined by the Administrative Agent and the
Majority Lenders, equal to or greater than such excess, or a combination thereof
and B. if any excess remains after prepaying all of the Borrowings as a result
of an LC Exposure, pay to the Administrative Agent on behalf of the Lenders an
amount equal to such excess to be held as cash collateral as provided in Section
2.08(k).  The Borrower shall be obligated to make such prepayment, provide such
collateral and/or deposit of cash collateral within ninety (90) days following
its receipt of the New Borrowing Base Notice in accordance with Section 2.07(d)
or the date the adjustment occurs; provided that all payments required to be
made pursuant to this Section 3.04(c)(ii) must be made on or prior to the
Termination Date.
 
(iii) Upon any adjustments to the Borrowing Base pursuant to Section 9.12(a),
Section 9.13 or Section 9.21, if the Aggregate Revolving Credit Exposures
exceeds the Borrowing Base as adjusted, then the Borrower shall A. prepay the
Borrowings in an aggregate principal amount equal to such excess, or add to the
Mortgaged Property, Oil and Gas Properties, having value, as determined by the
Administrative Agent and the Majority Lenders, equal to or greater than such
excess, or a combination thereof and B. if any excess remains after prepaying
all of the Borrowings as a result of an LC Exposure, pay to the Administrative
Agent on behalf of the Lenders an amount equal to such excess to be held as cash
collateral as provided in Section 2.08(k).  The Borrower shall be obligated to
make such prepayment, provide such collateral and/or deposit of cash collateral
within ninety (90) days following such adjustment to the Borrowing Base (or, if
sooner, on the date the Borrower receives cash proceeds as a result of a
disposition pursuant to Section 9.13); provided that all payments required to be
made pursuant to this Section 3.04(c)(iii)  must be made on or prior to the
Termination Date.
 
(iv) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, second, to
any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.
 
(v) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings.  Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02.
 
(d) No Premium or Penalty.  Prepayments permitted or required under this Section
3.04 shall be without premium or penalty, except as required under Section 5.02.
 
Section 3.05 Fees.
 
(a) Commitment Fees.  The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at the
applicable Commitment Fee Rate on the daily unused amount of the Commitment of
such Lender during the period from and including the date of this Agreement to
but excluding the Termination Date.  Accrued commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the Termination Date, commencing on the first such date to occur after the
date hereof.  All commitment fees shall be computed on the basis of a year of
360 days, unless such computation would exceed the Highest Lawful Rate, in which
case interest shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
 
(b) Letter of Credit Fees.  The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Margin used to determine the interest rate applicable to Eurodollar Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the date of this Agreement to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, (ii) to the Issuing Bank a fronting fee, which
shall accrue at the rate of 0.125% per annum on the average daily amount of the
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of this Agreement
to but excluding the later of the date of termination of the Commitments and the
date on which there ceases to be any LC Exposure, provided that in no event
shall such fee be less than $300 during any quarter, and (iii) to the Issuing
Bank, for its own account, its standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the date of this Agreement; provided that all
such fees shall be payable on the Termination Date and any such fees accruing
after the Termination Date shall be payable on demand.  Any other fees payable
to the Issuing Bank pursuant to this Section 3.05(b) shall be payable within 10
days after demand.  All participation fees and fronting fees shall be computed
on the basis of a year of 360 days, unless such computation would exceed the
Highest Lawful Rate, in which case interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).
 
(c) Administrative Agent Fees.  The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.
 
ARTICLE IV
 
Payments; Pro Rata Treatment; Sharing of Set-offs.
 
Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a) Payments by the Borrower.  The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 5.01, Section 5.02,
Section 5.03 or otherwise) prior to 1:00 p.m. Charlotte, North Carolina time, on
the date when due, in immediately available funds, without defense, deduction,
recoupment, set-off or counterclaim.  Fees, once paid, shall not be refundable
under any circumstances.  Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon.  All such payments shall be made to the Administrative Agent at its
offices specified in Section 12.01, except payments to be made directly to the
Issuing Bank as expressly provided herein and except that payments pursuant to
Section 5.01, Section 5.02, Section 5.03 and Section 12.03 shall be made
directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder shall be made in dollars.
 
(b) Application of Insufficient Payments.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
 
(c) Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section 4.01(c) shall apply).  The Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
 
Section 4.02 Presumption of Payment by the Borrower.  Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
 
Section 4.03 Certain Deductions by the Administrative Agent.  If any Lender
shall fail to make any payment required to be made by it pursuant to Section
2.05(b), Section 2.08(e), Section 2.08(f) or Section 4.02 then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
 
Section 4.04 Disposition of Proceeds.  The Security Instruments contain an
assignment by the Borrower and/or the Material Subsidiaries unto and in favor of
the Administrative Agent for the benefit of the Lenders of all of the Borrower’s
or each Material Subsidiary’s interest in and to production and all proceeds
attributable thereto which may be produced from or allocated to the Mortgaged
Property.  The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Indebtedness and other
obligations described therein and secured thereby.  Notwithstanding the
assignment contained in such Security Instruments, until the occurrence of an
Event of Default, a. the Administrative Agent and the Lenders agree that they
will neither notify the purchaser or purchasers of such production nor take any
other action to cause such proceeds to be remitted to the Administrative Agent
or the Lenders, but the Lenders will instead permit such proceeds to be paid to
the Borrower and its Material Subsidiaries and b. the Lenders hereby authorize
the Administrative Agent to take such actions as may be necessary to cause such
proceeds to be paid to the Borrower and/or such Material Subsidiaries.
 
ARTICLE V
 
Increased Costs; Break Funding Payments; Taxes; Illegality
 
Section 5.01 Increased Costs.
 
(a) Eurodollar Changes in Law.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except  any such reserve requirement reflected in the
Adjusted LIBO Rate); or
 
(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
 
(b) Capital Requirements.  If any Lender or the Issuing Bank determines that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s holding company for any such reduction suffered.
 
(c) Certificates.  A certificate of a Lender or the Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender or the Issuing Bank or
its holding company, as the case may be, as specified in Section 5.01(a) or (b)
shall be delivered to the Borrower and shall be conclusive absent manifest
error.  The Borrower shall pay such Lender or the Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.
 
(d) Effect of Failure or Delay in Requesting Compensation.  Failure or delay on
the part of any Lender or the Issuing Bank to demand compensation pursuant to
this Section 5.01 shall not constitute a waiver of such Lender’s or the Issuing
Bank’s right to demand such compensation.
 
Section 5.02 Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan into an ABR Loan other than on the last
day of the Interest Period applicable thereto, or (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.
 
A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
 
Section 5.03 Taxes.
 
(a) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower or any Material Subsidiary under any Loan Document
shall be made free and clear of and without deduction for any Indemnified Taxes
or Other Taxes; provided that if the Borrower shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
5.03(a)), the Administrative Agent, Lender or Issuing Bank (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
 
(b) Payment of Other Taxes by the Borrower.  The Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
 
(c) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or the Issuing Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
5.03) and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate of the Administrative Agent, a Lender or the Issuing
Bank as to the amount of such payment or liability under this Section 5.03 shall
be delivered to the Borrower and shall be conclusive absent manifest error.
 
(d) Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e) Foreign Lenders.  Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement or any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate.
 
(f) Tax Refunds.  If the Administrative Agent or a Lender determines, in its
reasonable discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 5.03, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 5.03 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  This Section 5.03 shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.
 
Section 5.04 Designation of Different Lending Office.  If any Lender requests
compensation under Section 5.01, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and (ii)
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
 
Section 5.05 Illegality.  Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans.
 
Section 5.06 Replacement of Lenders.  If any Lender requests compensation under
Section 5.01, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.03, or if any Lender defaults in its obligation to fund Loans
hereunder, or if any Lender refuses to approve a Proposed Borrowing Base
pursuant to Section 2.07(c)(iii) and as a result, the Borrower elects to replace
such dissenting Lender pursuant to Section 2.07(c)(iv), then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.04(b)), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 5.01 or
payments required to be made pursuant to Section 5.03, such assignment will
result in a reduction in such compensation or payments.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
 
ARTICLE VI
 
Conditions Precedent
 
Section 6.01 Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02):
 
(a) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, without limitation, to
the extent invoiced, reimbursement or payment of all of the Administrative
Agent’s out-of-pocket expenses including, without limitation, the reasonable
fees, charges and disbursements of counsel for the Administrative Agent,
required to be reimbursed or paid by the Borrower hereunder.
 
(b) The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of each of the Borrower and each Guarantor setting
forth (i) resolutions of its board of directors with respect to the
authorization of the Borrower or such Guarantor to execute and deliver the Loan
Documents to which it is a party and to enter into the transactions contemplated
in those documents, (ii) the officers of the Borrower or such Guarantor (y) who
are authorized to sign the Loan Documents to which the Borrower or such
Guarantor is a party and (z) who will, until replaced by another officer or
officers duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications in
connection with this Agreement and the transactions contemplated hereby, (iii)
specimen signatures of such authorized officers, and (iv) no changes to the
articles or certificate of incorporation and bylaws of the Borrower and such
Guarantor have occurred since March 19, 2007.  The Administrative Agent and the
Lenders may conclusively rely on such certificate until the Administrative Agent
receives notice in writing from the Borrower to the contrary.
 
(c) The Administrative Agent shall have received certificates of the appropriate
State agencies with respect to the existence, qualification and good standing of
the Borrower and each Guarantor.
 
(d) The Administrative Agent shall have received a compliance certificate which
shall be substantially in the form of Exhibit B, duly and properly executed by a
Responsible Officer and dated as of the Effective Date certifying compliance
(including compliance with Section 8.12) with the Existing Credit Agreement as
of such date.
 
(e) The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.
 
(f) The Administrative Agent shall have received from each party thereto duly
executed and completed counterparts (in such number as may be requested by the
Administrative Agent) of the Reaffirmation Agreement.
 
(g) The proceeds of the initial Loans shall be used to renew, rearrange, modify
and extend the outstanding amounts under the Existing Credit Agreement and all
“Commitments” (as defined in the Existing Credit Agreement) thereunder shall
have been terminated.
 
(h) The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 12.02) at or prior to 3:00 p.m., Charlotte, North Carolina
time, on April 10, 2008 (and, in the event such conditions are not so satisfied
or waived, the Commitments shall terminate at such time).
 
Section 6.02 Each Credit Event.  The obligation of each Lender to make a Loan on
the occasion of any Borrowing (including the initial funding), and of the
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is subject
to the satisfaction of the following conditions:
 
(a) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
 
(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Material Adverse Effect shall have occurred.
 
(c) The representations and warranties of the Borrower and the Guarantors set
forth in this Agreement and in the other Loan Documents shall be true and
correct in all material respects on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, such representations and warranties shall
continue to be true and correct as of such specified earlier date.
 
(d) The making of such Loan or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, would not conflict with, or cause any
Lender or the Issuing Bank to violate or exceed, any applicable Governmental
Requirement, and no Change in Law shall have occurred, and no litigation shall
be pending or threatened, which does or, with respect to any threatened
litigation, seeks to, enjoin, prohibit or restrain, the making or repayment of
any Loan, the issuance, amendment, renewal, extension or repayment of any Letter
of Credit or any participations therein or the consummation of the transactions
contemplated by this Agreement or any other Loan Document.
 
(e) The receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03 or a request for a Letter of Credit in accordance with Section
2.08(b), as applicable.
 
Each Borrowing and each issuance, amendment, renewal or extension of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in Section 6.02(a)
through (e).
 
ARTICLE VII
 
Representations and Warranties
 
The Borrower represents and warrants to the Lenders that:
 
Section 7.01 Organization; Powers.  Each of the Borrower and the Material
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority, and has all material governmental licenses, authorizations, consents
and approvals necessary, to own its assets and to carry on its business as now
conducted, and is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where failure to have
such power, authority, licenses, authorizations, consents, approvals and
qualifications could not reasonably be expected to have a Material Adverse
Effect.
 
Section 7.02 Authority; Enforceability.  The Transactions are within the
Borrower’s and each Guarantor’s corporate powers and have been duly authorized
by all necessary corporate and, if required, stockholder action.  Each Loan
Document to which the Borrower and each Guarantor is a party has been duly
executed and delivered by the Borrower and such Guarantor and constitutes a
legal, valid and binding obligation of the Borrower and such Guarantor, as
applicable, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
 
Section 7.03 Approvals; No Conflicts.  The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person, nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except such as have been obtained or made and are in full
force and effect other than (i) the recording and filing of the Security
Instruments as required by this Agreement and (ii) those third party approvals
or consents which, if not made or obtained, would not cause a Default hereunder,
could not reasonably be expected to have a Material Adverse Effect or do not
have an adverse effect on the enforceability of the Loan Documents, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Borrower or any Material Subsidiary or any order
of any Governmental Authority, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon the Borrower or any
Material Subsidiary or its Properties, or give rise to a right thereunder to
require any payment to be made by the Borrower or such Material Subsidiary and
(d) will not result in the creation or imposition of any Lien on any Property of
the Borrower or any Material Subsidiary (other than the Liens created by the
Loan Documents).
 
Section 7.04 Financial Condition; No Material Adverse Change.
 
(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the fiscal year ended December 31, 2007, reported on by Deloitte &
Touche, independent public accountants.  Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its Consolidated Subsidiaries as
of such date and for such period in accordance with GAAP.
 
(b) Since December 31, 2007, (i) there has been no material adverse change in
the business, assets, operations, prospects or condition, financial or
otherwise, of the Borrower and its Material Subsidiaries, taken as a whole and
(ii) the business of the Borrower and its Material Subsidiaries has been
conducted only in the ordinary course consistent with past business practices.
 
(c) Neither the Borrower nor any Material Subsidiary has on the date hereof (i)
any material Debt (including Disqualified Capital Stock), except as referred to
or reflected or provided for in the Financial Statements, or (ii) any contingent
liabilities, off-balance sheet liabilities or partnerships, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments, incurred outside the ordinary course of
the Borrower’s or such Material Subsidiary’s business.
 
Section 7.05 Litigation.
 
(a) Except as set forth on Schedule 7.05, there are no material actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any Material Subsidiary (i) not fully
covered by insurance (except for normal deductibles) as to which there is a
reasonable possibility of an adverse determination that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect, or (ii) that involve any Loan Document or
the Transactions.
 
(b) Since the date of this Agreement, there has been no change in the status of
the matters disclosed in Schedule 7.05 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
 
Section 7.06 Environmental Matters.  Except as could not be reasonably expected
to have a Material Adverse Effect (or with respect to (c), (d) and (e) below,
where the failure to take such actions could not be reasonably expected to have
a Material Adverse Effect):
 
(a) neither any Property of the Borrower or any Material Subsidiary nor the
operations conducted thereon violate any order or requirement of any court or
Governmental Authority or any Environmental Laws.
 
(b) no Property of the Borrower or any Material Subsidiary nor the operations
currently conducted thereon or, to the knowledge of the Borrower, by any prior
owner or operator of such Property or operation, are in violation of or subject
to any existing, pending or threatened action, suit, investigation, inquiry or
proceeding by or before any court or Governmental Authority or to any remedial
obligations under Environmental Laws.
 
(c) all notices, permits, licenses, exemptions, approvals or similar
authorizations, if any, required to be obtained or filed in connection with the
operation or use of any and all Property of the Borrower and each Material
Subsidiary, including, without limitation, past or present treatment, storage,
disposal or release of a hazardous substance, oil and gas waste or solid waste
into the environment, have been duly obtained or filed, and the Borrower and
each Material Subsidiary are in compliance with the terms and conditions of all
such notices, permits, licenses and similar authorizations.
 
(d) all hazardous substances, solid waste and oil and gas waste, if any,
generated at any and all Property of the Borrower or any Material Subsidiary
have in the past been transported, treated and disposed of in accordance with
Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment, and, to the
knowledge of the Borrower, all such transport carriers and treatment and
disposal facilities have been and are operating in compliance with Environmental
Laws and so as not to pose an imminent and substantial endangerment to public
health or welfare or the environment, and are not the subject of any existing,
pending or threatened action, investigation or inquiry by any Governmental
Authority in connection with any Environmental Laws.
 
(e) the Borrower has taken all steps reasonably necessary to determine and has
determined that no oil, hazardous substances, solid waste or oil and gas waste,
have been disposed of or otherwise released and there has been no threatened
release of any oil, hazardous substances, solid waste or oil and gas waste on or
to any Property of the Borrower or any Material Subsidiary except in compliance
with Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment.
 
(f) to the extent applicable, all Property of the Borrower and each Material
Subsidiary currently satisfies all design, operation, and equipment requirements
imposed by the OPA, and the Borrower does not have any reason to believe that
such Property, to the extent subject to the OPA, will not be able to maintain
compliance with the OPA requirements during the term of this Agreement.
 
(g) neither the Borrower nor any Material Subsidiary has any known contingent
liability or Remedial Work in connection with any release or threatened release
of any oil, hazardous substance, solid waste or oil and gas waste into the
environment.
 
Section 7.07 Compliance with the Laws and Agreements; No Defaults.
 
(a) Each of the Borrower and each Material Subsidiary is in compliance with all
Governmental Requirements applicable to it or its Property and all agreements
and other instruments binding upon it or its Property, and possesses all
licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property and the conduct of
its business, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
(b) Neither the Borrower nor any Material Subsidiary is in default nor has any
event or circumstance occurred which, but for the expiration of any applicable
grace period or the giving of notice, or both, would constitute a default or
would require the Borrower or a Material Subsidiary to Redeem or make any offer
to do any of the foregoing under any indenture, note, credit agreement or
instrument pursuant to which any Material Indebtedness is outstanding or by
which the Borrower or any Material Subsidiary or any of their Properties is
bound.
 
(c) No Default has occurred and is continuing.
 
Section 7.08 Investment Company Act.  Neither the Borrower nor any Subsidiary is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of, or subject to regulation under, the Investment Company
Act of 1940, as amended.
 
Section 7.09 Public Utility Holding Company Act.  Neither the Borrower nor any
Subsidiary is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” or a “public utility” within the meaning of, or subject
to regulation under, the Public Utility Holding Company Act of 1935, as amended.
 
Section 7.10 Taxes.  Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.  The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of Taxes and other governmental charges
are, in the reasonable opinion of the Borrower, adequate.  No Tax Lien has been
filed and, to the knowledge of the Borrower, no claim is being asserted with
respect to any such Tax or other such governmental charge.
 
Section 7.11 ERISA.
 
(a) The Borrower, the Subsidiaries and each ERISA Affiliate have complied in all
material respects with ERISA and, where applicable, the Code regarding each
Plan.
 
(b) Each Plan is, and has been, maintained in substan­tial compliance with ERISA
and, where applicable, the Code.
 
(c) No act, omission or transaction has occurred which could result in
imposition on the Borrower, any Subsidiary or any ERISA Affiliate (whether
directly or indirectly) of (i) either a civil penalty assessed pursuant to
subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed pursuant to
Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary duty liability
damages under section 409 of ERISA.
 
(d) No Plan (other than a defined contribu­tion plan) or any trust created under
any such Plan has been terminated since September 2, 1974.  No liability to the
PBGC (other than for the payment of current premiums which are not past due) by
the Borrower, any Subsidiary or any ERISA Affiliate has been or is expected by
the Borrower, any Subsidiary or any ERISA Affiliate to be incurred with respect
to any Plan.  No ERISA Event with respect to any Plan has occurred.
 
(e) Full payment when due has been made of all amounts which the Borrower, the
Subsidiaries or any ERISA Affiliate is required under the terms of each Plan or
applicable law to have paid as contribu­tions to such Plan as of the date
hereof, and no accumulated funding deficiency (as defined in section 302 of
ERISA and section 412 of the Code), whether or not waived, exists with respect
to any Plan.
 
(f) The actuarial present value of the benefit liabili­ties under each Plan
which is subject to Title IV of ERISA does not, as of the end of the Borrower’s
most recently ended fiscal year, exceed the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities.  The term “actuarial present
value of the benefit liabilities” shall have the meaning specified in section
4041 of ERISA.
 
(g) Neither the Borrower, the Subsidiaries nor any ERISA Affiliate sponsors,
maintains, or contributes to an employee welfare benefit plan, as defined in
section 3(1) of ERISA, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities, that may not be
terminated by the Borrower, a Subsidiary or any ERISA Affiliate in its sole
discretion at any time without any material liability.
 
(h) Neither the Borrower, the Subsidiaries nor any ERISA Affiliate sponsors,
maintains or contributes to, or has at any time in the six-year period preceding
the date hereof sponsored, maintained or contributed to, any Multiemployer Plan.
 
(i) Neither the Borrower, the Subsidiaries nor any ERISA Affiliate is required
to provide security under section 401(a)(29) of the Code due to a Plan amendment
that results in an increase in current liability for the Plan.
 
Section 7.12 Disclosure; No Material Misstatements.  The Borrower has disclosed
to the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Material Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  Neither the Information
Memorandum nor any of the other reports, financial statements, certificates or
other information furnished by or on behalf of the Borrower or any Material
Subsidiary to the Administrative Agent or any Lender or any of their Affiliates
in connection with the negotiation of this Agreement or any other Loan Document
or delivered hereunder or under any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.  There
is no fact peculiar to the Borrower or any Material Subsidiary which could
reasonably be expected to have a Material Adverse Effect or in the future is
reasonably likely to have a Material Adverse Effect and which has not been set
forth in this Agreement or the Loan Documents or the other documents,
certificates and statements furnished to the Administrative Agent or the Lenders
by or on behalf of the Borrower or any Material Subsidiary prior to, or on, the
date hereof in connection with the transactions contemplated hereby.  There are
no material statements or conclusions in any Reserve Report which are based upon
or include misleading information or fail to take into account material
information regarding the matters reported therein.
 
Section 7.13 Insurance.  The Borrower has, and has caused all its Material
Subsidiaries to have, (a) all insurance policies sufficient for the compliance
by each of them with all material Governmental Requirements and all material
agreements and (b) insurance coverage in at least amounts and against such risk
(including, without limitation, public liability) that are usually insured
against by companies similarly situated and engaged in the same or a similar
business for the assets and operations of the Borrower and its Material
Subsidiaries.
 
Section 7.14 Restriction on Liens.  Neither the Borrower nor any of the Material
Subsidiaries is a party to any material agreement or arrangement (other than
Capital Leases creating Liens permitted by Section 9.03(c), but then only on the
Property subject of such Capital Lease), or subject to any order, judgment, writ
or decree, which either restricts or purports to restrict its ability to grant
Liens to the Administrative Agent and the Lenders on or in respect of their
Properties to secure the Indebtedness and the Loan Documents.
 
Section 7.15 Subsidiaries.  Except as set forth on Schedule 7.15 or as disclosed
in writing to the Administrative Agent (which shall promptly furnish a copy to
the Lenders), which shall be a supplement to Schedule 7.15, the Borrower has no
Subsidiaries.  Schedule 7.15 identifies each Subsidiary that is a Material
Subsidiary, and each Material Subsidiary on such schedule is a Wholly-Owned
Subsidiary.
 
Section 7.16 Location of Business and Offices.  The Borrower’s jurisdiction of
organization is Delaware; the name of the Borrower as listed in the public
records of its jurisdiction of organization is St. Mary Land & Exploration
Company; and the organizational identification number of the Borrower in its
jurisdiction of organization is 44728.  The Borrower’s principal place of
business and chief executive office are located at the address specified in
Section 12.01 (or as set forth in a notice delivered pursuant to Section 8.01(m)
and Section 12.01(c)).  Each Material Subsidiary’s jurisdiction of organization,
name as listed in the public records of its jurisdiction of organization,
organizational identification number in its jurisdiction of organization, and
the location of its principal place of business and chief executive office is
stated on Schedule 7.15 (or as set forth in a notice delivered pursuant to
Section 8.01(m)).
 
Section 7.17 Properties; Titles, Etc.  Except for matters which could not
reasonably be expected to have a Material Adverse Effect:
 
(a) Each of the Borrower and the Material Subsidiaries has good and defensible
title to the Oil and Gas Properties evaluated in the most recently delivered
Reserve Report and good title to all its personal Properties, in each case, free
and clear of all Liens except Liens permitted by Section 9.03.  After giving
full effect to the Excepted Liens, the Borrower or the Material Subsidiary
specified as the owner owns the net interests in production attributable to the
Hydrocarbon Interests as reflected in the most recently delivered Reserve
Report, and the ownership of such Properties shall not in any material respect
obligate the Borrower or such Material Subsidiary to bear the costs and expenses
relating to the maintenance, development and operations of each such Property in
an amount in excess of the working interest of each Property set forth in the
most recently delivered Reserve Report that is not offset by a corresponding
proportionate increase in the Borrower’s or such Material Subsidiary’s net
revenue interest in such Property.
 
(b) All material leases and agreements necessary for the conduct of the business
of the Borrower and the Material Subsidiaries are valid and subsisting, in full
force and effect, and there exists no default or event or circumstance which
with the giving of notice or the passage of time or both would give rise to a
default under any such lease or leases, which would affect in any material
respect the conduct of the business of the Borrower and the Material
Subsidiaries, taken as a whole.
 
(c) The rights and Properties presently owned, leased or licensed by the
Borrower and the Material Subsidiaries including, without limitation, all
easements and rights of way, include all rights and Properties necessary to
permit the Borrower and the Material Subsidiaries to conduct their business in
all material respects in the same manner as its business has been conducted
prior to the date hereof.
 
(d) All of the Properties of the Borrower and the Material Subsidiaries which
are reasonably necessary for the operation of their businesses are in good
working condition and are maintained in accordance with prudent business
standards.
 
(e) The Borrower and each Material Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by the Borrower and such Material
Subsidiary does not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.  The Borrower and its
Material Subsidiaries either own or have valid licenses or other rights to use
all databases, geological data, geophysical data, engineering data, seismic
data, maps, interpretations and other technical information used in their
businesses as presently conducted, subject to the limitations contained in the
agreements governing the use of the same, which limitations are customary for
companies engaged in the business of the exploration and production of
Hydrocarbons, with such exceptions as could not reasonably be expected to have a
Material Adverse Effect.
 
Section 7.18 Maintenance of Properties.  Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties (and Properties unitized therewith) have been maintained,
operated and developed in a good and workmanlike manner and in conformity with
all Government Requirements and in conformity with the provisions of all leases,
subleases or other contracts comprising a part of the Hydrocarbon Interests and
other contracts and agreements forming a part of the Oil and Gas
Properties.  Specifically in connection with the foregoing, except for those as
could not be reasonably expected to have a Material Adverse Effect, (i) no Oil
and Gas Property is subject to having allowable production reduced below the
full and regular allowable (including the maximum permissible tolerance) because
of any overproduction (whether or not the same was permissible at the time) and
(ii) none of the wells comprising a part of the Oil and Gas Properties (or
Properties unitized therewith) is deviated from the vertical more than the
maximum permitted by Government Requirements, and such wells are, in fact,
bottomed under and are producing from, and the well bores are wholly within, the
Oil and Gas Properties (or in the case of wells located on Properties unitized
therewith, such unitized Properties).  All pipelines, wells, gas processing
plants, platforms and other material improvements, fixtures and equipment owned
in whole or in part by the Borrower or any of its Material Subsidiaries that are
necessary to conduct normal operations are being maintained in a state adequate
to conduct normal operations, and with respect to such of the foregoing which
are operated by the Borrower or any of its Material Subsidiaries, in a manner
consistent with the Borrower’s or its Material Subsidiaries’ past practices
(other than those the failure of which to maintain in accordance with this
Section 7.18 could not reasonably be expect to have a Material Adverse Effect).
 
Section 7.19 Gas Imbalances, Prepayments.  As of the date hereof, except as set
forth on Schedule 7.19 or on the most recent certificate delivered pursuant to
Section 8.12(c), on a net basis there are no gas imbalances, take or pay or
other prepayments which would require the Borrower or any of its Material
Subsidiaries to deliver Hydrocarbons produced from the Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor
exceeding three million mcf of gas (on an mcf equivalent basis) in the
aggregate.
 
Section 7.20 Marketing of Production.  Except for contracts listed and in effect
on the date hereof on Schedule 7.20, and thereafter either disclosed in writing
to the Administrative Agent or included in the most recently delivered Reserve
Report (with respect to all of which contracts the Borrower represents that it
or its Material Subsidiaries are receiving a price for all production sold
thereunder which is computed substantially in accordance with the terms of the
relevant contract and are not having deliveries curtailed substantially below
the subject Property’s delivery capacity), no material agreements exist which
are not cancelable on 60 days notice or less without penalty or detriment for
the sale of production from the Borrower’s or its Material Subsidiaries’
Hydrocarbons (including, without limitation, calls on or other rights to
purchase, production, whether or not the same are currently being exercised)
that (a) pertain to the sale of production at a fixed price and (b) have a
maturity or expiry date of longer than six (6) months from the date hereof.
 
Section 7.21 Swap Agreements.  Schedule 7.21, as of the date hereof, and after
the date hereof, each report required to be delivered by the Borrower pursuant
to Section 8.01(d), sets forth, a true and complete list of all Swap Agreements
of the Borrower and each Material Subsidiary, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark to market value thereof, all credit support agreements
relating thereto (including any margin required or supplied) and the
counterparty to each such agreement.
 
Section 7.22 Use of Loans and Letters of Credit.  The proceeds of the Loans and
the Letters of Credit shall be used (a) to provide working capital for
exploration, development and production operations, (b) to finance the
acquisition of Oil & Gas Properties, (c) to renew, rearrange, modify and extend
the Debt under the Existing Credit Agreement, and (d) for general corporate
purposes.  The Borrower and its Subsidiaries are not engaged principally, or as
one of its or their important activities, in the business of extending credit
for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock (within the meaning of Regulation U or X of the
Board).  No part of the proceeds of any Loan or Letter of Credit will be used
for any purpose which violates the provisions of Regulations U or X of the
Board.
 
Section 7.23 Solvency.  After giving effect to the transactions contemplated
hereby, (a) the aggregate assets (after giving effect to amounts that could
reasonably be received by reason of indemnity, offset, insurance or any similar
arrangement), at a fair valuation, of the Borrower and the Guarantors, taken as
a whole, will exceed the aggregate Debt of the Borrower and the Guarantors on a
consolidated basis, as the Debt becomes absolute and matures, (b) each of the
Borrower and the Guarantors will not have incurred or intended to incur, and
will not believe that it will incur, Debt beyond its ability to pay such Debt
(after taking into account the timing and amounts of cash to be received by each
of the Borrower and the Guarantors and the amounts to be payable on or in
respect of its liabilities, and giving effect to amounts that could reasonably
be received by reason of indemnity, offset, insurance or any similar
arrangement) as such Debt becomes absolute and matures and (c) each of the
Borrower and the Guarantors will not have (and will have no reason to believe
that it will have thereafter) unreasonably small capital for the conduct of its
business.
 
Section 7.24 Material Agreements.  The Borrower has delivered or caused to be
delivered to the Administrative Agent true and correct copies of the Material
Agreements.  The Material Agreements have not been modified, terminated,
assigned or pledged by Borrower or any Material Subsidiary, as applicable, are
in full force and effect and no party is in default in the performance of its
obligations thereunder in any material respect.
 
ARTICLE VIII
 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:
 
Section 8.01 Financial Statements; Ratings Change; Other Information.  The
Borrower will furnish to the Administrative Agent for electronic or other
distribution to each Lender:
 
(a) Annual Financial Statements.  Within 90 days after the end of each fiscal
year of the Borrower, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by Deloitte & Touche or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.
 
(b) Quarterly Financial Statements.  Within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower, its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.
 
(c) Certificate of Financial Officer -- Compliance.  Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit B hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 8.13(b) and Section 9.01 and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 7.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate.
 
(d) Listing of Swap Agreements.  Concurrently with any delivery of financial
statements under Section 8.01(a) and Section 8.01(b), a true and complete list
of all Swap Agreements of the Borrower and each Material Subsidiary as of the
last Business Day of such fiscal quarter or fiscal year, which shall depict the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), the net mark-to-market value therefor,
any new credit support agreements relating thereto not listed on Schedule 7.20,
any margin required or supplied under any credit support document, and the
counterparty to each such agreement.
 
(e) Certificate of Insurer -- Insurance Coverage.  Concurrently with any
delivery of financial statements under Section 8.01(a), a certificate of
insurance coverage from each insurer with respect to the insurance required by
Section 8.07, in form and substance satisfactory to the Administrative Agent,
and, if requested by the Administrative Agent or any Lender, all copies of the
applicable policies.
 
(f) Other Accounting Reports.  Promptly upon receipt thereof, a copy of each
other report or letter submitted to the Borrower or any of its Subsidiaries by
independent accountants in connection with any annual, interim or special audit
made by them of the books of the Borrower or any such Subsidiary, and a copy of
any response by the Borrower or any such Subsidiary, or the Board of Directors
of the Borrower or any such Subsidiary, to such letter or report.
 
(g) SEC and Other Filings; Reports to Shareholders.  Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any Subsidiary with the
SEC, or with any national securities exchange, or distributed by the Borrower to
its shareholders generally, as the case may be.
 
(h) Notices Under Material Instruments.  Promptly after the furnishing thereof,
copies of any financial statement, report or notice furnished to or by any
Person pursuant to the terms of any preferred stock designation, indenture, loan
or credit or other similar agreement, other than this Agreement and not
otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 8.01.
 
(i) Lists of Purchasers.  Promptly following the written request from the
Administrative Agent thereof, a list of all Persons purchasing Hydrocarbons from
the Borrower or any Material Subsidiary.
 
(j) Notice of Sales of Oil and Gas Properties.  In the event the Borrower or any
Material Subsidiary intends to sell, transfer, assign or otherwise dispose of
any Oil or Gas Properties or any Equity Interests in any Subsidiary in
accordance with Section 9.13 for consideration in excess of $15,000,000, prior
written notice of such disposition, the price thereof and the anticipated date
of closing.
 
(k) Notice of Casualty Events.  Prompt written notice, and in any event within
three Business Days, of the occurrence of any Casualty Event or the commencement
of any action or proceeding that could reasonably be expected to result in a
Casualty Event.
 
(l) Issuance of Permitted Refinancing Debt.  In the event the Borrower intends
to refinance any Debt with the proceeds of Permitted Refinancing Debt, prior
written notice of such intended offering therefor, the amount thereof and the
anticipated date of closing and will furnish a copy of the preliminary offering
memorandum (if any) and the final offering memorandum (if any).
 
(m)  Information Regarding Borrower and Guarantors.  Prompt written notice (and
in any event within thirty (30) days upon becoming aware thereof) of any change
(i) in the Borrower or any Guarantor’s corporate name or in any trade name used
to identify such Person in the conduct of its business or in the ownership of
its Properties, (ii) in the location of the Borrower or any Guarantor’s chief
executive office or principal place of business, (iii) in the Borrower or any
Guarantor’s identity or corporate structure or in the jurisdiction in which such
Person is incorporated or formed, (iv) in the Borrower or any Guarantor’s
jurisdiction of organization or such Person’s organizational identification
number in such jurisdiction of organization, and (v) in the Borrower or any
Guarantor’s federal taxpayer identification number.
 
(n) Other Requested Information.  Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary (including, without limitation, any
Plan or Multiemployer Plan and any reports or other information required to be
filed under ERISA), or compliance with the terms of this Agreement or any other
Loan Document, as the Administrative Agent or any Lender may reasonably request.
 
Section 8.02 Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
 
(a) the occurrence of any Default;
 
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
 
(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$6,000,000; and
 
(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
 
Section 8.03 Existence; Conduct of Business.  The Borrower will, and will cause
each Material Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business and maintain, if necessary, its qualification to do business in
each other jurisdiction in which its Oil and Gas Properties is located or the
ownership of its Properties requires such qualification, except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 9.12.
 
Section 8.04 Payment of Obligations.  The Borrower will, and will cause each
Material Subsidiary to, pay its obligations, including Tax liabilities of the
Borrower and all of its Subsidiaries before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) the Borrower or such Material
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect or
result in the seizure or levy of any Property of the Borrower or any Subsidiary.
 
Section 8.05 Performance of Obligations under Loan Documents.  The Borrower will
pay the Notes according to the reading, tenor and effect thereof, and the
Borrower will and will cause each Material Subsidiary to do and perform every
act and discharge all of the obligations to be performed and discharged by them
under the Loan Documents, including, without limitation, this Agreement, at the
time or times and in the manner specified.
 
Section 8.06 Operation and Maintenance of Properties.  Except for matters that
could not reasonably be expected to result in a Material Adverse Effect, the
Borrower, at its own expense, will, and will cause each Material Subsidiary to:
 
(a) operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including, without limitation, applicable
pro ration requirements and Environmental Laws, and all applicable laws, rules
and regulations of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect.
 
(b) keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties and other material
Properties, including, without limitation, all equipment, machinery and
facilities.
 
(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and will do all other things necessary
to keep unimpaired their rights with respect thereto and prevent any forfeiture
thereof or default thereunder.
 
(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties.
 
(e) operate its Oil and Gas Properties and other material Properties or cause or
make reasonable and customary efforts to cause such Oil and Gas Properties and
other material Properties to be operated in accordance with the practices of the
industry and in material compliance with all applicable contracts and agreements
and in compliance in all material respects with all Governmental Requirements.
 
(f) to the extent the Borrower or a Material Subsidiary is not the operator of
any Property, the Borrower shall use reasonable efforts to cause the operator to
comply with this Section 8.06.
 
Section 8.07 Insurance.  The Borrower will, and will cause each Material
Subsidiary to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.
 
Section 8.08 Books and Records; Inspection Rights.  The Borrower will, and will
cause each Material Subsidiary to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities.  The Borrower will, and will cause
each Material Subsidiary to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its Properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.
 
Section 8.09 Compliance with Laws.  The Borrower will, and will cause each
Material Subsidiary to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
Section 8.10 Environmental Matters.
 
(a) The Borrower shall at its sole expense: (i) comply, and shall cause its
Properties and operations and each Subsidiary and each Subsidiary’s Properties
and operations to comply, with all applicable Environmental Laws, the breach of
which could be reasonably expected to have a Material Adverse Effect; (ii) not
dispose of or otherwise release, and shall cause each Subsidiary not to dispose
of or otherwise release, any oil, oil and gas waste, hazardous substance, or
solid waste on, under, about or from any of the Borrower’s or its Subsidiaries’
Properties or any other Property to the extent caused by the Borrower’s or any
of its Subsidiaries’ operations except in compliance with applicable
Environmental Laws, the disposal or release of which could reasonably be
expected to have a Material Adverse Effect; (iii) timely obtain or file, and
shall cause each Subsidiary to timely obtain or file, all notices, permits,
licenses, exemptions, approvals, registrations or other authorizations, if any,
required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of the Borrower’s or its Subsidiaries’
Properties, which failure to obtain or file could reasonably be expected to have
a Material Adverse Effect; (iv) promptly commence and diligently prosecute to
completion, and shall cause each Subsidiary to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required or reasonably necessary under applicable Environmental
Laws because of or in connection with the actual or suspected past, present or
future disposal or other release of any oil, oil and gas waste, hazardous
substance or solid waste on, under, about or from any of the Borrower’s or its
Subsidiaries’ Properties, which failure to commence and diligently prosecute to
completion could reasonably be expected to have a Material Adverse Effect; and
(v) establish and implement, and shall cause each Subsidiary to establish and
implement, such procedures as may be necessary to continuously determine and
assure that the Borrower’s and its Subsidiaries’ obligations under this Section
8.10(a) are timely and fully satisfied, which failure to establish and implement
could reasonably be expected to have a Material Adverse Effect.
 
(b) The Borrower will promptly, but in no event later than five days of the
occurrence of a triggering event, notify the Administrative Agent and the
Lenders in writing of any threatened action, investigation or inquiry by any
Governmental Authority or any threatened demand or lawsuit by any landowner or
other third party against the Borrower or its Subsidiaries or their Properties
of which the Borrower has knowledge in connection with any Environmental Laws
(excluding routine testing and corrective action) if the Borrower reasonably
anticipates that such action will result in liability (whether individually or
in the aggregate) in excess of $5,000,000, not fully covered by insurance,
subject to normal deductibles.
 
(c) In connection with any future acquisitions of Oil and Gas Properties or
other Properties, the Borrower will and will cause each Subsidiary to provide
environmental audits and tests in accordance with American Society of Testing
Materials standards upon request by the Administrative Agent and the Lenders,
except in circumstances in which the Borrower or any Subsidiary is acquiring an
additional interest in an Oil and Gas Property or other Property.
 
Section 8.11 Further Assurances.
 
(a) The Borrower at its expense will, and will cause each Material Subsidiary
to, promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to comply with, cure any defects or accomplish the conditions precedent,
covenants and agreements of the Borrower or any Material Subsidiary, as the case
may be, in the Loan Documents, including the Notes, or to further evidence and
more fully describe the collateral intended as security for the Indebtedness, or
to correct any omissions in this Agreement or the Security Instruments, or to
state more fully the obligations secured therein, or to perfect, protect or
preserve any Liens created pursuant to this Agreement or any of the Security
Instruments or the priority thereof, or to make any recordings, file any notices
or obtain any consents, all as may be reasonably necessary or appropriate, in
the reasonable discretion of the Administrative Agent, in connection therewith.
 
(b) The Borrower hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Mortgaged Property without the signature of the Borrower or any
Material Subsidiary where permitted by law.  A carbon, photographic or other
reproduction of the Security Instruments or any financing statement covering the
Mortgaged Property or any part thereof shall be sufficient as a financing
statement where permitted by law.  The Administrative Agent will promptly send
the Borrower any financing or continuation statements it files without the
signature of the Borrower or any other Guarantor and the Administrative Agent
will promptly send the Borrower the filing or recordation information with
respect thereto.
 
Section 8.12 Reserve Reports.
 
(a) On or before February 28th (or February 29th, as applicable) and August 31st
of each year, commencing August 31, 2008, the Borrower shall furnish to the
Administrative Agent and the Lenders a Reserve Report.  The Reserve Report as of
December 31 of each year shall have the majority of PV-10 value prepared or
audited by one or more Approved Petroleum Engineers, and the Reserve Report as
of June 30 of each year shall be prepared by or under the supervision of the
Manager of Reservoir Engineering of the Borrower who shall certify such Reserve
Report to be true and accurate and to have been prepared in accordance with the
procedures used in the immediately preceding December 31 Reserve Report.
 
(b) In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent and the Lenders a Reserve Report prepared by or under
the supervision of the Manager of Reservoir Engineering of the Borrower who
shall certify such Reserve Report to be true and accurate and to have been
prepared in accordance with the procedures used in the immediately preceding
December 31 Reserve Report.  For any Interim Redetermination requested by the
Administrative Agent or the Borrower pursuant to Section 2.07(b), the Borrower
shall provide such Reserve Report with an “as of” date as required by the
Administrative Agent as soon as possible, but in any event no later than thirty
(30) days following the receipt of such request.
 
(c) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Lenders a certificate from a Responsible Officer
certifying that in all material respects: (i) the information contained in the
Reserve Report and any other information delivered in connection therewith is
true and correct, (ii) the Borrower or its Material Subsidiaries owns good and
defensible title to the Oil and Gas Properties evaluated in such Reserve Report
and such Properties are free of all Liens except for Liens permitted by Section
9.03, (iii) except as set forth on an exhibit to the certificate, on a net basis
there are no gas imbalances, take or pay or other prepayments in excess of the
volume specified in Section 7.19 with respect to its Oil and Gas Properties
evaluated in such Reserve Report which would require the Borrower or any
Material Subsidiary to deliver Hydrocarbons either generally or produced from
such Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor, (iv) none of their Oil and Gas Properties have
been sold since the date of the last Borrowing Base determination except as set
forth on an exhibit to the certificate, which certificate shall list all of its
Oil and Gas Properties sold and in such detail as reasonably required by the
Administrative Agent, (v) attached to the certificate is a list of all marketing
agreements entered into subsequent to the later of the date hereof or the most
recently delivered Reserve Report which the Borrower could reasonably be
expected to have been obligated to list on Schedule 7.20 had such agreement been
in effect on the date hereof and (vi) attached thereto is a schedule of the Oil
and Gas Properties evaluated by such Reserve Report that are Mortgaged
Properties and demonstrating the percentage of the Borrowing Base that the value
of such Mortgaged Properties represent.
 
Section 8.13 Title Information.
 
(a) On or before the delivery to the Administrative Agent and the Lenders of
each Reserve Report required by Section 8.12(a), the Borrower will deliver title
information in form and substance acceptable to the Administrative Agent
covering enough of the Oil and Gas Properties evaluated by such Reserve Report
that were not included in the immediately preceding Reserve Report, so that the
Administrative Agent shall have received together with title information
previously delivered to the Administrative Agent, satisfactory title information
on at least 70% of the total value of the Oil and Gas Properties evaluated by
such Reserve Report.
 
(b) If the Borrower has provided title information for additional Properties
under Section 8.13(a), the Borrower shall, within 60 days of notice from the
Administrative Agent that title defects or exceptions exist with respect to such
additional Properties, either (i) cure any such title defects or exceptions
(including defects or exceptions as to priority) which are not permitted by
Section 9.03 raised by such information, (ii) substitute acceptable Mortgaged
Properties with no title defects or exceptions except for Excepted Liens (other
than Excepted Liens described in clauses (e), (g) and (h) of such definition)
having an equivalent value or (iii) deliver title information in form and
substance acceptable to the Administrative Agent so that the Administrative
Agent shall have received, together with title information previously delivered
to the Administrative Agent, satisfactory title information on at least 70% of
the value of the Oil and Gas Properties evaluated by such Reserve Report.
 
(c) If the Borrower is unable to cure any title defect requested by the
Administrative Agent or the Lenders to be cured within the 60-day period or the
Borrower does not comply with the requirements to provide acceptable title
information covering 70% of the value of the Oil and Gas Properties evaluated in
the most recent Reserve Report, such default shall not be a Default, but instead
the Administrative Agent and/or the Majority Lenders shall have the right to
exercise the following remedy in their sole discretion from time to time, and
any failure to so exercise this remedy at any time shall not be a waiver as to
future exercise of the remedy by the Administrative Agent or the Lenders.  To
the extent that the Administrative Agent or the Majority Lenders are not
satisfied with title to any Mortgaged Property after the 60-day period has
elapsed, such unacceptable Mortgaged Property shall not count towards the 70%
requirement, and the Administrative Agent may send a notice to the Borrower and
the Lenders that the then outstanding Borrowing Base shall be reduced by an
amount as determined by the Majority Lenders to cause the Borrower to be in
compliance with the requirement to provide acceptable title information on 70%
of the value of the Oil and Gas Properties.  This new Borrowing Base shall
become effective immediately after receipt of such notice.
 
Section 8.14 Additional Collateral; Additional Guarantors.
 
(a) In connection with each redetermination of the Borrowing Base, the Borrower
shall review the Reserve Report and the list of current Mortgaged Properties (as
described in Section 8.12(c)(vi)) to ascertain whether the Mortgaged Properties
represent at least 70% of the total value of the Oil and Gas Properties
evaluated in the most recently completed Reserve Report after giving effect to
exploration and production activities, acquisitions, dispositions and
production.  In the event that the Mortgaged Properties do not represent at
least 70% of such total value, then the Borrower shall, and shall cause its
Material Subsidiaries to, grant to the Administrative Agent as security for the
Indebtedness a first-priority Lien interest (subject only to Excepted Liens of
the type described in clauses (a) to (d) and (f) of the definition thereof, but
subject to the provisos at the end of such definition) on additional Oil and Gas
Properties not already subject to a Lien of the Security Instruments such that
after giving effect thereto, the Mortgaged Properties will represent at least
70% of such total value.  All such Liens will be created and perfected by and in
accordance with the provisions of deeds of trust, security agreements and
financing statements or other Security Instruments, all in form and substance
reasonably satisfactory to the Administrative Agent and in sufficient executed
(and acknowledged where necessary or appropriate) counterparts for recording
purposes.  In order to comply with the foregoing, if any Material Subsidiary
places a Lien on its Oil and Gas Properties and such Material Subsidiary is not
a Guarantor, then it shall become a Guarantor and comply with Section 8.14(b).
 
(b) In the event that any Subsidiary becomes a Material Subsidiary after the
Closing Date, the Borrower shall promptly cause such Subsidiary to guarantee the
Indebtedness pursuant to the Guaranty Agreement.  In connection with any such
guaranty, the Borrower shall, or shall cause such Subsidiary to, A. execute and
deliver a supplement to the Guaranty Agreement executed by such Subsidiary, B.
pledge all of the Equity Interests of such new Subsidiary (including, without
limitation, delivery of original stock certificates evidencing the Equity
Interests of such Subsidiary, together with an appropriate undated stock powers
for each certificate duly executed in blank by the registered owner thereof) and
C. execute and deliver such other additional closing documents, certificates and
legal opinions as shall reasonably be requested by the Administrative Agent.
 
Section 8.15 ERISA Compliance.  The Borrower will promptly furnish and will
cause the Subsidiaries and any ERISA Affiliate to promptly furnish to the
Administrative Agent (i) promptly after the filing thereof with the United
States Secretary of Labor, the Internal Revenue Service or the PBGC, copies of
each annual and other report with respect to each Plan or any trust created
thereunder, (ii) immediately upon becoming aware of the occurrence of any ERISA
Event or of any “prohibited transaction,” as described in section 406 of ERISA
or in section 4975 of the Code, in connection with any Plan or any trust created
thereunder, a written notice signed by the President or the principal Financial
Officer, the Subsidiary or the ERISA Affiliate, as the case may be, specifying
the nature thereof, what action the Borrower, the Subsidiary or the ERISA
Affiliate is taking or proposes to take with respect thereto, and, when known,
any action taken or proposed by the Internal Revenue Service, the Department of
Labor or the PBGC with respect thereto, and (iii) immediately upon receipt
thereof, copies of any notice of the PBGC’s intention to terminate or to have a
trustee appointed to administer any Plan.  With respect to each Plan (other than
a Multiemployer Plan), the Borrower will, and will cause each Subsidiary and
ERISA Affiliate to, (i) satisfy in full and in a timely manner, without
incurring any late payment or underpayment charge or penalty and without giving
rise to any lien, all of the contribution and funding requirements of section
412 of the Code (determined without regard to subsections (d), (e), (f) and (k)
thereof) and of section 302 of ERISA (determined without regard to sections 303,
304 and 306 of ERISA), and (ii) pay, or cause to be paid, to the PBGC in a
timely manner, without incurring any late payment or underpayment charge or
penalty, all premiums required pursuant to sections 4006 and 4007 of ERISA.
 
Section 8.16 Performance of Material Agreements.  The Borrower will perform and
observe, and cause each Material Subsidiary to perform and observe, in all
material respects each of the provisions of the Material Agreements to which it
is a party on its part to be performed or observed prior to the termination
thereof.
 
ARTICLE IX
 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:
 
Section 9.01 Financial Covenants.
 
(a) Ratio of Total Debt to EBITDA.  The Borrower will not, at any time, permit
its ratio of Total Debt as of such time to EBITDA for the four fiscal quarters
ending on the last day of the fiscal quarter immediately preceding the date of
determination for which financial statements are available to be greater than
3.5 to 1.0.
 
(b) Current Ratio.  The Borrower will not permit, as of the last day of any
fiscal quarter, its ratio of (i) consolidated current assets (including the
unused amount of the total Commitments) to (ii) consolidated current liabilities
(excluding non-cash obligations under FAS 133 and the current portion of the
Aggregate Commitment) to be less than 1.0 to 1.0.
 
Section 9.02 Debt.  Neither the Borrower nor any Material Subsidiary will incur,
create, assume or suffer to exist any Debt, except:
 
(a) the Notes or other Indebtedness arising under the Loan Documents or any
guaranty of or suretyship arrangement for the Notes or other Indebtedness
arising under the Loan Documents.
 
(b) Debt of the Borrower and its Material Subsidiaries existing on the date
hereof that is reflected in the Financial Statements, and any Permitted
Refinancing Debt in respect thereof.
 
(c) accounts payable (for the deferred purchase price of Property or services)
from time to time incurred in the ordinary course of business which are not
greater than sixty (60) days past the date of invoice or delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP.
 
(d) Debt under Capital Leases not to exceed $15,000,000.
 
(e) Debt associated with bonds or surety obligations required by Governmental
Requirements in connection with the operation of the Oil and Gas Properties.
 
(f) intercompany Debt between the Borrower and any Material Subsidiary or
between Material Subsidiaries to the extent permitted by Section 9.05(g);
provided that such Debt is not held, assigned, transferred, negotiated or
pledged to any Person other than the Borrower or one of its Wholly-Owned
Subsidiaries, and, provided further, that any such Debt owed by either the
Borrower or a Guarantor shall be subordinated to the Indebtedness on terms set
forth in the Guaranty Agreement.
 
(g) endorsements of negotiable instruments for collection in the ordinary course
of business.
 
(h) non-recourse Debt secured by Property other than Oil and Gas Properties
evaluated by the Lenders for purposes of establishing the Borrowing Base not to
exceed $25,000,000 in the aggregate at any one time outstanding.
 
(i) other Debt not to exceed $15,000,000 in the aggregate at any one time
outstanding.
 
(j) Debt of the Borrower evidenced by the Senior Convertible Notes, together
with any and all refinancings thereof, so long as all of same are either
unsecured or expressly subordinated to this Agreement and all of same are
scheduled to mature after the Maturity Date under this Agreement.
 
Section 9.03 Liens.  Neither the Borrower nor any Material Subsidiary will
create, incur, assume or permit to exist any Lien on any of its Properties (now
owned or hereafter acquired), except:
 
(a) Liens securing the payment of any Indebtedness.
 
(b) Excepted Liens.
 
(c) Liens securing Capital Leases permitted by Section 9.02(d) but only on the
Property under lease.
 
(d) Liens securing any Permitted Refinancing Debt provided that any such
Permitted Refinancing Debt is not secured by any additional or different
Property not securing the Refinanced Debt.
 
(e) Liens on Property securing non-recourse Debt permitted by Section 9.02(h).
 
Section 9.04 Dividends, Distributions and Redemptions.  The Borrower will not,
and will not permit any of its Subsidiaries to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, return any capital to
its stockholders or make any distribution of its Property to its Equity Interest
holders, except (a) the Borrower may declare and pay dividends with respect to
its Equity Interests payable solely in additional shares of its common stock
(other than Disqualified Capital Stock), (b) so long as no Event of Default
shall have occurred which is continuing, the Borrower may declare and pay annual
cash dividends not to exceed $0.25 per common share on an annual basis, (c)
Subsidiaries may declare and pay dividends ratably with respect to their Equity
Interests, (d) the Borrower may make Restricted Payments pursuant to and in
accordance with restricted stock plans, stock option plans or other benefit
plans for management or employees of the Borrower and its Subsidiaries and (e)
the Borrower may make interest payments and principal payments on any and all
issued and sold Senior Convertible Notes and deliver cash, stock, or any
combination thereof, upon payment, settlement upon conversion (whether a general
or a net share settlement), or redemption of any and all issued and sold Senior
Convertible Notes so long as all such payments, settlements upon conversions,
and redemptions are in accordance with the terms of the Senior Convertible Notes
indenture and so long as no Default shall exist or be occasioned by such
payments, settlements upon conversions, or redemptions.
 
Section 9.05 Investments, Loans and Advances.  Neither the Borrower nor any
Material Subsidiary will make or permit to remain outstanding any Investments in
or to any Person, except that the foregoing restriction shall not apply to:
 
(a) Investments reflected in the Financial Statements or which are disclosed to
the Lenders in Schedule 9.05(a).
 
(b) accounts receivable arising in the ordinary course of business.
 
(c) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof.
 
(d) commercial paper maturing within one year from the date of creation thereof
rated in the highest grade by S&P or Moody’s.
 
(e) deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating of no lower than A2 or P2, as such rating is set forth from time to time,
by S&P or Moody’s, respectively or, in the case of any Foreign Subsidiary, a
bank organized in a jurisdiction in which the Foreign Subsidiary conducts
operations having assets in excess of $500,000,000 (or its equivalent in another
currency).
 
(f) deposits in money market funds investing exclusively in Investments
described in Section 9.05(c), Section 9.05(d) or Section 9.05(e).
 
(g) Investments i. made by the Borrower in or to the Guarantors, and ii. made by
a Guarantor in or to the Borrower or any other Guarantor.
 
(h) subject to the limits in Section 9.07, Investments (including, without
limitation, capital contributions) in general or limited partnerships or other
types of entities (each a “venture”) entered into by the Borrower or a Material
Subsidiary with others in the ordinary course of business; provided that i. any
such venture is engaged exclusively in oil and gas exploration, development,
production, processing and related activities, including transportation, except
for existing Investments described or referred to on Schedule 9.05(h) and
Investments permitted by Section 9.05(i), ii. the interest in such venture is
acquired in the ordinary course of business and on fair and reasonable terms and
iii. such venture interests acquired and capital contributions made (valued as
of the date such interest was acquired or the contribution made) do not exceed,
in the aggregate at any time outstanding an amount equal to $20,000,000.
 
(i) subject to the limits in Section 9.07, additional Investments (including,
without limitation, capital contributions) in the ventures described or referred
to on Schedule 9.05(h) and new Investments (including, without limitation,
capital contributions) in ventures entered into by the Borrower or a Material
Subsidiary with others in the ordinary course of business; provided that i. any
such venture is not engaged exclusively in oil and gas exploration, development,
production, processing and related activities, including transportation, ii. the
interest in such venture is acquired in the ordinary course of business and on
fair and reasonable terms and iii. such venture interests acquired and capital
contributions made (valued as of the date such interest was acquired or the
contribution made) do not exceed, in the aggregate at any time outstanding an
amount equal to $20,000,000.
 
(j) subject to the limits in Section 9.07, Investments in direct ownership
interests in additional Oil and Gas Properties and gas gathering systems related
thereto or related to farm-out, farm-in, joint operating, joint venture or area
of mutual interest agreements, gathering systems, pipelines or other similar
arrangements which are usual and customary in the oil and gas exploration and
production business located within the geographic boundaries of the United
States of America.
 
(k) so long as no Event of Default shall have occurred which is continuing, from
and after the date hereof, the Borrower may make repurchases of its stock;
provided, however, during any time the Borrower’s ratio of Total Debt to
consolidated tangible net worth is greater than 2.50 to 1.00, the aggregate
amount paid by the Borrower in connection with such repurchases shall not exceed
$50,000,000.
 
Section 9.06 Designation of Material Subsidiaries.  Unless designated as a
Non-Material Subsidiary on Schedule 7.15 as of the date hereof or thereafter,
assuming compliance with Section 9.16, any Person that becomes a Subsidiary of
the Borrower or any of its Material Subsidiaries shall be classified as a
Material Subsidiary.
 
Section 9.07 Nature of Business; International Operations.  Neither the Borrower
nor any Material Subsidiary will allow any material change to be made in the
character of its business as an independent oil and gas exploration and
production company.  From and after the date hereof, the Borrower and its
Subsidiaries will not acquire or make any other expenditure (whether such
expenditure is capital, operating or otherwise) in or related to, any Oil and
Gas Properties not located within the geographical boundaries of the United
States or Canada in excess of $10,000,000 in the aggregate.
 
Section 9.08 Limitation on Leases.  Neither the Borrower nor any Material
Subsidiary will create, incur, assume or suffer to exist any obligation for the
payment of rent or hire of Property of any kind whatsoever (real or personal but
excluding Capital Leases and leases of Hydrocarbon Interests), under leases or
lease agreements which would cause the aggregate amount of all payments made by
the Borrower and the Material Subsidiaries pursuant to all such leases or lease
agreements, including, without limitation, any residual payments at the end of
any lease, to exceed $7,500,000 in any period of twelve consecutive calendar
months during the life of such leases.
 
Section 9.09 Proceeds of Notes.  The Borrower will not permit the proceeds of
the Notes to be used for any purpose other than those permitted by Section
7.22.  Neither the Borrower nor any Person acting on behalf of the Borrower has
taken or will take any action which might cause any of the Loan Documents to
violate Regulations U or X or any other regulation of the Board or to violate
Section 7 of the Securities Exchange Act of 1934 or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect.  If requested by the Administrative Agent, the Borrower will furnish to
the Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 or such other form referred to
in Regulation U or Regulation X of the Board, as the case may be.
 
Section 9.10 ERISA Compliance.  The Borrower and the Subsidiaries will not at
any time:
 
(a) engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Borrower, a Subsidiary or any ERISA Affiliate could be
subjected to either a civil penalty assessed pursuant to subsections (c), (i) or
(l) of section 502 of ERISA or a tax imposed by Chapter 43 of Subtitle D of the
Code.
 
(b) terminate, or permit any ERISA Affiliate to terminate, any Plan in a manner,
or take any other action with respect to any Plan, which could result in any
liability of the Borrower, a Subsidiary or any ERISA Affiliate to the PBGC.
 
(c) fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower, a Subsidiary or any ERISA
Affiliate is required to pay as contributions thereto.
 
(d) permit to exist, or allow any ERISA Affiliate to permit to exist, any
accumulated funding deficiency within the meaning of section 302 of ERISA or
section 412 of the Code, whether or not waived, with respect to any Plan.
 
(e) permit, or allow any ERISA Affiliate to permit, the actuarial present value
of the benefit liabilities under any Plan maintained by the Borrower, a
Subsidiary or any ERISA Affiliate which is regulated under Title IV of ERISA to
exceed the current value of the assets (computed on a plan termination basis in
accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities.  The term “actuarial present value of the benefit liabilities”
shall have the meaning specified in section 4041 of ERISA.
 
(f) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
Multiemployer Plan.
 
(g) acquire, or permit any ERISA Affiliate to acquire, an interest in any Person
that causes such Person to become an ERISA Affiliate with respect to the
Borrower or a Subsidiary or with respect to any ERISA Affiliate of the Borrower
or a Subsidiary if such Person sponsors, maintains or contributes to, or at any
time in the six-year period preceding such acquisition has sponsored,
maintained, or contributed to, 1. any Multiemployer Plan, or 2. any other Plan
that is subject to Title IV of ERISA under which the actuarial present value of
the benefit liabilities under such Plan exceeds the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities.
 
(h) incur, or permit any ERISA Affiliate to incur, a liability to or on account
of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA.
 
(i) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any material liability.
 
(j) amend, or permit any ERISA Affiliate to amend, a Plan resulting in an
increase in current liability such that the Borrower, a Subsidiary or any ERISA
Affiliate is required to provide security to such Plan under section 401(a)(29)
of the Code.
 
Section 9.11 Sale or Discount of Receivables.  Except for receivables obtained
by the Borrower or any Material Subsidiary out of the ordinary course of
business or the settlement of joint interest billing accounts in the ordinary
course of business or discounts granted to settle collection of accounts
receivable or the sale of defaulted accounts arising in the ordinary course of
business in connection with the compromise or collection thereof and not in
connection with any financing transaction, neither the Borrower nor any Material
Subsidiary will discount or sell (with or without recourse) any of its notes
receivable or accounts receivable.
 
Section 9.12 Mergers, Etc.  Neither the Borrower nor any Material Subsidiary
will merge into or with or consolidate with any other Person, or sell, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its Property to any other Person (any such
transaction, a “consolidation”); provided that
 
(a) the Borrower or any Material Subsidiary may participate in a consolidation
with any other Person; provided that (i) no Default is continuing, (ii) any such
consolidation would not cause a Default hereunder, (iii) if the Borrower
consolidates with any Person, the Borrower shall be the surviving Person, (iv)
if any Material Subsidiary consolidates with any Person (other than the Borrower
or a Material Subsidiary) and such Material Subsidiary is not the surviving
Person, such surviving Person shall expressly assume in writing (in form and
substance satisfactory to the Administrative Agent) all obligations of such
Material Subsidiary under the Loan Documents and (v) the Borrowing Base will be
redetermined using the procedures for an Interim Redetermination in accordance
with Section 2.07; and
 
(b) any Material Subsidiary may participate in a consolidation with the Borrower
(provided that the Borrower shall be the continuing or surviving corporation) or
any other Material Subsidiary and if one of such Material Subsidiaries is a
Wholly-Owned Subsidiary, then the surviving Person shall be a Wholly-Owned
Subsidiary.
 
Section 9.13 Sale of Properties.  The Borrower will not, and will not permit any
Material Subsidiary to, sell, assign, farm-out, convey or otherwise transfer any
Property except for (a) the sale of Hydrocarbons in the ordinary course of
business; (b) farmouts of undeveloped acreage and assignments in connection with
such farmouts; (c) the sale or transfer of equipment that is no longer necessary
for the business of the Borrower or such Material Subsidiary or is replaced by
equipment of at least comparable value and use; (d) the sale, transfer or other
disposition of Equity Interests in non-Material Subsidiaries; (e) sales or other
dispositions of Oil and Gas Properties or any interest therein or Material
Subsidiaries owning Oil and Gas Properties; provided that (i) if such sales or
other dispositions of Oil and Gas Properties or Material Subsidiaries owning Oil
and Gas Properties included in the most recently delivered Reserve Report during
any period between two successive Scheduled Redetermination Dates has a fair
market value in excess of $30,000,000, individually or in the aggregate, the
Borrowing Base shall be reduced, effective immediately upon such sale or
disposition, by an amount equal to the value, if any, assigned such Property in
the most recently delivered Reserve Report and (ii) if any such sale or other
disposition is of a Material Subsidiary owning Oil and Gas Properties, such sale
or other disposition shall include all the Equity Interests of such Material
Subsidiary; and (f) sales and other dispositions of Properties not regulated by
Section 9.13(a) to (e) having a fair market value not to exceed $30,000,000
during any 12-month period.
 
Section 9.14 Environmental Matters.  Neither the Borrower nor any Material
Subsidiary will cause or permit any of its Property to be in violation of, or do
anything or permit anything to be done which will subject any such Property to
any Remedial Work under any Environmental Laws, assuming disclosure to the
applicable Governmental Authority of all relevant facts, conditions and
circumstances, if any, pertaining to such Property where such violations or
remedial obligations could reasonably be expected to have a Material Adverse
Effect.
 
Section 9.15 Transactions with Affiliates.  Neither the Borrower nor any
Material Subsidiary will enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property or the rendering
of any service, with any Affiliate (other than the Guarantors and Wholly-Owned
Subsidiaries of the Borrower) unless such transactions are otherwise permitted
under this Agreement and are upon fair and reasonable terms no less favorable to
it than it would obtain in a comparable arm’s length transaction with a Person
not an Affiliate.
 
Section 9.16 Subsidiaries.  The Borrower shall not, and shall not permit any
Material Subsidiary to, create or acquire any additional Material Subsidiary or
redesignate a Subsidiary as a Material Subsidiary unless the Borrower gives
written notice to the Administrative Agent of such creation or acquisition and
complies with Section 8.14(b).  The Borrower shall not, and shall not permit any
Material Subsidiary to, sell, assign or otherwise dispose of any Equity
Interests in any Material Subsidiary except in compliance with Section 9.13(e).
 
Section 9.17 Negative Pledge Agreements; Dividend Restrictions.  Neither the
Borrower nor any Material Subsidiary will create, incur, assume or suffer to
exist any contract, agreement or understanding (other than this Agreement, the
Security Instruments or Capital Leases creating Liens permitted by Section
9.03(c)) which in any way prohibits or restricts the granting, conveying,
creation or imposition of any Lien on any of its Property in favor of the
Administrative Agent and the Lenders or restricts any Material Subsidiary from
paying dividends or making distributions to the Borrower or any Guarantor, or
which requires the consent of or notice to other Persons in connection
therewith.
 
Section 9.18 Gas Imbalances, Take-or-Pay or Other Prepayments.  The Borrower
will not allow (on a net basis) gas imbalances, take-or-pay or other prepayments
with respect to the Oil and Gas Properties of the Borrower or any Material
Subsidiary that would require the Borrower or such Material Subsidiary to
deliver Hydrocarbons at some future time without then or thereafter receiving
full payment therefor to exceed three million mcf of gas (on an mcfe equivalent
basis) in the aggregate.
 
Section 9.19 Swap Agreements.  Neither the Borrower nor any Material Subsidiary
will enter into any Swap Agreements with any Person other than (a) Swap
Agreements in respect of commodities (i) with an Approved Counterparty and (ii)
the notional volumes for which (when aggregated with other commodity Swap
Agreements then in effect) do not exceed, as of the date such Swap Agreement is
executed, 75% of the reasonably anticipated projected production from proved,
developed, producing Oil and Gas Properties for each month during the period
during which such Swap Agreement is in effect, (b) Swap Agreements effectively
converting interest rates from floating to fixed (i) with an Approved
Counterparty and (ii) the notional amounts of which (when aggregated with other
interest rate Swap Agreements then in effect effectively converting interest
rates from floating to fixed) do not exceed 100% of principal amount of the
Borrower’s floating rate Debt in respect of borrowed money, (c) Swap Agreements
effectively converting interest rates from fixed to floating (i) with an
Approved Counterparty and (ii) the notional amounts of which (when aggregated
with other interest rate Swap Agreements then in effect effectively converting
interest rates from fixed to floating) do not exceed 100% of principal amount of
the Borrower's fixed rate Debt in respect of borrowed money (including, without
limitation, the Borrower's Senior Convertible Notes), and (d) Swap Agreements in
respect of currencies (i) with an Approved Counterparty, (ii) such transactions
are to hedge actual or expected fluctuations in currencies and are not for
speculative purposes and (iii) such transactions do not involve termination or
expiry dates longer than six (6) months after the trade date in respect
thereof.  In no event shall any Swap Agreement contain any requirement,
agreement or covenant for the Borrower or any Material Subsidiary to post
collateral or margin to secure their obligations under such Swap Agreement or to
cover market exposures other than usual and customary requirements to deliver
letters of credit or post cash collateral.
 
Section 9.20 Preservation of Material Agreements.  Except for acts which could
not reasonably be expected to have a Material Adverse Effect or which are taken
in the ordinary course of business, neither the Borrower nor any Material
Subsidiary, as the case may be, will agree to any change, modification or
amendment to or waiver of any of the terms or provisions of any of the Material
Agreements.  Neither the Borrower nor any Material Subsidiary, as the case may
be, will take any action or permit any action to be taken by others which will
release any Person from its obligations or liabilities under any of the Material
Agreements.
 
Section 9.21 Release of Liens.  The Borrower shall be entitled to cause
Mortgaged Properties having an aggregate fair market value not to exceed
$30,000,000 to be released from the Liens created by and existing under the
Security Instruments without the consent of the Lenders; provided that (a) no
Event of Default shall have occurred which is continuing, (b) only one such
release may be made between Schedule Redeterminations of the Borrowing Base, (c)
following any such release, the total value of the remaining Mortgaged Property
shall be sufficient to support the Aggregate Commitment in the sole opinion of
the Administrative Agent, and (d) following any such release, the Administrative
Agent shall adjust the then current Borrowing Base to take into account the
release of such Mortgaged Properties and any mandatory prepayment required as a
result thereof shall be made at the time of such release.
 
ARTICLE X
 
Events of Default; Remedies
 
Section 10.01 Events of Default.  One or more of the following events shall
constitute an “Event of Default”:
 
(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise.
 
(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three Business Days.
 
(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Material Subsidiary in or in connection with any Loan Document
or any amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any respect material to the Borrower’s creditworthiness or to the rights or
interests of the Lenders when made or deemed made.
 
(d) the Borrower or any Material Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in Section 8.03 or in ARTICLE IX.
 
(e) the Borrower or any Material Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d)) or any
other Loan Document, and such failure shall continue unremedied for a period of
30 days after the earlier to occur of A. notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender)
or B. a Responsible Officer of the Borrower or such Material Subsidiary
otherwise becoming aware of such default.
 
(f) the Borrower or any Material Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable
(subject to applicable grace periods), unless such payment is being contested in
good faith and by proper proceedings and against which adequate reserves are
being maintained.
 
(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the Redemption
thereof or any offer to Redeem to be made in respect thereof, prior to its
scheduled maturity or require the Borrower or any Material Subsidiary to make an
offer in respect thereof; provided, however, early termination of a Swap
Agreement (that is Material Indebtedness) due solely to an ISDA “Termination
Event” is not an Event of Default hereunder.
 
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any  Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 30 days or an order or decree approving
or ordering any of the foregoing shall be entered.
 
(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 10.01(h), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing.
 
(j) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due.
 
(k) one or more judgments for the payment of money in an aggregate amount in
excess of $3,000,000 (to the extent not covered by independent third party
insurance provided by insurers of the highest claims paying rating or financial
strength as to which the insurer does not dispute coverage and is not subject to
an insolvency proceeding) shall be rendered against the Borrower, any Material
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days and for which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any Material Subsidiary to enforce any
such judgment.
 
(l) the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against the
Borrower or a Guarantor party thereto, or cease to create a valid and perfected
Lien of the priority required thereby on any of the collateral purported to be
covered thereby, except to the extent permitted by the terms of this Agreement,
or the Borrower or any Guarantor or any of their Affiliates shall so state in
writing.
 
(m)  an ERISA Event shall have occurred that, in the opinion of the Majority
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect.
 
(n) a Change in Control shall occur.
 
(o) the Borrower shall fail to pay any mandatory prepayment or provide
additional collateral as provided in Section 3.04(c)
 
Section 10.02 Remedies.
 
(a) In the case of an Event of Default other than one described in Section
10.01(h), Section 10.01(i) or Section 10.01(j), at any time thereafter during
the continuance of such Event of Default, the Administrative Agent may, and at
the request of the Majority Lenders, shall, by notice to the Borrower, take
either or both of the following actions, at the same or different times:  (i)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Notes and the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
and the Guarantors accrued hereunder and under the Notes and the other Loan
Documents (including, without limitation, the payment of cash collateral to
secure the LC Exposure as provided in Section 2.08(k)), shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower and each Guarantor; and in
case of an Event of Default described in Section 10.01(h), Section 10.01(i)
or  Section 10.01(j), the Commitments shall automatically terminate and the
Notes and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and the other obligations of the Borrower and the
Guarantors accrued hereunder and under the Notes and the other Loan Documents
(including, without limitation, the payment of cash collateral to secure the LC
Exposure as provided in Section 2.08(k)), shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrower and each Guarantor.
 
(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.
 
(c) All proceeds realized from the liquidation or other disposition of
collateral or otherwise received after maturity of the Notes, whether by
acceleration or otherwise, shall be applied:  first, to reimbursement of
expenses and indemnities provided for in this Agreement and the Security
Instruments; second, to accrued interest on the Notes; third, to fees; fourth,
pari passu to (i) Indebtedness owing to a Lender or an Affiliate of a Lender
under any Swap Agreement permitted hereby and (ii) pro rata to principal
outstanding on the Notes; fifth, to any other Indebtedness; sixth, to serve as
cash collateral to be held by the Administrative Agent to secure the LC
Exposure; and any excess shall be paid to the Borrower or as otherwise required
by any Governmental Requirement.
 
ARTICLE XI
 
The Administrative Agent
 
Section 11.01 Appointment; Powers.  Each of the Lenders and the Issuing Bank
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.
 
Section 11.02 Duties and Obligations of Administrative Agent.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except as
provided in Section 11.03, and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
under any other Loan Document or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in ARTICLE VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent,
(vi) the existence, value, perfection or priority of any collateral security or
the financial or other condition of the Borrower and its Subsidiaries or any
other obligor or guarantor, or (vii) any failure by the Borrower or any other
Person (other than itself) to perform any of its obligations hereunder or under
any other Loan Document or the performance or observance of any covenants,
agreements or other terms or conditions set forth herein or therein.
 
Section 11.03 Action by Administrative Agent.  The Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent is required to exercise in writing as directed by
the Majority Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 12.02) and in all
cases the Administrative Agent shall be fully justified in failing or refusing
to act hereunder or under any other Loan Documents unless it shall (a) receive
written instructions from the Majority Lenders or the Lenders, as applicable,
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 12.02) specifying the action to be
taken and (b) be indemnified to its satisfaction by the Lenders against any and
all liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action.  The instructions as aforesaid and any
action taken or failure to act pursuant thereto by the Administrative Agent
shall be binding on all of the Lenders.  If a Default has occurred and is
continuing, then the Administrative Agent shall take such action with respect to
such Default as shall be directed by the requisite Lenders in the written
instructions (with indemnities) described in this Section 11.03, provided that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as it shall
deem advisable in the best interests of the Lenders.  In no event, however,
shall the Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law.  The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Majority Lenders or the Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02), and otherwise shall not be liable for any action
taken or not taken by it hereunder or under any other Loan Document or under any
other document or instrument referred to or provided for herein or therein or in
connection herewith or therewith INCLUDING ITS OWN ORDINARY NEGLIGENCE, except
for its own gross negligence or willful misconduct.
 
Section 11.04 Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person.  The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Borrower, the Lenders and the Issuing Bank hereby waives the right to dispute
the Administrative Agent’s record of such statement, except in the case of gross
negligence or willful misconduct by the Administrative Agent.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.  The Administrative Agent
may deem and treat the payee of any Note as the holder thereof for all purposes
hereof unless and until a written notice of the assignment or transfer thereof
permitted hereunder shall have been filed with the Administrative Agent.
 
Section 11.05 Subagents.  The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of the preceding Sections of this ARTICLE XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
 
Section 11.06 Resignation or Removal of Administrative Agent.  Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this Section 11.06, the Administrative Agent may resign at any time by notifying
the Lenders, the Issuing Bank and the Borrower, and the Administrative Agent may
be removed at any time with or without cause by the Majority Lenders.  Upon any
such resignation or removal, the Majority Lenders shall have the right, in
consultation with the Borrower, to appoint a successor.  If no successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation or removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this ARTICLE XI and Section 12.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
 
Section 11.07 Administrative Agent as  Lenders.  Wachovia, serving as
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not
Administrative Agent hereunder.
 
Section 11.08 No Reliance.  Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and each other Loan
Document to which it is a party.  Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document, any related
agreement or any document furnished hereunder or thereunder.  The Administrative
Agent shall not be required to keep itself informed as to the performance or
observance by the Borrower or any of its Subsidiaries of this Agreement, the
Loan Documents or any other document referred to or provided for herein or to
inspect the Properties or books of the Borrower or its Subsidiaries.  Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Administrative Agent hereunder or Arranger shall
have any duty or responsibility to provide any Lender with any credit or other
information concerning the affairs, financial condition or business of the
Borrower (or any of its Affiliates) which may come into the possession of the
Administrative Agent or any of its Affiliates.  In this regard, each Lender
acknowledges that Vinson & Elkins L.L.P. is acting in this transaction as
special counsel to the Administrative Agent only, except to the extent otherwise
expressly stated in any legal opinion or any Loan Document.  Each other party
hereto will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Documents and the matters contemplated
therein.
 
Section 11.09 Authority of Administrative Agent to Release Collateral and
Liens.  Each Lender and the Issuing Bank hereby authorizes the Administrative
Agent to release any collateral that is permitted to be sold or released
pursuant to the terms of the Loan Documents.  Each Lender and the Issuing Bank
hereby authorizes the Administrative Agent to execute and deliver to the
Borrower, at the Borrower’s sole cost and expense, any and all releases of
Liens, termination statements, assignments or other documents reasonably
requested by the Borrower in connection with any sale or other disposition of
Property to the extent such sale or other disposition is permitted by the terms
of Section 9.13 or is otherwise authorized by the terms of the Loan Documents.
 
Section 11.10 Syndication Agent and Co-Documentation Agents.  The Lenders
identified in this Agreement as Syndication Agent and as Co-Documentation Agents
shall not have any right, power, obligation, liability, responsibility or duty
under this Agreement other than those applicable to all Lenders as
such.  Without limiting the foregoing, the Syndication Agent and the
Co-Documentation Agents shall not have or be deemed to have a fiduciary
relationship with any Lender.
 
ARTICLE XII
 
Miscellaneous
 
Section 12.01 Notices.
 
(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
(i)  if to the Borrower, to it at 1776 Lincoln Street, Suite 700, Denver,
Colorado 80203, Attention of Matthew J. Purchase (Telecopy No. 303/861-0934);
 
(ii) if to the Administrative Agent, to it at 1525 W. WT Harris Blvd.,
Charlotte, North Carolina 28262, Attention of Syndication Agency Services
(Telecopy No. 704/590-3481), with a copy to Wachovia Securities, at 301 South
College Street, 15th Floor NC 5562, Charlotte, North Carolina 28288, Attention
of Leanne Phillips (Telecopy No. 704/383-6647);
 
(iii) if to the Issuing Bank, to it at 1525 W. WT Harris Blvd., Charlotte, North
Carolina 28262, Attention of Syndication Agency Services (Telecopy No.
704/590-3481); and
 
(iv) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
 
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to ARTICLE II, ARTICLE III, ARTICLE IV and ARTICLE V unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
 
(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
Section 12.02 Waivers; Amendments.
 
(a) No failure on the part of the Administrative Agent, the Issuing Bank or any
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege, or any abandonment or discontinuance
of steps to enforce such right, power or privilege, under any of the Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under any of the Loan Documents
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The rights and remedies of the Administrative Agent,
the Issuing Bank and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by Section 12.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.
 
(b) Neither this Agreement nor any provision hereof nor any Security Instrument
nor any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Majority Lenders or by the Borrower and the Administrative Agent with the
consent of the Majority Lenders; provided that no such agreement shall (i)
increase the Commitment or the Maximum Credit Amount of any Lender without the
written consent of such Lender, (ii) increase the Borrowing Base or modify
Section 2.07, without the written consent of all of the Lenders, (iii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, or reduce any other
Indebtedness hereunder or under any other Loan Document, without the written
consent of each Lender affected thereby, (iv) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or any other Indebtedness hereunder or
under any other Loan Document, or reduce the amount of, waive or excuse any such
payment, or postpone or extend the Termination Date without the written consent
of each Lender affected thereby, (v) change Section 4.01(b) or Section 4.01(c)
in a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (vi) change the definition of the
term “Material Subsidiary”, without the written consent of each Lender, (vii)
release any Guarantor (except as set forth in the Guaranty Agreement), release
all or substantially all of the collateral, or reduce the percentage set forth
in Section 8.14 to less than 70%, without the written consent of each Lender, or
(viii) change any of the provisions of this Section 12.02(b) or the definition
of “Majority Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
under any other Loan Documents or make any determination or grant any consent
hereunder or any other Loan Documents, without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Issuing Bank
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent or the Issuing Bank, as the case may
be.  Notwithstanding the foregoing, any supplement to Schedule 7.15
(Subsidiaries) shall be effective simply by delivering to the Administrative
Agent a supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders.
 
Section 12.03 Expenses, Indemnity; Damage Waiver.
 
(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including, without limitation, the
reasonable fees, charges and disbursements of counsel and other outside
consultants for the Administrative Agent, the reasonable travel, photocopy,
mailing, courier, telephone and other similar expenses, and the cost of
environmental audits and surveys and appraisals, in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration (both before and after the
execution hereof and including advice of counsel to the Administrative Agent as
to the rights and duties of the Administrative Agent and the Lenders with
respect thereto) of this Agreement and the other Loan Documents and any
amendments, modifications or waivers of or consents related to the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all costs, expenses, Taxes, assessments and
other charges incurred by the Administrative Agent or any Lender in connection
with any filing, registration, recording or perfection of any security interest
contemplated by this Agreement or any Security Instrument or any other document
referred to therein, (iii) all reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder, (iv) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement or any other Loan Document, including its rights under this
Section 12.03, or in connection with the Loans made or Letters of Credit issued
hereunder, including, without limitation, all such out-of-pocket expenses
incurred during  any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
 
(b) THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND
EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH
PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS
FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES,
INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE DIRECTLY ARISING OUT
OF, DIRECTLY IN CONNECTION WITH, OR DIRECTLY AS A RESULT OF (i) THE EXECUTION OR
DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO
OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE OF THE BORROWER OR ANY
RESTRICTED SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING
THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (iii) ANY INACCURACY OF
ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR
ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS,
DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, (iv) ANY LOAN OR
LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM, INCLUDING, WITHOUT
LIMITATION, A. ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT
UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH
DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR B. THE
PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT NOTWITHSTANDING THE
NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION OF THE DOCUMENTS
PRESENTED IN CONNECTION THEREWITH, (v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS,
(vi) THE OPERATIONS OF THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES BY THE
BORROWER AND ITS SUBSIDIARIES, (vii) ANY ASSERTION THAT THE LENDERS WERE NOT
ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS,
(viii) ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY OR ANY
OF THEIR PROPERTIES, INCLUDING WITHOUT LIMITATION, THE PRESENCE, GENERATION,
STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF
DISPOSAL OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS
SUBSTANCES ON ANY OF THEIR PROPERTIES, (ix) THE BREACH OR NON-COMPLIANCE BY THE
BORROWER OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER
OR ANY SUBSIDIARY, (x) THE PAST OWNERSHIP BY THE BORROWER OR ANY SUBSIDIARY OF
ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH,
THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT
LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL,
GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR
ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS
SUBSTANCES ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE BORROWER OR
ANY SUBSIDIARY OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES, (xii) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES, OR (xiii) ANY OTHER ENVIRONMENTAL, HEALTH
OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL
OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY
SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.
 
(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Issuing Bank under Section 12.03(a) or
(b), each Lender severally agrees to pay to the Administrative Agent or the
Issuing Bank, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or the
Issuing Bank in its capacity as such.
 
(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof.
 
(e) All amounts due under this Section 12.03 shall be payable promptly after
written demand therefor.
 
Section 12.04 Successors and Assigns.
 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b) (i)  Subject to the conditions set forth in Section 12.04(b)(ii), any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
 
A. the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default has occurred and is continuing, any
other assignee; and
 
B. the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender
immediately prior to giving effect to such assignment.
 
(ii) Assignments shall be subject to the following additional conditions:
 
A. except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;
 
B. each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
 
C. the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
 
D. the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and
 
E. in the case of an assignment to a CLO, the assigning Lender shall retain the
sole right to approve any amendment, modification or waiver of any provision of
this Agreement, provided that the Assignment and Assumption between such Lender
and such CLO may provide that such Lender will not, without the consent of such
CLO, agree to any amendment, modification or waiver described in the first
proviso to Section 12.02 that affects such CLO.
 
(iii) Subject to Section 12.04(b)(iv) and the acceptance and recording thereof,
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).
 
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Maximum Credit Amount of, and principal amount
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.  In connection with any
changes to the Register, if necessary, the Administrative Agent will reflect the
revisions on Annex I and forward a copy of such revised Annex I to the Borrower,
the Issuing Bank and each Lender.
 
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b) and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 12.04(b).
 
(c) (i)           Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the proviso to Section
12.02 that affects such Participant.  In addition such agreement must provide
that the Participant be bound by the provisions of Section 12.03.  Subject to
Section 12.04(c)(ii), the Borrower agrees that each Participant shall be
entitled to the benefits of Section 5.01, Section 5.02 and Section 5.03 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.04(b).  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 4.01(c) as
though it were a Lender.
 
(ii)           A Participant shall not be entitled to receive any greater
payment under Section 5.01 or Section 5.03 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 5.03 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 5.03(e) as though it were a Lender.
 
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 12.04(d) shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
 
Section 12.05 Survival; Revival; Reinstatement.
 
(a) All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Section 5.01, Section 5.02, Section 5.03 and
Section 12.03 and ARTICLE XI shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement, any other Loan
Document or any provision hereof or thereof.
 
(b) To the extent that any payments on the Indebtedness or proceeds of any
collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect.  In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.
 
Section 12.06 Counterparts; Integration; Effectiveness.
 
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
 
(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof.  This Agreement and the other
Loan Documents represent the final agreement among the parties hereto and
thereto and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties.  There are no unwritten oral
agreements between the parties.
 
(c) Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
 
Section 12.07 Severability.  Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
 
Section 12.08 Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations (of whatsoever
kind, including, without limitations obligations under Swap Agreements) at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrower or any Material Subsidiary against any of and all the obligations
of the Borrower or any Material Subsidiary owed to such Lender now or hereafter
existing under this Agreement or any other Loan Document, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations may be unmatured.  The
rights of each Lender under this Section 12.08 are in addition to other rights
and remedies (including other rights of setoff) which such Lender or its
Affiliates may have.
 
Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
 
(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS EXCEPT TO THE EXTENT THAT UNITED
STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE, RESERVE
OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH LENDER
IS LOCATED.  CHAPTER 346 OF THE TEXAS FINANCE CODE (WHICH REGULATES CERTAIN
REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING TRI-PARTY ACCOUNTS) SHALL NOT APPLY
TO THIS AGREEMENT OR THE NOTES.
 
(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR OF THE UNITED STATES OF AMERICA
FOR THE SOUTHERN DISTRICT OF TEXAS, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY
LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURTS.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS.  THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT
PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT
OTHERWISE HAVING JURISDICTION.
 
(c) THE BORROWER HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS AND HEREBY
CONFERS AN IRREVOCABLE SPECIAL POWER, AMPLE AND SUFFICIENT, TO CT CORPORATION
SYSTEM, WITH OFFICES ON THE DATE HEREOF AT DENVER, COLORADO AS ITS DESIGNEE,
APPOINTEE AND AGENT WITH RESPECT TO ANY SUCH ACTION OR PROCEEDING IN TEXAS TO
RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS
PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS
WHICH MAY BE SERVED IN ANY SUCH PROCEEDING AND AGREES THAT THE FAILURE OF SUCH
AGENT TO GIVE ANY ADVICE OF ANY SUCH SERVICE OF PROCESS TO THE BORROWER SHALL
NOT IMPAIR OR AFFECT THE VALIDITY OF SUCH SERVICE OR OF ANY CLAIM BASED
THEREON.  IF FOR ANY REASON SUCH DESIGNEE, APPOINTEE AND AGENT SHALL CEASE TO BE
AVAILABLE TO ACT AS SUCH, THE BORROWER AGREES TO DESIGNATE A NEW DESIGNEE,
APPOINTEE AND AGENT IN TEXAS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT
ON THE TERMS AND FOR THE PURPOSES OF THIS PROVISION.  EACH PARTY IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY
SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS SPECIFIED IN Section 12.01
OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO Section 12.01 (OR ITS
ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME EFFECTIVE UPON
RECEIPT.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF A
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY OTHER
JURISDICTION.
 
(d) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS Section 12.09.
 
Section 12.10 Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
Section 12.11 Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement or any other Loan Document, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section 12.11, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any Swap Agreement relating to the Borrower and its obligations, (g) with the
consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section 12.11 or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower.  For
the purposes of this Section 12.11, “Information” means all information received
from the Borrower or any Material Subsidiary relating to the Borrower or any
Material Subsidiary and their businesses, other than any such information that
is available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or a Material
Subsidiary; provided that, in the case of information received from the Borrower
or any Material Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section 12.11
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
Section 12.12 Interest Rate Limitation.  It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to
it.  Accordingly, if the transactions contemplated hereby would be usurious as
to any Lender under laws applicable to it (including the laws of the United
States of America and the State of Texas or any other jurisdiction whose laws
may be mandatorily applicable to such Lender notwithstanding the other
provisions of this Agreement), then, in that event, notwithstanding anything to
the contrary in any of the Loan Documents or any agreement entered into in
connection with or as security for the Notes, it is agreed as follows:  (i) the
aggregate of all consideration which constitutes interest under law applicable
to any Lender that is contracted for, taken, reserved, charged or received by
such Lender under any of the Loan Documents or agreements or otherwise in
connection with the Notes shall under no circumstances exceed the maximum amount
allowed by such applicable law, and any excess shall be canceled automatically
and if theretofore paid shall be credited by such Lender on the principal amount
of the Indebtedness (or, to the extent that the principal amount of the
Indebtedness shall have been or would thereby be paid in full, refunded by such
Lender to the Borrower); and (ii) in the event that the maturity of the Notes is
accelerated by reason of an election of the holder thereof resulting from any
Event of Default under this Agreement or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest under law applicable to any Lender may never include more than the
maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall be canceled automatically by
such Lender as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Lender on the principal amount of
the Indebtedness (or, to the extent that the principal amount of the
Indebtedness shall have been or would thereby be paid in full, refunded by such
Lender to the Borrower).  All sums paid or agreed to be paid to any Lender for
the use, forbearance or detention of sums due hereunder shall, to the extent
permitted by law applicable to such Lender, be amortized, prorated, allocated
and spread throughout the stated term of the Loans evidenced by the Notes until
payment in full so that the rate or amount of interest on account of any Loans
hereunder does not exceed the maximum amount allowed by such applicable law.  If
at any time and from time to time (i) the amount of interest payable to any
Lender on any date shall be computed at the Highest Lawful Rate applicable to
such Lender pursuant to this Section 12.12 and (ii) in respect of any subsequent
interest computation period the amount of interest otherwise payable to such
Lender would be less than the amount of interest payable to such Lender computed
at the Highest Lawful Rate applicable to such Lender, then the amount of
interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12.  To the extent that Chapter 303 of the Texas
Finance Code is relevant for the purpose of determining the Highest Lawful Rate
applicable to a Lender, such Lender elects to determine the applicable rate
ceiling under such Chapter by the weekly ceiling from time to time in
effect.  Chapter 346 of the Texas Finance Code does not apply to the Borrower’s
obligations hereunder.
 
Section 12.13 EXCULPATION PROVISIONS.  EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”
 
Section 12.14 Existing Credit Agreement.  On the Effective Date, the Existing
Credit Agreement shall be amended and restated in its entirety by this
Agreement, and the Existing Credit Agreement shall be replaced hereby; provided
that the Borrower, the Administrative Agent and the Lenders agree that (i) on
the date of the initial funding of Loans hereunder, the loans and other Debt of
the Borrower under the Existing Credit Agreement shall be renewed, rearranged,
modified and extended with the proceeds of the initial funding and the
“Commitments” of the lenders under the Existing Credit Agreement shall be
superseded by this Agreement and terminated (except as otherwise expressly
provided in Section 12.05(a) of the Existing Credit Agreement with respect to
the survival of certain covenants and agreements made by the Borrower in the
Existing Credit Agreement), (ii) the Existing Credit Agreement shall continue to
evidence the representations and warranties made by the Borrower prior to the
Effective Date, (iii) except as expressly stated herein or amended, the other
Loan Documents are ratified and confirmed as remaining unmodified and in full
force and effect with respect to all Indebtedness, (iv) the Existing Credit
Agreement shall continue to evidence and govern any action or omission
performed, required to be performed or approved pursuant to the Existing Credit
Agreement prior to the Effective Date (including, without limitation, any
failure, prior to the Effective Date, to comply with the covenants contained in
the Existing Credit Agreement and any permitted releases of collateral) and any
act, omission or event to occur or measured by any date or period of time
commencing on, or including any date or period prior to, the Effective Date and
(v) the terms and provisions of the Existing Credit Agreement shall continue in
full force and effect to the extent provided in clause (d) of this Section
12.14.  The amendments and restatements set forth herein shall not cure any
breach thereof or any “Default” or “Event of Default” under and as defined in
the Existing Credit Agreement existing prior to the Effective Date.  This
Agreement is not in any way intended to constitute a novation of the obligations
and liabilities existing under the Existing Credit Agreement or evidence payment
of all or any portion of such obligations and liabilities.
 
(b) The terms and conditions of this Agreement and the Administrative Agent’s,
the Lenders’ and the Issuing Banks’ rights and remedies under this Agreement and
the other Loan Documents shall apply to all of the Indebtedness incurred under
the Existing Credit Agreement and the Letters of Credit issued thereunder.
 
(c) On and after the Effective Date, (i) all references to the Existing Credit
Agreement (or to any amendment or any amendment and restatement thereof) in the
Loan Documents (other than this Agreement) shall be deemed to refer to the
Existing Credit Agreement, as amended and restated hereby, (ii) all references
to any section (or subsection) of the Existing Credit Agreement or in any Loan
Document (but not herein) shall be amended to become, mutatis mutandis,
references to the corresponding provisions of this Agreement and (iii) except as
the context otherwise provides, on or after the Effective Date, all references
to this Agreement herein (including for purposes of indemnification and
reimbursement of fees) shall be deemed to be references to the Existing Credit
Agreement, as amended and restated hereby.
 
(d) This amendment and restatement is limited as written and is not a consent to
any other amendment, restatement or waiver, whether or not similar and, except
as expressly provided herein or in any other Loan Document, all terms and
conditions of the Loan Documents remain in full force and effect unless
specifically amended hereby or by any other Loan Document.
 
(e) The undersigned waive any right to receive any notice of such termination
and any right to receive any notice of prepayment of amounts owed under the
Existing Credit Agreement.  Each Lender that was a party to the Existing Credit
Agreement hereby agrees to return to the Borrower, with reasonable promptness,
any promissory note delivered by the Borrower to such Lender in connection with
the Existing Credit Agreement.
 
Section 12.15 USA Patriot Act Notice.  Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.
 


 
 
 

--------------------------------------------------------------------------------

 


The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.
 
BORROWER:
ST MARY LAND & EXPLORATION COMPANY
     
By:         /s/ MATTHEW J. PURCHASE
 
Name:    Matthew J. Purchase
 
Title:      Treasurer and Budget & Planning Director
       
AGENTS AND LENDERS:
WACHOVIA BANK, NATIONAL ASSOCIATION, Individually and as Administrative Agent
     
By:           /s/ LEANNE PHILLIPS
 
Name:      Leanne Phillips
 
Title:        Director
         
WELLS FARGO BANK, N.A., Individually and as Syndication Agent
     
By:           /s/ TIM GREEN
 
Name:      Tim Green
 
Title:       Assistant Vice President
         
JPMORGAN CHASE BANK, N.A., Individually and as Co-Documentation Agent
     
By:           /s/ BRIAN ORLANDO
 
Name:      Brian Orlando
 
Title:        Vice President
         
COMERICA BANK, Individually and as
Co-Documentation Agent
     
By:           /s/ GREGORY D. SMITH
 
Name:     Gregory D. Smith
 
Title:       Vice President
         
BNP PARIBAS, Individually and as Co-Documentation Agent
     
By:           /s/ BETSY JOCHER
 
Name:      Betsy Jocher
 
Title:        Director
     
By:           /s/ POLLY SCHOTT
 
Name:      Polly Schott
 
Title:        Director
         
ROYAL BANK OF CANADA
     
By:           /s/ DON J. MCKINNERNEY
 
Name:      Don J. McKinnerney
 
Title:       Authorized Signatory
         
BANK OF SCOTLAND PLC
     
By:           /s/ KAREN WEICH
 
Name:      Karen Weich
 
Title:        Vice President
         
U.S. BANK NATIONAL ASSOCIATION
     
By:           /s/ DARIA M. MAHONEY
 
Name:      Daria M. Mahoney
 
Title:        Vice President
         
KEY BANK
     
By:           /s/ THOMAS RAJAN
 
Name:      Thomas Rajan
 
Title:        Managing Director
         
BANK OF OKLAHOMA
     
By:           /s/ MICHAEL M. LOGAN
 
Name:      Michael M. Logan
 
Title:        Senior Vice President
         
CAPITAL ONE, NATIONAL ASSOCIATION
     
By:           /s/ STAN G. WEISER JR.
 
Name:      Stan G. Weiser Jr.
 
Title:        Vice President
           



 
 

--------------------------------------------------------------------------------

 


ANNEX I
 
LIST OF COMMITMENTS
 
Name of Lender
Applicable Percentage
Commitment
Wachovia Bank, National Association
11.05%
$55,250,000
Wells Fargo Bank, N.A.
11.05%
$55,250,000
BNP Paribas
10.80%
$54,000,000
Comerica Bank
10.80%
$54,000,000
JPMorgan Chase Bank, N.A.
10.80%
$54,000,000
U.S. Bank National Association
10.00%
$50,000,000
Bank of Scotland
8.75%
$43,750,000
Royal Bank of Canada
8.75%
$43,750,000
Key Bank
8.00%
$40,000,000
Bank of Oklahoma
5.00%
$25,000,000
Capital One, National Association
5.00%
$25,000,000
TOTAL
100.00%
$500,000,000



 
 

--------------------------------------------------------------------------------

 


ANNEX II
 
EXISTING LETTERS OF CREDIT
 
None.
 




 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
[FORM OF] NOTE
 
[$___________]                                                                            [__________],
200[__]
 
FOR VALUE RECEIVED, St. Mary Land & Exploration Company, a Delaware corporation
(the “Borrower”) hereby promises to pay to the order of
[______________________________] (the “Lender”), at the principal office of
Wachovia Bank, National Association (the “Administrative Agent”), at
[______________________________], the principal sum of
[______________________________] Dollars ($[_________]) (or such lesser amount
as shall equal the aggregate unpaid principal amount of the Loans made by the
Lender to the Borrower under the Credit Agreement, as hereinafter defined), in
lawful money of the United States of America and in immediately available funds,
on the dates and in the principal amounts provided in the Credit Agreement, and
to pay interest on the unpaid principal amount of each such Loan, at such
office, in like money and funds, for the period commencing on the date of such
Loan until such Loan shall be paid in full, at the rates per annum and on the
dates provided in the Credit Agreement.
 
The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, may be endorsed by the Lender on the schedules
attached hereto or any continuation thereof or on any separate record maintained
by the Lender.  Failure to make any such notation or to attach a schedule shall
not affect any Lender’s or the Borrower’s rights or obligations in respect of
such Loans or affect the validity of such transfer by any Lender of this Note.
 
This Note is one of the Notes referred to in the Second Amended and Restated
Credit Agreement dated as of April 10, 2008 among the Borrower, the
Administrative Agent, and the other agents and lenders signatory thereto
(including the Lender), and evidences Loans made by the Lender thereunder (such
Credit Agreement as the same may be amended, supplemented or restated from time
to time, the “Credit Agreement”).  Capitalized terms used in this Note have the
respective meanings assigned to them in the Credit Agreement.
 
This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits provided for in the Credit Agreement and the other Loan Documents.  The
Credit Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events, for prepayments of Loans upon the terms and
conditions specified therein and other provisions relevant to this Note.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF TEXAS.
 
ST. MARY LAND & EXPLORATION COMPANY
 
By:            
Name:                                                         
Title:                                                         





 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
 
[FORM OF]
 
COMPLIANCE CERTIFICATE
 
The undersigned hereby certifies that he/she is the [________________________]of
St. Mary Land & Exploration Company, a Delaware corporation (the “Borrower”),
and that as such he/she is authorized to execute this certificate in the
foregoing capacity and on behalf of the Borrower.  With reference to the Second
Amended and Restated Credit Agreement dated as of April 10, 2008 (together with
all amendments, supplements or restatements thereto being the “Agreement”) among
the Borrower, Wachovia Bank, National Association, as Administrative Agent, and
the other agents and lenders (the “Lenders”) which are or become a party
thereto, and such Lenders, the undersigned represents and warrants as follows
(each capitalized term used herein having the same meaning given to it in the
Agreement unless otherwise specified):
 
(a)           The representations and warranties of the Borrower contained in
Article VII of the Agreement and in the Loan Documents and otherwise made in
writing by or on behalf of the Borrower pursuant to the Agreement and the Loan
Documents were true and correct when made, and are repeated at and as of the
time of delivery hereof and are true and correct in all material respects at and
as of the time of delivery hereof, except to the extent such representations and
warranties are expressly limited to an earlier date or the Majority Lenders have
expressly consented in writing to the contrary.
 
(b)           The Borrower has performed and complied in all material respects
with all agreements and conditions contained in the Agreement and in the Loan
Documents required to be performed or complied with by it prior to or at the
time of delivery hereof or specify default and describe.
 
(c)           Since [_________ __], 200[_], no change has occurred, either in
any case or in the aggregate, in the condition, financial or otherwise, of the
Borrower or any Material Subsidiary which could reasonably be expected to have a
Material Adverse Effect [or specify event].
 
(d)           There exists no Default or Event of Default [or specify Default
and describe].
 
(e)           Attached hereto are the detailed computations necessary to
determine whether the Borrower is in compliance with Section 9.01 and Section
8.14 as of the end of the [fiscal quarter][fiscal year] ending [          ].
 
EXECUTED AND DELIVERED this [          ] day of [          ].


ST. MARY LAND & EXPLORATION COMPANY
 
By:            
Name:                                                         
Title:                                                         





 
 

--------------------------------------------------------------------------------

 


EXHIBIT C
 
SECURITY INSTRUMENTS
 
1. Amended and Restated Pledge and Security Agreement dated as of April 7, 2005,
executed by the Borrower in favor of the Administrative Agent, covering the
stock of the Material Subsidiaries.
 
2. Financing Statements and continuations thereof in respect of item 1, by the
Borrower.
 
3. Stock Powers delivered in respect of item 1.
 
4. Supplement and Amendment to Deed of Trust, Mortgage, Line of Credit Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement dated as
of April 7, 2005, from the Borrower and the Guarantors, adding additional
properties.
 
5. Deed of Trust, Mortgage, Line of Credit Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement dated as of April 7, 2005,
from the Borrower and the Guarantors, adding additional properties.
 
6. Reaffirmation Agreement dated as of April 10, 2008, by the Borrower in favor
of the Administrative Agent.
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT D
 
FORM OF ASSIGNMENT AND ASSUMPTION
 
Reference is made to the Amended and Restated Credit Agreement dated as of April
10, 2008 (as the same may from time to time be amended, modified, supplemented
or restated, the “Credit Agreement”), among St. Mary Land & Exploration Company,
the Lenders named therein and Wachovia Bank, National Association, as
Administrative Agent for the Lenders.  Terms defined in the Credit Agreement are
used herein with the same meanings.
 
The Assignor named on the reverse hereof hereby sells and assigns, without
recourse, to the Assignee named on the reverse hereof, and the Assignee hereby
purchases and assumes, without recourse, from the Assignor, effective as of the
Assignment Date set forth on the reverse hereof, the interests set forth on the
reverse hereof (the “Assigned Interest”) in the Assignor’s rights and
obligations under the Credit Agreement, including, without limitation, the
interests set forth on the reverse hereof in the Commitment of the Assignor on
the Assignment Date and Loans owing to the Assignor which are outstanding on the
Assignment Date, together with the participations in Letters of Credit and LC
Disbursements held by the Assignor on the Assignment Date, but excluding accrued
interest and fees to and excluding the Assignment Date.  The Assignee hereby
acknowledges receipt of a copy of the Credit Agreement.  From and after the
Assignment Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the Assigned Interest,
have the rights and obligations of a Lender thereunder and (ii) the Assignor
shall, to the extent of the Assigned Interest, relinquish its rights and be
released from its obligations under the Credit Agreement.
 
This Assignment and Assumption is being delivered to the Administrative Agent
together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 5.03(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee.  The Assignor shall pay the fee payable to the Administrative
Agent pursuant to Section 12.04(b) of the Credit Agreement.
 
This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of Texas.
 
Date of Assignment:
 
Legal Name of Assignor:
 
Legal Name of Assignee:
 
Assignee’s Address for Notices:
 
Effective Date of Assignment
 
(“Assignment Date”):
 
Facility
Principal Amount Assigned
Percentage Assigned of Facility/Commitment (set forth, to at least 8 decimals,
as a percentage of the Facility and the aggregate Commitments of all Lenders
thereunder)
Commitment Assigned:
$
            %
Loans:
         



 
The terms set forth above and on the reverse side hereof are hereby agreed to:
 
[Name of Assignor], as Assignor
 
By:______________________________
Name:
Title:
   
[Name of Assignee], as Assignee
 
By: ______________________________
Name:
Title:



 


The undersigned hereby consent to the within assignment:1


St. Mary Land & Exploration Company
Wachovia Bank, National Association, as Administrative Agent
   
By: ______________________
By: __________________________
Name:
Name:
Title:
Title:



 

--------------------------------------------------------------------------------

 
1 Consents to be included to the extent required by Section 9.04(b) of the
Credit Agreement.


 
 

--------------------------------------------------------------------------------

 


EXHIBIT E
 
FORM OF COMMITMENT INCREASE CERTIFICATE
 




[          ], 200[    ]




To:           Wachovia Bank, National Association,
as Administrative Agent


The Borrower, the Administrative Agent and the other Agents and certain Lenders
have heretofore entered into a Second Amended and Restated Credit Agreement,
dated as of April 10, 2008, as amended from time to time (the “Credit
Agreement”).  Capitalized terms not otherwise defined herein shall have the
meaning given to such terms in the Credit Agreement.


This Commitment Increase Certificate is being delivered pursuant to Section
2.06(c) of the Credit Agreement.


Please be advised that the undersigned has agreed to increase its Commitment
under the Credit Agreement effective [          ], 200[    ] from $[          ]
to $[          ] and (b) that it shall continue to be a party in all respect to
the Credit Agreement and the other Loan Documents.


The [Borrower/Lender] shall pay the fee payable to the Administrative Agent
pursuant to Section 2.06(c)(ii) of the Credit Agreement.


                   Very truly yours,


                   [                                                      ]




By: ______________________________
Name:
Title:







 

--------------------------------------------------------------------------------




 
Accepted and Agreed:
 
Wachovia Bank, National Association, as Administrative Agent
 
By:                                                                
Name:                                                                
Title:
   
Accepted and Agreed:
 
St. Mary Land & Exploration Company
 
By:                                                                
Name:                                                                
Title:





 
 

--------------------------------------------------------------------------------

 


EXHIBIT F
 
FORM OF ADDITIONAL LENDER CERTIFICATE
 




[          ], 200[    ]




To:           Wachovia Bank, National Association
as Administrative Agent


The Borrower, the Administrative Agent and the other Agents and certain Lenders
have heretofore entered into a Second Amended and Restated Credit Agreement,
dated as of April 10, 2008, as amended from time to time (the “Credit
Agreement”).  Capitalized terms not otherwise defined herein shall have the
meaning given to such terms in the Credit Agreement.


This Additional Lender Certificate is being delivered pursuant to Section
2.06(c) of the Credit Agreement.


Please be advised that the undersigned has agreed (a) to become a Lender under
the Credit Agreement effective [          ], 200[    ] with a Commitment of
$[          ] and (b) that it shall be a party in all respect to the Credit
Agreement and the other Loan Documents.


This Additional Lender Certificate is being delivered to the Administrative
Agent together with (i) if the Additional Lender is a Foreign Lender, any
documentation required to be delivered by such Additional Lender pursuant to
Section 5.03(e) of the Credit Agreement, duly completed and executed by the
Additional Lender, and (ii) an Administrative Questionnaire in the form supplied
by the Administrative Agent, duly completed by the Additional Lender.  The
[Borrower/Additional Lender] shall pay the fee payable to the Administrative
Agent pursuant to Section 2.06(c)(ii) of the Credit Agreement.


                   Very truly yours,


                  [                                                      ]




By: ______________________________
Name:
Title:





 

--------------------------------------------------------------------------------






Accepted and Agreed:
 
Wachovia Bank, National Association, as Administrative Agent
 
By:                                                                
Name:                                                                
Title:
   
Accepted and Agreed:
 
St. Mary Land & Exploration Company
 
By:                                                                
Name:                                                                
Title:





 
 

--------------------------------------------------------------------------------

 


EXHIBIT G
 
REAFFIRMATION AGREEMENT
 


 
1. This Reaffirmation Agreement (this “Reaffirmation”) dated as of April 10,
2008, is made (a) in connection with, and as a condition to, that certain Second
Amended and Restated Credit Agreement dated of even date herewith (as may be
amended, restated or otherwise modified from time to time, the “Credit
Agreement”) among ST. MARY LAND & EXPLORATION COMPANY, a Delaware corporation
(the “Borrower”); each of the Lenders from time to time party thereto; WACHOVIA
BANK, NATIONAL ASSOCIATION (in its individual capacity, “Wachovia”), as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”); and the other parties
and agents signatory thereto and (b) for the benefit of the respective secured
parties and beneficiaries described in the Security Instruments (as defined
below).  Capitalized terms used herein but not defined herein shall have the
meanings ascribed to them in the Credit Agreement.
 
2. The Borrower has executed certain Loan Documents to secure the Indebtedness,
including, without limitation, that certain Amended and Restated Pledge and
Security Agreement dated as of April 7, 2005, by the Borrower in favor of the
Administrative Agent (as the same may be amended, supplemented, restated or
otherwise modified from time to time, the “Pledge Agreement”), that certain Deed
of Trust, Mortgage, Line of Credit Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated as of April 7, 2005, from the
Borrower to Jay Chernosky, as Trustee (“Trustee”), and to the Administrative
Agent (the “Deed of Trust”) and that certain Supplement and Amendment to Deed of
Trust, Mortgage, Line of Credit Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated as of April 7, 2005, by the
Borrower to the Trustee, for the benefit of the Administrative Agent (the “Deed
of Trust Supplement”).
 
3. The Borrower (a) has reviewed the Credit Agreement, (b) agrees that according
to its terms its obligations (and the security interests granted by it) under
the Pledge Agreement, Deed of Trust, Deed of Trust Supplement and each such
other Loan Document to which the Borrower is a party (collectively, the
“Security Instruments”) will continue in full force and effect to secure the
Indebtedness, and, as the same may be amended, supplemented, or otherwise
modified, and such other amounts in accordance with the terms of the Security
Instruments, (c) acknowledges, represents, warrants and agrees that the liens
and security interests created by it pursuant to the Pledge Agreement, Deed of
Trust, Deed of Trust Supplement and each other Security Instrument are valid and
subsisting and create a first priority perfected security interest to secure the
Indebtedness, (d) ratifies and affirms its obligations under, and acknowledges,
renews and extends its continued liability under, the Pledge Agreement, Deed of
Trust, Deed of Trust Supplement and each other Security Instrument to which it
is a party and agrees that the Pledge Agreement, Deed of Trust, Deed of Trust
Supplement and each other Security Instrument to which it is a party remain in
full force and effect, and (e) represents and warrants to the Lenders that as of
the date hereof:  (i) all of the representations and warranties contained in the
Pledge Agreement, Deed of Trust, Deed of Trust Supplement and each other
Security Instrument to which it is a party are true and correct, except (x) to
the extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct as of such specified earlier date and (y) except for any
changes in the facts or circumstances represented thereby not prohibited by the
Pledge Agreement, Deed of Trust, Deed of Trust Supplement, each other Security
Instrument or the Existing Credit Agreement, (ii) no Default has occurred and is
continuing (iii) since the Effective Date, there has been no event, development
or circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.
 
4. Each of the Pledge Agreement, Deed of Trust, Deed of Trust Supplement and
each other Security Instrument remains in full force and effect as executed by
the parties hereto, and nothing herein shall act as a waiver of any of the
Administrative Agent’s or other Secured Parties’ rights under the Pledge
Agreement, Deed of Trust, Deed of Trust Supplement or any other Security
Instrument.
 
5. This Reaffirmation is a Loan Document for the purposes of the provisions of
the other Loan Documents.
 
6. This Reaffirmation is a Security Instrument for the purposes of the
provisions of the other Security Instruments
 
7. This Reaffirmation shall be governed by and construed and enforced in
accordance with the laws of the State of Texas.
 
8. This Reaffirmation may be signed in any number of counterparts, each of which
shall be an original.  Delivery of an executed signature page to this
Reaffirmation by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Reaffirmation.
 
9. THIS REAFFIRMATION AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
 
10. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 


[The rest of this page has been left blank intentionally]
 


 

--------------------------------------------------------------------------------




The Borrower has caused this Reaffirmation to be duly executed as of the date
first above written.
 
BORROWER


ST MARY LAND & EXPLORATION COMPANY
     
By:       _____________________________    
Name:  Matthew J. Purchase
Title:    Treasurer and Budget & Planning Director





Accepted by:
   
        WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent
     
        By:       _____________________________                                                                    
        Name:  Leanne Phillips
        Title:    Director





 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7.05
LITIGATION


 
NONE
 




 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7.15
 
SUBSIDIARIES AND PARTNERSHIPS; NON-MATERIAL SUBSIDIARIES
 


 
Material Subsidiaries
Jurisdiction of Organization
Organizational Identification Number
Principal Place of Business
and Chief Executive Office
Owner
Percentage Owned
None.
         
Non-Material Subsidiaries
         
Belring Company, Ltd.
Texas
   
Belring GP LLC
Borrower
1%
99%
Belring GP LLC
Delaware
   
Borrower
100%
Box Church Gas Gathering LLC
Colorado
   
Borrower
58.6754%
Energy Leasing, Inc.
Oklahoma
   
Borrower
100%
Four Winds Marketing LLC
Colorado
   
Borrower
100%
Hilltop Investments
Colorado
   
Borrower
50%
SMT Texas LLC
Colorado
   
Borrower
100%
St. Mary Land & Exploration Acquisition, LLC
Delaware
   
Borrower
100%
St. Mary Energy Louisiana LLC
Delaware
   
Borrower
100%
St. Mary Land East Texas L.P.
Texas
   
SMT Texas LLC
Borrower
99%
1%
Sycamore Gas System
Oklahoma
   
Borrower
3.11%
Trinity River Services LLC
Texas
   
Borrower
25%



 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7.19
GAS IMBALANCES
 
 
NONE
 






 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7.20
MARKETING CONTRACTS
 
NONE
 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7.21
SWAP AGREEMENTS


 
St. Mary Land & Exploration Company
                         
Hedges "In-Place"
                           
As of April 9, 2008
                                                                               
           
Hedge
                 
Remaining
         
Relationship
 
Contract
       
Contract
Contract
Monthly
Yearly
 
% of
Fixed
 
MtM Value
ID
CounterParty
Date
Contract #
Price Index
Purpose
Area
Start
End
Volumes
Volumes
 
Hedges
Price
 
at 4/9/08
                               
GAS SWAPS
                                                             
###-##-####
BNP Paribas
06/02/06
108979
IF HSC
Arrowhead/Stk buyback
Arklatex
01/01/08
05/31/08
35,000
70,000
   
$7.45
 
(146,433)
 
BNP Paribas
02/29/08
172761
IF CIG
Stk buyback
Rockies
04/01/08
12/31/08
50,000
1,000,000
   
$8.04
 
1,571
                 
85,000
1,070,000
 
7.08%
                                     
###-##-####
Comerica
07/30/07
ESWP253
IF HSC
Rockford acq.
Gulf Coast
04/01/08
12/31/08
100,000
800,000
   
$8.18
 
(1,267,071)
                 
100,000
800,000
 
5.29%
                                     
###-##-####
J Aron & Co
07/30/07
737564622
IF HSC
Rockford acq.
Gulf Coast
10/01/08
12/31/08
110,000
330,000
   
$8.57
 
(419,384)
###-##-####
J Aron & Co
05/19/06
886126894
IF PEPL
Stk buyback
MidCon
01/01/08
12/31/08
140,000
1,120,000
   
$7.91
 
(844,418)
###-##-####
J Aron & Co
06/15/06
886819898
IF CIG
Stk buyback
Rockies
01/01/08
12/31/08
110,000
880,000
   
$6.98
 
(926,175)
###-##-####
J Aron & Co
12/22/06
892369629
IF NGPL
Atoka Drilling
MidCon
01/01/08
12/31/08
62,500
500,000
   
$6.73
 
(983,107)
 
J Aron & Co
03/03/08
904120535
IF HSC
Sendero
ArkLaTex
04/01/08
12/31/08
35,000
280,000
   
$9.44
 
(95,238)
                 
259,167
3,110,000
 
20.58%
                                     
###-##-####
JPMorgan
05/19/06
2594706
IF PEPL
Stk buyback
MidCon
01/01/08
12/31/08
180,000
1,440,000
   
$8.17
 
(708,515)
###-##-####
JPMorgan
06/20/06
2715473
IF CIG
Stk buyback
Rockies
01/01/08
12/31/08
150,000
1,200,000
   
$6.80
 
(1,474,887)
###-##-####
JPMorgan
11/01/06
4430129
IF El Paso Permian
Sweetie Peck Acq
Permian
01/01/08
12/31/08
95,000
760,000
   
$7.07
 
(1,489,032)
###-##-####
JPMorgan
01/09/07
4962486
IF ANR OK
Atoka
MidCon
01/01/08
12/31/08
62,500
500,000
   
$6.88
 
(897,976)
###-##-####
JPMorgan
02/07/07
5419954
IF HSC
BlackBrush Acq
Gulf
01/01/08
12/31/08
80,000
640,000
   
$7.57
 
(1,398,953)
###-##-####
JPMorgan
07/30/07
9673554
IF HSC
Rockford acq.
Gulf Coast
01/01/08
12/31/08
160,000
1,280,000
   
$8.20
 
(1,993,264)
 
JPMorgan
02/26/08
13531195
IF ANR OK
Stk buyback
MidCon
04/01/08
12/31/08
150,000
1,200,000
   
$8.42
 
(333,967)
                 
585,000
7,020,000
 
46.46%
                                     
###-##-####
Key Bank
07/30/07
183268
IF HSC
Rockford acq.
Gulf Coast
01/01/08
12/31/08
37,143
260,000
   
$8.12
 
(435,972)
###-##-####
Key Bank
08/10/07
184037
IF PEPL
Stk Repurchase
MidCon
01/01/08
12/31/08
167,500
1,340,000
   
$7.11
 
(2,081,580)
                 
533,333
1,600,000
 
10.59%
       
Wells Fargo
02/20/08
314016
IF HSC
Stk buyback
MidCon
04/01/08
12/31/08
98,750
790,000
   
$9.11
 
(571,624)
 
Wells Fargo
03/17/08
323740
NYMEX HH
Stk buyback
Gulf Coast
04/01/08
12/31/08
90,000
720,000
   
$9.46
 
(402,342)
                 
632,083
1,510,000
 
9.99%
                                       
Total GAS SWAPS - 2008
           
1,259,167
15,110,000
 
100.00%
$6.40
 
(16,468,367)
                                 
BNP Paribas
02/29/08
172761
IF CIG
Stk buyback
Rockies
01/01/09
12/31/09
50,000
600,000
   
$7.53
 
149,476
                 
50,000
600,000
 
3.01%
                                     
###-##-####
Comerica
07/30/07
ESWP253
IF HSC
Rockford acq.
Gulf Coast
01/01/09
12/31/09
100,000
1,200,000
   
$8.44
 
(948,666)
                 
100,000
1,200,000
 
6.02%
                                     
###-##-####
J Aron & Co
07/30/07
737564622
IF HSC
Rockford acq.
Gulf Coast
01/01/09
12/31/09
110,000
1,320,000
   
$8.49
 
(980,683)
###-##-####
J Aron & Co
05/19/06
886126894
IF PEPL
Stk buyback
MidCon
01/01/09
06/30/09
140,000
840,000
   
$8.33
 
(247,071)
###-##-####
J Aron & Co
06/15/06
886819898
IF CIG
Stk buyback
Rockies
01/01/09
06/30/09
110,000
660,000
   
$7.51
 
(100,040)
###-##-####
J Aron & Co
12/22/06
892369629
IF NGPL
Atoka Drilling
MidCon
01/01/09
12/31/09
36,667
440,000
   
$7.11
 
(593,375)
 
J Aron & Co
03/03/08
904120535
IF HSC
Sendero
ArkLaTex
04/01/08
12/31/08
50,833
610,000
   
$9.02
 
(110,668)
                 
322,500
3,870,000
 
19.42%
                                     
###-##-####
JPMorgan
05/19/06
2594706
IF PEPL
Stk buyback
MidCon
01/01/09
06/30/09
180,000
1,080,000
   
$8.37
 
(280,122)
###-##-####
JPMorgan
06/20/06
2715473
IF CIG
Stk buyback
Rockies
01/01/09
07/31/09
150,000
1,050,000
   
$7.96
 
497,013
###-##-####
JPMorgan
11/01/06
4430129
IF El Paso Permian
Sweetie Peck Acq
Permian
01/01/09
12/31/09
100,000
1,200,000
   
$7.11
 
(1,706,833)
###-##-####
JPMorgan
01/09/07
4962486
IF ANR OK
Atoka
MidCon
01/01/09
12/31/09
36,667
440,000
   
$7.37
 
(485,743)
###-##-####
JPMorgan
02/07/07
5419954
IF HSC
BlackBrush Acq
Gulf
01/01/09
02/28/09
80,000
160,000
   
$8.42
 
(301,737)
###-##-####
JPMorgan
07/30/07
9673554
IF HSC
Rockford acq.
Gulf Coast
01/01/09
12/31/09
160,000
1,920,000
   
$8.51
 
(1,387,619)
 
JPMorgan
02/26/08
13531195
IF ANR OK
Stk buyback
MidCon
01/01/09
06/30/09
150,000
900,000
   
$8.43
 
(358,286)
                 
562,500
6,750,000
 
33.87%
                                     
###-##-####
Key Bank
07/30/07
183268
IF HSC
Rockford acq.
Gulf Coast
01/01/08
07/31/08
62,857
440,000
   
$8.37
 
(392,340)
###-##-####
Key Bank
08/10/07
184037
IF PEPL
Stk Repurchase
MidCon
01/01/08
08/31/08
180,000
1,440,000
   
$7.68
 
(1,115,158)
                 
235,000
1,880,000
 
9.43%
                                     
###-##-####
Wachovia
03/07/07
N151732
IF HSC
BlackBrush Acq
Gulf
03/01/09
12/31/09
78,000
780,000
   
$7.58
 
(1,096,145)
                 
78,000
780,000
 
3.91%
                                     
###-##-####
Wells Fargo
07/31/07
207849
IF HSC
Rockford acq.
Gulf Coast
08/01/09
12/31/09
100,000
500,000
   
$8.35
 
(317,632)
 
Wells Fargo
02/20/08
314016
IF HSC
Stk buyback
MidCon
01/01/09
12/31/09
255,833
3,070,000
   
$8.65
 
(1,754,191)
 
Wells Fargo
03/17/08
323740
NYMEX HH
Stk buyback
Gulf Coast
01/01/09
12/31/09
106,667
1,280,000
   
$9.03
 
(610,294)
                 
970,000
4,850,000
 
24.34%
                                       
Total GAS SWAPS - 2009
           
1,660,833
19,930,000
 
100.00%
$7.41
 
(12,140,114)
                               
###-##-####
Comerica
07/30/07
ESWP253
IF HSC
Rockford acq.
Gulf Coast
01/01/10
08/31/10
100,000
800,000
   
$8.16
 
(450,610)
                 
66,667
800,000
 
9.56%
                                     
###-##-####
J Aron & Co
07/30/07
737564622
IF HSC
Rockford acq.
Gulf Coast
01/01/10
04/30/10
110,000
440,000
   
$8.67
 
(209,556)
###-##-####
J Aron & Co
12/22/06
892369629
IF NGPL
Atoka Drilling
MidCon
01/01/10
02/28/10
30,000
60,000
   
$7.60
 
(78,128)
                 
125,000
500,000
 
5.97%
                                     
###-##-####
JPMorgan
11/01/06
4430129
IF El Paso Permian
Sweetie Peck Acq
Permian
01/01/10
12/31/10
90,833
1,090,000
   
$6.79
 
(1,380,739)
###-##-####
JPMorgan
01/09/07
4962486
IF ANR OK
Atoka
MidCon
01/01/10
02/28/10
30,000
60,000
   
$7.98
 
(57,260)
###-##-####
JPMorgan
07/30/07
9673554
IF HSC
Rockford acq.
Gulf Coast
01/01/10
08/31/10
160,000
1,280,000
   
$8.23
 
(633,274)
                 
120,833
2,430,000
 
29.03%
                                     
###-##-####
Wachovia
03/07/07
N151732
IF HSC
BlackBrush Acq
Gulf
01/01/10
02/28/10
70,000
140,000
   
$8.37
 
(154,364)
                 
70,000
140,000
 
1.67%
                                     
###-##-####
Wells Fargo
07/31/07
207849
IF HSC
Rockford acq.
Gulf Coast
01/01/10
08/31/10
100,000
800,000
   
$8.12
 
(480,879)
 
Wells Fargo
02/20/08
314016
IF HSC
Stk buyback
MidCon
01/01/10
12/31/10
188,333
2,260,000
   
$8.42
 
(669,626)
 
Wells Fargo
03/17/08
323740
NYMEX HH
Stk buyback
Gulf Coast
01/01/10
12/31/10
120,000
1,440,000
   
$8.66
 
(411,866)
                 
562,500
4,500,000
 
53.76%
                                       
Total GAS SWAPS - 2010
           
697,500
8,370,000
 
100.00%
$6.68
 
(4,526,302)
                               
###-##-####
JPMorgan
11/01/06
4430129
IF El Paso Permian
Sweetie Peck Acq
Permian
01/01/11
10/31/11
88,000
880,000
   
$6.34
 
(1,331,711)
                 
88,000
880,000
 
100.00%
                                       
Wells Fargo
02/20/08
314016
IF HSC
Stk buyback
MidCon
01/01/10
12/31/10
160,000
320,000
   
$8.89
 
(77,573)
                 
160,000
320,000
 
36.36%
                                       
Total GAS SWAPS - 2011
           
88,000
880,000
 
136.36%
$9.57
 
(1,409,284)
                               
GAS COLLARS
                                                             
###-##-####
BNP Paribas
10/11/05
93593 (FLOOR)
PEPL
Bulk
MidCon
01/01/08
12/31/08
153,125
1,225,000
   
$6.290
 
131,845
###-##-####
BNP Paribas
10/11/05
93593 (CAP)
PEPL
Bulk
MidCon
01/01/08
12/31/08
(153,125)
(1,225,000)
   
$9.290
 
(817,305)
                 
153,125
1,225,000
 
16.79%
                                     
###-##-####
Comerica
10/11/05
ECAP0219 (FLOOR)
HSC
Bulk
Arklatex
01/01/08
12/31/08
80,000
640,000
   
$6.570
 
46,665
###-##-####
Comerica
10/11/05
ECAP0219 (CAP)
HSC
Bulk
Arklatex
01/01/08
12/31/08
(80,000)
(640,000)
   
$9.700
 
(648,793)
                 
80,000
640,000
 
8.77%
                                     
###-##-####
JP Morgan
10/10/05
1568645 (FLOOR)
CIG
Bulk
Rockies
01/01/08
12/31/08
240,000
1,920,000
   
$5.60
 
160,336
###-##-####
JP Morgan
10/10/05
1568645 (CAP)
CIG
Bulk
Rockies
01/01/08
12/31/08
(240,000)
(1,920,000)
   
$8.72
 
(1,116,102)
###-##-####
JP Morgan
10/12/05
1588809 (FLOOR)
PEPL
Bulk
MidCon
01/01/08
12/31/08
153,125
1,225,000
   
$6.28
 
130,468
###-##-####
JP Morgan
10/12/05
1588809 (CAP)
PEPL
Bulk
MidCon
01/01/08
12/31/08
(153,125)
(1,225,000)
   
$9.42
 
(773,974)
###-##-####
JP Morgan
10/12/05
1589333 (FLOOR)
NYMEX HH
Bulk
Gulf Coast
01/01/08
12/31/08
40,000
320,000
   
$7.00
 
22,916
###-##-####
JP Morgan
10/12/05
1589333 (CAP)
NYMEX HH
Bulk
Gulf Coast
01/01/08
12/31/08
(40,000)
(320,000)
   
$10.57
 
(300,982)
                 
433,125
3,465,000
 
47.50%
                                     
###-##-####
Wachovia
10/13/05
1258098 (FLOOR)
PEPL
Bulk
MidCon
01/01/08
12/31/08
92,500
740,000
   
$6.280
 
78,950
###-##-####
Wachovia
10/13/05
1258098 (CAP)
PEPL
Bulk
MidCon
01/01/08
12/31/08
(92,500)
(740,000)
   
$9.520
 
(448,335)
                 
92,500
740,000
 
10.14%
                                     
###-##-####
Wells Fargo
10/12/05
COP2505 (FLOOR)
PEPL
Bulk
MidCon
01/01/08
12/31/08
153,125
1,225,000
   
$6.280
 
130,468
###-##-####
Wells Fargo
10/12/05
COP2505 (CAP)
PEPL
Bulk
MidCon
01/01/08
12/31/08
(153,125)
(1,225,000)
   
$9.480
 
(754,769)
                 
153,125
1,225,000
 
16.79%
                                       
Total GAS COLLARS - 2008
           
607,917
7,295,000
 
100.00%
   
(4,158,612)
                               
###-##-####
BNP Paribas
10/12/05
93594 (FLOOR)
PEPL
Bulk
MidCon
01/01/09
12/31/09
152,083
1,825,000
   
$5.30
 
257,448
###-##-####
BNP Paribas
10/12/05
93594 (CAP)
PEPL
Bulk
MidCon
01/01/09
12/31/09
(152,083)
(1,825,000)
   
$9.20
 
(1,873,488)
                 
152,083
1,825,000
 
20.03%
                                     
###-##-####
Comerica
10/13/05
ECAP0220 (FLOOR)
PEPL
Bulk
MidCon
01/01/09
12/31/09
155,000
1,860,000
   
$5.300
 
262,004
###-##-####
Comerica
10/13/05
ECAP0220 (CAP)
PEPL
Bulk
MidCon
01/01/09
12/31/09
(155,000)
(1,860,000)
   
$9.390
 
(1,817,150)
                 
155,000
1,860,000
 
20.42%
                                     
###-##-####
JP Morgan
10/10/05
1568646 (FLOOR)
CIG
Bulk
Rockies
01/01/09
12/31/09
200,000
2,400,000
   
$4.75
 
401,111
###-##-####
JP Morgan
10/10/05
1568646 (CAP)
CIG
Bulk
Rockies
01/01/09
12/31/09
(200,000)
(2,400,000)
   
$8.82
 
(1,763,327)
###-##-####
JP Morgan
10/12/05
1589334 (FLOOR)
NYMEX HH
Bulk
Gulf Coast
01/01/09
12/31/09
30,000
360,000
   
$6.00
 
51,704
###-##-####
JP Morgan
10/12/05
1589334 (CAP)
NYMEX HH
Bulk
Gulf Coast
01/01/09
12/31/09
(30,000)
(360,000)
   
$10.35
 
(454,051)
                 
230,000
2,760,000
 
30.30%
                                     
###-##-####
Wachovia
10/11/05
1258100 (FLOOR)
PEPL
Bulk
MidCon
01/01/09
12/31/09
152,083
1,825,000
   
$5.300
 
257,448
###-##-####
Wachovia
10/11/05
1258100 (CAP)
PEPL
Bulk
MidCon
01/01/09
12/31/09
(152,083)
(1,825,000)
   
$9.170
 
(1,889,184)
                 
152,083
1,825,000
 
20.03%
                                     
###-##-####
Wells Fargo
10/12/05
COP2506 (FLOOR)
HSC
Bulk
Arklatex
01/01/09
12/31/09
70,000
840,000
   
$5.570
 
100,052
###-##-####
Wells Fargo
10/12/05
COP2506 (CAP)
HSC
Bulk
Arklatex
01/01/09
12/31/09
(70,000)
(840,000)
   
$9.490
 
(1,109,372)
                 
70,000
840,000
 
9.22%
                                       
Total GAS COLLARS - 2009
           
759,167
9,110,000
 
100.00%
   
(7,576,805)
                               
###-##-####
Comerica
10/12/05
ECAP0222 (FLOOR)
PEPL
Bulk
MidCon
01/01/10
12/31/10
100,000
1,200,000
   
$5.31
 
246,119
###-##-####
Comerica
10/12/05
ECAP0222 (CAP)
PEPL
Bulk
MidCon
01/01/10
12/31/10
(100,000)
(1,200,000)
   
$7.60
 
(1,620,882)
###-##-####
Comerica
10/12/05
ECAP0221 (FLOOR)
NYMEX HH
Bulk
Gulf Coast
01/01/10
12/31/10
20,000
240,000
   
$6.00
 
52,014
###-##-####
Comerica
10/12/05
ECAP0221 (CAP)
NYMEX HH
Bulk
Gulf Coast
01/01/10
12/31/10
(20,000)
(240,000)
   
$8.38
 
(398,940)
                 
120,000
1,440,000
 
18.40%
                                     
###-##-####
JP Morgan
10/10/05
1568647 (FLOOR)
CIG
Bulk
Rockies
01/01/10
12/31/10
170,000
2,040,000
   
$4.85
 
586,231
###-##-####
JP Morgan
10/10/05
1568647 (CAP)
CIG
Bulk
Rockies
01/01/10
12/31/10
(170,000)
(2,040,000)
   
$7.08
 
(1,881,744)
###-##-####
JP Morgan
10/13/05
1591124 (FLOOR)
PEPL
Bulk
MidCon
01/01/10
12/31/10
160,000
1,920,000
   
$5.31
 
393,791
###-##-####
JP Morgan
10/13/05
1591124 (CAP)
PEPL
Bulk
MidCon
01/01/10
12/31/10
(160,000)
(1,920,000)
   
$7.69
 
(2,524,417)
                 
330,000
3,960,000
 
50.61%
                                     
###-##-####
Wachovia
10/12/05
1266587 (FLOOR)
HSC
Bulk
Arklatex
01/01/10
12/31/10
50,000
600,000
   
$5.570
 
104,385
###-##-####
Wachovia
10/12/05
1266587 (CAP)
HSC
Bulk
Arklatex
01/01/10
12/31/10
(50,000)
(600,000)
   
$7.880
 
(1,009,148)
                 
50,000
600,000
 
7.67%
                                     
###-##-####
Wells Fargo
10/11/05
COP2507 (FLOOR)
PEPL
Bulk
MidCon
01/01/10
12/31/10
152,083
1,825,000
   
$5.300
 
371,105
###-##-####
Wells Fargo
10/11/05
COP2507 (CAP)
PEPL
Bulk
MidCon
01/01/10
12/31/10
(152,083)
(1,825,000)
   
$7.540
 
(2,504,579)
                 
152,083
1,825,000
 
23.32%
                                       
Total GAS COLLARS - 2010
           
652,083
7,825,000
 
100.00%
   
(8,186,065)
                               
###-##-####
BNP
10/10/05
93595 (FLOOR)
CIG
Bulk
Rockies
01/01/11
12/31/11
150,000
1,800,000
   
$5.00
 
459,650
###-##-####
BNP
10/10/05
93595 (CAP)
CIG
Bulk
Rockies
01/01/11
12/31/11
(150,000)
(1,800,000)
   
$6.32
 
(2,478,997)
                 
150,000
1,800,000
 
27.17%
                                     
###-##-####
Comerica
10/12/05
ECAP0223 (FLOOR)
NYMEX HH
Bulk
Gulf Coast
01/01/11
12/31/11
10,000
120,000
   
$6.00
 
30,068
###-##-####
Comerica
10/12/05
ECAP0223 (CAP)
NYMEX HH
Bulk
Gulf Coast
01/01/11
12/31/11
(10,000)
(120,000)
   
$7.25
 
(246,833)
                 
10,000
120,000
 
1.81%
                                     
###-##-####
JP Morgan
10/13/05
1591128 (FLOOR)
PEPL
Bulk
MidCon
01/01/11
12/31/11
200,000
2,400,000
   
$5.31
 
95,168
###-##-####
JP Morgan
10/13/05
1591128 (CAP)
PEPL
Bulk
MidCon
01/01/11
12/31/11
(200,000)
(2,400,000)
   
$6.58
 
(1,016,909)
###-##-####
JP Morgan
10/12/05
1589331 (FLOOR)
HSC
Bulk
Arklatex
01/01/11
12/31/11
40,000
480,000
   
$5.57
 
497,849
###-##-####
JP Morgan
10/12/05
1589331 (CAP)
HSC
Bulk
Arklatex
01/01/11
12/31/11
(40,000)
(480,000)
   
$6.77
 
(4,411,072)
                 
240,000
2,880,000
 
43.47%
                                     
###-##-####
Wachovia
10/11/05
1258101 (FLOOR)
PEPL
Bulk
MidCon
01/01/11
12/31/11
152,083
1,825,000
   
$5.30
 
375,252
###-##-####
Wachovia
10/112005
1258101 (CAP)
PEPL
Bulk
MidCon
01/01/11
12/31/11
(152,083)
(1,825,000)
   
$6.42
 
(3,509,543)
                 
152,083
1,825,000
 
27.55%
                                       
Total GAS COLLARS - 2011
           
552,083
6,625,000
 
100.00%
   
(10,205,367)
                                 
Oil SWAPS
                                                           
###-##-####
BNP Paribas
10/12/06
118518
NYMEX
Henry Drilling
Permian
01/01/08
12/31/08
1,929
17,364
   
$66.880
 
(689,769)
###-##-####
BNP Paribas
10/26/06
119702
NYMEX
Sweetie Peck Acq
Permian
01/01/08
12/31/08
19,293
173,636
   
$67.30
 
(6,833,786)
###-##-####
BNP Paribas
12/21/06
124753
NYMEX
Half East Drilling
Permian
01/01/08
12/31/08
2,338
21,045
   
$68.42
 
(817,901)
###-##-####
BNP Paribas
10/27/06
119812
NYMEX
Sweetie Peck Acq
Permian
06/01/08
12/31/08
          10,000
              70,000
   
$68.56
 
(2,528,784)
                 
23,504
282,045
 
20.94%
                                     
###-##-####
Comerica
8/3/2006
ESWP237
NYMEX
EXL Acq.
Permian
01/01/08
12/31/08
1,929
17,364
   
$76.34
 
(522,293)
###-##-####
Comerica
11/6/2006
ESWP247
NYMEX
Swetie Peck Acq
Permian
01/01/08
12/31/08
17,364
156,273
   
$67.99
 
(6,044,205)
                 
14,470
173,637
 
12.89%
                                     
###-##-####
J Aron & Co
09/25/06
889669056
NYMEX
Henry Drilling
Permian
01/01/08
12/31/08
1,929
17,364
   
$66.39
 
(699,813)
###-##-####
J Aron & Co
09/21/07
900789521
WCS
General Rockies
Williston
01/01/08
10/31/08
15,000
90,000
   
$53.36
 
(4,720,345)
###-##-####
J Aron & Co
6/15/2005
WNP2HG
NYMEX
Wold
Williston
01/01/08
07/31/08
             4,602
              18,409
   
$56.55
 
(1,005,159)
                 
10,481
125,773
 
9.34%
                                     
###-##-####
JPMorgan
10/27/2006
4389629
NYMEX
Sweetie Peck Acq
Permian
01/01/08
12/31/08
          12,540
            112,864
   
$68.62
 
(4,292,669)
###-##-####
JPMorgan
5/21/2007
7085414
NYMEX
General
Permian
01/01/08
12/31/08
          19,293
            173,636
   
$71.54
 
(6,085,263)
                 
23,875
286,500
 
21.28%
                                     
###-##-####
Key Bank
10/27/2006
168437
NYMEX
Sweetie Peck Acq
Permian
01/01/08
12/31/08
          22,187
            199,682
   
$68.34
 
(7,650,949)
                 
16,640
199,682
 
14.83%
                                     
###-##-####
Wachovia
10/27/2006
1618348
NYMEX
Sweetie Peck Acq
Permian
02/01/08
12/31/08
          11,727
            105,545
   
$68.36
 
(4,049,360)
###-##-####
Wachovia
6/21/2007
N220968
NYMEX
Halff East Drilling
Permian
01/01/08
12/31/08
             4,677
              42,091
   
$72.00
 
(1,477,464)
###-##-####
Wachovia
07/13/07
N229520
NYMEX WTI
General
Permian
04/01/08
08/31/08
18,727
93,636
   
$73.53
 
(3,306,326)
                 
20,106
241,272
 
17.92%
                                     
###-##-####
Wells Fargo
10/27/06
137532
NYMEX
Sweetie peck Acq
Permian
01/01/08
12/31/08
4,192
37,727
   
$68.43
 
(1,327,392)
                 
3,144
37,727
 
2.80%
                                       
Total OIL SWAPS - 2008
           
112,220
1,346,636
 
100.00%
$67.99
 
(52,051,478)
                               
###-##-####
BNP Paribas
10/12/06
118518
NYMEX
Henry Drilling
Permian
01/01/09
09/30/09
1,222
11,000
   
$66.570
 
(378,263)
###-##-####
BNP Paribas
10/26/06
119702
NYMEX
Sweetie Peck Acq
Permian
01/01/09
12/31/09
20,000
240,000
   
$67.44
 
(7,871,889)
###-##-####
BNP Paribas
12/21/06
124753
NYMEX
Half East Drilling
Permian
01/01/09
12/31/09
2,000
24,000
   
$68.13
 
(771,196)
###-##-####
BNP Paribas
10/27/06
119812
NYMEX
Sweetie Peck Acq
Permian
01/01/09
12/31/09
          10,000
            120,000
   
$67.71
 
(3,905,076)
                 
33,222
395,000
 
28.98%
                                     
###-##-####
Comerica
8/3/2006
ESWP237
NYMEX
EXL Acq.
Permian
01/01/09
09/30/09
2,000
18,000
   
$74.76
 
(471,461)
###-##-####
Comerica
11/6/2006
ESWP247
NYMEX
Swetie Peck Acq
Permian
01/01/09
12/31/09
18,000
216,000
   
$67.37
 
(7,100,813)
                 
20,000
234,000
 
17.17%
                                     
###-##-####
J Aron & Co
09/25/06
889669056
NYMEX
Henry Drilling
Permian
01/01/09
09/30/09
2,000
18,000
   
$65.24
 
(637,852)
###-##-####
J Aron & Co
10/27/06
890618018
NYMEX
Sweetie Peck Acq
Permian
01/01/09
12/31/09
23,000
276,000
   
$67.65
 
(8,998,238)
                 
25,000
294,000
 
21.57%
                                     
###-##-####
JPMorgan
10/27/2006
4389629
NYMEX
Sweetie Peck Acq
Permian
01/01/09
12/31/09
             8,000
              96,000
   
$67.91
 
(3,105,792)
                 
8,000
96,000
 
7.04%
                                     
###-##-####
Key Bank
10/27/2006
168462
NYMEX
Sweetie Peck Acq
Permian
01/01/09
12/31/09
          10,000
            120,000
   
$67.60
 
(3,917,212)
                 
10,000
120,000
 
8.80%
                                     
###-##-####
Wachovia
10/27/2006
1618348
NYMEX
Sweetie Peck Acq
Permian
01/01/09
12/31/09
          14,333
            172,000
   
$67.65
 
(5,645,959)
###-##-####
Wachovia
6/21/2007
N220968
NYMEX
Halff East Drilling
Permian
01/01/09
07/31/09
             4,000
              28,000
   
$72.09
 
(815,907)
                 
18,333
200,000
 
14.67%
                                     
###-##-####
Wells Fargo
10/27/06
137532
NYMEX
Sweetie peck Acq
Permian
01/01/09
12/31/09
2,000
24,000
   
$67.77
 
(779,552)
                 
2,000
24,000
 
1.76%
                                       
Total OIL SWAPS - 2009
           
113,583
1,363,000
 
100.00%
$67.74
 
(44,399,210)
                               
###-##-####
BNP Paribas
10/26/06
119702
NYMEX
Sweetie Peck Acq
Permian
01/01/10
12/31/10
20,000
240,000
   
$66.57
 
(7,295,417)
###-##-####
BNP Paribas
12/21/06
124753
NYMEX
Half East Drilling
Permian
01/01/10
12/31/10
2,000
24,000
   
$67.54
 
(707,677)
###-##-####
BNP Paribas
10/27/06
119812
NYMEX
Sweetie Peck Acq
Permian
01/01/10
12/31/10
          10,000
            120,000
   
$66.85
 
(3,615,950)
                 
32,000
384,000
 
30.99%
                                     
###-##-####
Comerica
11/6/2006
ESWP247
NYMEX
Swetie Peck Acq
Permian
01/01/10
12/31/10
18,000
216,000
   
$66.24
 
(6,631,831)
                 
18,000
216,000
 
17.43%
                                     
###-##-####
J Aron & Co
10/27/06
890618018
NYMEX
Sweetie Peck Acq
Permian
01/01/10
12/31/10
23,000
276,000
   
$66.42
 
(8,427,857)
                 
23,000
276,000
 
22.28%
                                     
###-##-####
JPMorgan
10/27/2006
4389629
NYMEX
Sweetie Peck Acq
Permian
01/01/10
12/31/10
             5,000
              60,000
   
$66.60
 
(1,823,671)
                 
5,000
60,000
 
4.84%
                                     
###-##-####
Key Bank
10/27/2006
168462
NYMEX
Sweetie Peck Acq
Permian
01/01/10
12/31/10
          10,000
            120,000
   
$66.35
 
(3,672,072)
                 
10,000
120,000
 
9.69%
                                     
###-##-####
Wachovia
10/27/2006
1618348
NYMEX
Sweetie Peck Acq
Permian
01/01/10
12/31/10
          14,250
            171,000
   
$66.33
 
(5,239,068)
                 
14,250
171,000
 
13.80%
                                     
###-##-####
Wells Fargo
10/27/06
137532
NYMEX
Sweetie peck Acq
Permian
01/01/10
12/31/10
1,000
12,000
   
$66.56
 
(364,856)
                 
1,000
12,000
 
0.97%
                                       
Total OIL SWAPS - 2010
           
103,250
1,239,000
 
100.00%
$66.47
 
(37,778,399)
                               
###-##-####
BNP Paribas
10/26/06
119702
NYMEX
Sweetie Peck Acq
Permian
01/01/11
11/30/11
20,000
220,000
   
$65.47
 
(6,466,600)
###-##-####
BNP Paribas
12/21/06
124753
NYMEX
Half East Drilling
Permian
01/01/11
01/31/11
2,000
2,000
   
$67.21
 
(57,194)
###-##-####
BNP Paribas
10/27/06
119812
NYMEX
Sweetie Peck Acq
Permian
01/01/11
11/30/11
10,000
            110,000
   
$65.98
 
(3,181,942)
                 
32,000
332,000
 
32.17%
                                     
###-##-####
Comerica
11/6/2006
ESWP247
NYMEX
Swetie Peck Acq
Permian
01/01/11
11/30/11
18,000
198,000
   
$65.02
 
(5,899,981)
                 
18,000
198,000
 
19.19%
                                     
###-##-####
J Aron & Co
10/27/06
890618018
NYMEX
Sweetie Peck Acq
Permian
01/01/11
11/30/11
23,000
253,000
   
$65.29
 
(7,478,422)
                 
23,000
253,000
 
24.52%
                                     
###-##-####
JPMorgan
10/27/2006
4389629
NYMEX
Sweetie Peck Acq
Permian
01/01/11
11/30/11
4,000
              44,000
   
$65.33
 
(1,298,687)
                 
4,000
44,000
 
4.26%
                                     
###-##-####
Key Bank
10/27/2006
168462
NYMEX
Sweetie Peck Acq
Permian
01/01/11
11/30/11
10,000
            110,000
   
$65.20
 
(3,259,401)
                 
10,000
110,000
 
10.66%
                                     
###-##-####
Wachovia
10/27/2006
1618348
NYMEX
Sweetie Peck Acq
Permian
01/01/11
10/30/11
             8,400
              84,000
   
$65.42
 
(2,502,752)
                 
8,400
84,000
 
8.14%
                                     
###-##-####
Wells Fargo
10/27/06
137532
NYMEX
Sweetie peck Acq
Permian
01/01/11
11/30/11
1,000
11,000
   
$65.33
 
(324,734)
                 
1,000
11,000
 
1.07%
                                       
Total OIL SWAPS - 2011
           
86,000
1,032,000
 
100.00%
$65.36
 
(30,469,713)
                                                                 
Oil COLLARS
                                                           
###-##-####
BNP Paribas
10/12/05
93576 (FLOOR)
NYMEX
Bulk
Williston
01/01/08
12/31/08
14,747
132,727
   
$50.00
 
418
###-##-####
BNP Paribas
10/12/05
93576 (CAP)
NYMEX
Bulk
Williston
01/01/08
12/31/08
(15,250)
(132,727)
   
$72.15
 
(4,599,796)
###-##-####
BNP Paribas
10/13/05
93577 (FLOOR)
NYMEX
Bulk
Williston
01/01/08
12/31/08
16,399
147,591
   
$50.00
 
463
###-##-####
BNP Paribas
10/13/05
93577 (CAP)
NYMEX
Bulk
Williston
01/01/08
12/31/08
(16,399)
(147,591)
   
$70.45
 
(5,367,842)
                 
31,146
280,318
 
23.18%
                                     
###-##-####
Comerica
10/11/05
ECAP0207 (FLOOR)
NYMEX
Bulk
Williston
01/01/08
12/31/08
14,747
132,727
   
$50.00
 
418
###-##-####
Comerica
10/11/05
ECAP0207 (CAP)
NYMEX
Bulk
Williston
01/01/08
12/31/08
(14,747)
(132,727)
   
$70.50
 
(4,816,979)
                 
14,747
132,727
 
10.97%
                                     
###-##-####
JP Morgan
10/10/05
1568305/07 (FLOOR)
NYMEX
Bulk
Williston
01/01/08
12/31/08
29,495
265,455
   
$50.00
 
835
###-##-####
JP Morgan
10/10/05
1568305/07 (CAP)
NYMEX
Bulk
Williston
01/01/08
12/31/08
(29,495)
(265,455)
   
$66.75
 
(10,629,450)
                 
29,495
265,455
 
21.95%
                                       
Key Bank
04/03/08
210600 (FLOOR)
NYMEX
Bulk
Williston
01/01/08
12/31/08
34,750
278,000
   
$92.50
 
0
 
Key Bank
04/03/08
210600 (CAP)
NYMEX
Bulk
Williston
01/01/08
12/31/08
(34,750)
(278,000)
   
$114.50
 
0
                 
34,750
278,000
 
22.99%
                                     
###-##-####
RBC
10/12/05
26590 (FLOOR)
NYMEX
Bulk
Williston
01/01/08
12/31/08
14,747
132,727
   
$50.00
 
418
###-##-####
RBC
10/12/05
26590 (CAP)
NYMEX
Bulk
Williston
01/01/08
12/31/08
(14,747)
(132,727)
   
$72.20
 
(4,593,236)
###-##-####
RBC
10/11/05
26592 (FLOOR)
NYMEX
Bulk
Williston
01/01/08
12/31/08
14,747
132,727
   
$50.00
 
418
###-##-####
RBC
10/11/05
26592 (CAP)
NYMEX
Bulk
Williston
01/01/08
12/31/08
(14,747)
(132,727)
   
$70.90
 
(4,764,220)
                 
29,495
265,454
 
21.95%
                                     
###-##-####
Wachovia
10/10/05
1258088 (FLOOR)
NYMEX
Bulk
Williston
01/01/08
12/31/08
14,747
132,727
   
$50.00
 
418
###-##-####
Wachovia
10/10/05
1258088 (CAP)
NYMEX
Bulk
Williston
01/01/08
12/31/08
(14,747)
(132,727)
   
$67.80
 
(5,174,815)
                 
14,747
132,727
 
10.97%
                                     
###-##-####
Wells Fargo
10/11/05
COP2496 (FLOOR)
NYMEX
Bulk
Williston
01/01/08
12/31/08
14,747
132,727
   
$50.00
 
418
###-##-####
Wells Fargo
10/11/05
COP2496 (CAP)
NYMEX
Bulk
Williston
01/01/08
12/31/08
(14,747)
(132,727)
   
$70.85
 
(4,770,816)
                 
14,747
132,727
 
10.97%
                                       
Total OIL Collars - 2008
           
100,784
1,209,408
 
100.00%
   
(44,713,348)
                               
###-##-####
BNP Paribas
10/12/05
93578 (FLOOR)
NYMEX
Bulk
Williston
01/01/09
12/31/09
15,208
182,500
   
$50.00
 
32,243
###-##-####
BNP Paribas
10/12/05
93578 (CAP)
NYMEX
Bulk
Williston
01/01/09
12/31/09
(15,208)
(182,500)
   
$69.15
 
(5,965,525)
                 
15,208
182,500
 
11.96%
                                     
###-##-####
Comerica
10/11/05
ECAP0208 (FLOOR)
NYMEX
Bulk
Williston
01/01/09
12/31/09
15,208
182,500
   
$50.00
 
32,243
###-##-####
Comerica
10/11/05
ECAP0208 (CAP)
NYMEX
Bulk
Williston
01/01/09
12/31/09
(15,208)
(182,500)
   
$67.65
 
(6,196,721)
###-##-####
Comerica
10/13/05
ECAP0209 (FLOOR)
NYMEX
Bulk
Williston
01/01/09
12/31/09
5,500
66,000
   
$50.00
 
11,607
###-##-####
Comerica
10/13/05
ECAP0209 (CAP)
NYMEX
Bulk
Williston
01/01/09
12/31/09
(5,500)
(66,000)
   
$67.350
 
(2,258,248)
                 
20,708
248,500
 
16.28%
                                     
###-##-####
JP Morgan
10/10/05
1567755/56 (FLOOR)
NYMEX
Bulk
Williston
01/01/09
12/31/09
45,625
547,500
   
$50.00
 
96,726
###-##-####
JP Morgan
10/10/05
1567755/56 (CAP)
NYMEX
Bulk
Williston
01/01/09
12/31/09
(45,625)
(547,500)
   
$65.75
 
(19,481,672)
                 
45,625
547,500
 
35.88%
                                     
###-##-####
RBC
10/12/05
26597 (FLOOR)
NYMEX
Bulk
Williston
01/01/09
12/31/09
15,208
182,500
   
$50.00
 
32,243
###-##-####
RBC
10/12/05
26597 (CAP)
NYMEX
Bulk
Williston
01/01/09
12/31/09
(15,208)
(182,500)
   
$69.10
 
(5,973,182)
                 
15,208
182,500
 
11.96%
                                     
###-##-####
Wachovia
10/11/05
1258089 (FLOOR)
NYMEX
Bulk
Williston
01/01/09
12/31/09
15,208
182,500
   
$50.00
 
32,243
###-##-####
Wachovia
10/11/05
1258089 (CAP)
NYMEX
Bulk
Williston
01/01/09
12/31/09
(15,208)
(182,500)
   
$68.00
 
(6,142,501)
                 
15,208
182,500
 
11.96%
                                     
###-##-####
Wells Fargo
10/11/05
COP2497 (FLOOR)
NYMEX
Bulk
Williston
01/01/09
12/31/09
15,208
182,500
   
$50.00
 
32,243
###-##-####
Wells Fargo
10/11/05
COP2497 (CAP)
NYMEX
Bulk
Williston
01/01/09
12/31/09
(15,208)
(182,500)
   
$67.35
 
(6,243,325)
                 
15,208
182,500
 
11.96%
                                       
Total OIL Collars - 2009
           
127,167
1,526,000
 
100.00%
   
(51,991,626)
                               
###-##-####
BNP Paribas
10/12/05
93579 (FLOOR)
NYMEX
Bulk
Williston
01/01/10
12/31/10
15,208
182,500
   
$50.00
 
114,949
###-##-####
BNP Paribas
10/12/05
93579 (CAP)
NYMEX
Bulk
Williston
01/01/10
12/31/10
(15,208)
(182,500)
   
$67.00
 
(5,961,543)
                 
15,208
182,500
 
13.35%
                                     
###-##-####
Comerica
10/11/05
ECAP0210 (FLOOR)
NYMEX
Bulk
Williston
01/01/10
12/31/10
15,208
182,500
   
$50.00
 
114,949
###-##-####
Comerica
10/11/05
ECAP0210 (CAP)
NYMEX
Bulk
Williston
01/01/10
12/31/10
(15,208)
(182,500)
   
$65.50
 
(6,170,651)
###-##-####
Comerica
10/13/05
ECAP0211 (FLOOR)
NYMEX
Bulk
Williston
01/01/10
12/31/10
7,500
90,000
   
$50.00
 
56,593
###-##-####
Comerica
10/13/05
ECAP0211 (CAP)
NYMEX
Bulk
Williston
01/01/10
12/31/10
(7,500)
(90,000)
   
$65.15
 
(3,067,673)
                 
22,708
272,500
 
19.93%
                                     
###-##-####
JP Morgan
10/10/05
1568315/16 (FLOOR)
NYMEX
Bulk
Williston
01/01/10
12/31/10
30,417
365,000
   
$50.00
 
229,899
###-##-####
JP Morgan
10/10/05
1568315/16 (CAP)
NYMEX
Bulk
Williston
01/01/10
12/31/10
(30,417)
(365,000)
   
$62.95
 
(13,067,025)
                 
30,417
365,000
 
26.69%
                                     
###-##-####
RBC
10/11/05
26595 (FLOOR)
NYMEX
Bulk
Williston
01/01/10
12/31/10
15,208
182,500
   
$50.00
 
114,949
###-##-####
RBC
10/11/05
26595 (CAP)
NYMEX
Bulk
Williston
01/01/10
12/31/10
(15,208)
(182,500)
   
$65.70
 
(6,142,579)
                 
15,208
182,500
 
13.35%
                                     
###-##-####
Wachovia
10/10/05
1258090 (FLOOR)
NYMEX
Bulk
Williston
01/01/10
12/31/10
15,208
182,500
   
$50.00
 
114,949
###-##-####
Wachovia
10/10/05
1258090 (CAP)
NYMEX
Bulk
Williston
01/01/10
12/31/10
(15,208)
(182,500)
   
$64.00
 
(6,383,027)
                 
15,208
182,500
 
13.35%
                                     
###-##-####
Wells Fargo
10/11/05
COP2498 (FLOOR)
NYMEX
Bulk
Williston
01/01/10
12/31/10
15,208
182,500
   
$50.00
 
114,949
###-##-####
Wells Fargo
10/11/05
COP2498 (CAP)
NYMEX
Bulk
Williston
01/01/10
12/31/10
(15,208)
(182,500)
   
$66.15
 
(6,079,630)
                 
15,208
182,500
 
13.35%
                                       
Total OIL Collars - 2010
           
113,958
1,367,500
 
100.00%
   
(46,010,891)
                               
###-##-####
BNP Paribas
10/13/05
93580 (FLOOR)
NYMEX
Bulk
Williston
01/01/11
12/31/11
11,750
141,000
   
$50.00
 
195,493
###-##-####
BNP Paribas
10/13/05
93580 (CAP)
NYMEX
Bulk
Williston
01/01/11
12/31/11
(11,750)
(141,000)
   
$64.25
 
(4,779,204)
                 
11,750
141,000
 
11.41%
                                     
###-##-####
Comerica
10/11/05
ECAP0212 (FLOOR)
NYMEX
Bulk
Williston
01/01/11
12/31/11
15,208
182,500
   
$50.00
 
253,509
###-##-####
Comerica
10/11/05
ECAP0212 (CAP)
NYMEX
Bulk
Williston
01/01/11
12/31/11
(15,208)
(182,500)
   
$64.60
 
(6,140,349)
                 
15,208
182,500
 
14.77%
                                     
###-##-####
JP Morgan
10/10/05
1568321/29 (FLOOR)
NYMEX
Bulk
Williston
01/01/11
12/31/11
30,417
365,000
   
$50.00
 
507,016
###-##-####
JP Morgan
10/10/05
1568321/29 (CAP)
NYMEX
Bulk
Williston
01/01/11
12/31/11
(30,417)
(365,000)
   
$62.05
 
(12,949,399)
                 
30,417
365,000
 
29.53%
                                     
###-##-####
RBC
10/11/05
26594 (FLOOR)
NYMEX
Bulk
Williston
01/01/11
12/31/11
15,208
182,500
   
$50.00
 
253,509
###-##-####
RBC
10/11/05
26594 (CAP)
NYMEX
Bulk
Williston
01/01/11
12/31/11
(15,208)
(182,500)
   
$64.75
 
(6,120,924)
                 
15,208
182,500
 
14.77%
                                     
###-##-####
Wachovia
10/10/05
1258091 (FLOOR)
NYMEX
Bulk
Williston
01/01/11
12/31/11
15,208
182,500
   
$50.00
 
253,509
###-##-####
Wachovia
10/10/05
1258091 (CAP)
NYMEX
Bulk
Williston
01/01/11
12/31/11
(15,208)
(182,500)
   
$63.10
 
(6,336,079)
                 
15,208
182,500
 
14.77%
                                     
###-##-####
Wells Fargo
10/11/05
COP2499 (FLOOR)
NYMEX
Bulk
Williston
01/01/11
12/31/11
15,208
182,500
   
$50.00
 
253,509
###-##-####
Wells Fargo
10/11/05
COP2499 (CAP)
NYMEX
Bulk
Williston
01/01/11
12/31/11
(15,208)
(182,500)
   
$65.25
 
(6,056,382)
                 
15,208
182,500
 
14.77%
                                       
Total OIL Collars - 2011
           
103,000
1,236,000
 
100.00%
   
(40,665,792)
                                                                 
Natural Gas Liquid Swaps
                                                           
J Aron & Co
07/31/07
737594627
OPIS
Rockford Acq
Gulf Coast
01/01/08
08/31/08
1,084,373
5,421,867
   
$1.02
 
(1,994,445)
###-##-####
J Aron & Co
11/08/06
891043169
OPIS
Sweetie Peck Acq
Permian
11/01/08
12/31/08
1,218,000
2,436,000
   
$0.86
 
(1,596,448)
###-##-####
J Aron & Co
02/07/07
894008579
OPIS
BlackBrush Acq
Permian
03/01/08
12/31/08
278,084
2,502,759
   
$0.89
 
(1,613,946)
 
J Aron & Co
09/17/07
900695221
OPIS
Rockford Acq
Gulf Coast
09/01/08
12/31/08
1,508,500
6,034,000
   
$0.97
 
(2,369,745)
 
J Aron & Co
02/21/08
903761692
OPIS
Senderro Acq
ArkLaTex
04/01/08
12/31/08
13,746
123,718
   
$1.21
 
(14,629)
                 
1,496,084
16,518,344
 
69.37%
                                     
###-##-####
Morgan Stanley
10/31/06
5735706
OPIS
Sweetie Peck Acq
Permian
01/01/08
10/31/08
1,042,091
7,294,636
   
$0.87
 
(4,826,191)
                 
1,042,091
7,294,636
 
30.63%
                                       
NGL Swaps - 2008
             
1,984,415
23,812,980
 
100.00%
   
(12,415,404)
                               
###-##-####
J Aron & Co
11/08/06
891043169
OPIS
Sweetie Peck Acq
Permian
01/01/09
10/31/09
1,171,800
11,718,000
   
$0.86
 
(6,493,368)
###-##-####
J Aron & Co
02/07/07
894008579
OPIS
BlackBrush Acq
Permian
01/01/09
02/28/09
277,250
554,500
   
$0.89
 
(333,268)
 
J Aron & Co
09/17/07
900695221
OPIS
Rockford Acq
Gulf Coast
01/01/09
08/31/09
1,758,625
14,069,003
   
$0.97
 
(4,336,123)
 
J Aron & Co
02/21/08
903761692
OPIS
Sendero Acq
ArkLaTex
01/01/09
02/29/09
36,064
72,128
   
$1.21
 
(6,976)
 
J Aron & Co
02/21/08
903761699
OPIS
Sendero Acq
ArkLaTex
03/01/09
12/31/09
38,906
389,058
   
$1.13
 
(34,518)
                 
2,680,269
26,802,689
 
100.00%
                                       
NGL Swaps - 2009
             
2,233,557
26,802,689
 
100.00%
   
(11,204,253)
                                 
J Aron & Co
02/21/08
903761394
OPIS
Sendero Acq
ArkLaTex
03/01/10
12/31/10
27,400
274,000
   
$1.080
 
(32,774)
 
J Aron & Co
02/21/08
903761699
OPIS
Sendero Acq
ArkLaTex
01/01/10
02/28/10
31,443
62,885
   
$1.13
 
(3,574)
                 
33,689
336,885
 
100.00%
                                       
NGL Swaps - 2010
             
28,074
336,885
 
100.00%
   
(36,348)
                                 
J Aron & Co
02/21/08
903761394
OPIS
Sendero Acq
ArkLaTex
01/01/11
02/28/11
23,703
47,405
   
$1.080
 
(8,404)
                 
4,741
47,405
 
100.00%
                                       
NGL Swaps - 2011
             
3,950
47,405
 
100.00%
   
(8,404)
                                                             
 $        (436,415,782.00)



 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7.24
MATERIAL AGREEMENTS
 
1.  
Senior Convertible Notes indenture, in the aggregate principal amount of
$287,500,000, due on or about April 1, 2027.

 
2.  
And the agreements set forth on the exhibit list to the Company’s Annual Report
on Form 10-K for the year ended December 31, 2007, as material contracts
included as exhibits 10.1 through 10.34.

 


 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 9.05(a)
INVESTMENTS
 


 
NONE
 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 9.05(h)
EXISTING INVESTMENTS (NON-OIL AND GAS)
 
1.  
50% general partnership interest in Hilltop Investments holding approximately 41
acres of undeveloped land in Jefferson County at C-470 and Quincy.

 
2.  
Residual net profits interest in land located in Grand Junction, Colorado if
reclaimed by gravel operator and sold as lots in Mid-America Business Park, a
rail served industrial park.

 



--------------------------------------------------------------------------------


 